        Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 1 of 245




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK


IN RE: ROCK ’N PLAY SLEEPER                            MDL No. 1:19-md-2903
MARKETING, SALES PRACTICES, AND
                                                       Hon. Geoffrey W. Crawford
PRODUCTS LIABILITY LITIGATION
                                                       This Document Relates to: ALL CASES


                        CONSOLIDATED AMENDED COMPLAINT

       Plaintiffs, Elizabeth Alfaro, Emily Barton, Linda Black, Luke Cuddy, Rebecca Drover,

Megan Fieker, Karen Flores, Nancy Hanson, Jena Huey, Samantha Jacoby, Megan Kaden,

Candace Kimmel, Kerry Mandley, Cassandra Mulvey, Joshua Nadel, Melanie Nilius Nowlin,

Daniel Pasternacki, Brianna Persons, Jessie Poppe, Katharine Shaffer, Emily Simmonds, Josie

Willis and Renee Wray (“Plaintiffs”), on behalf of themselves and all others similarly situated,

bring this action against defendants Fisher-Price, Inc. (“Fisher-Price”) and its corporate parent

Mattel, Inc. (“Mattel”) (collectively, “Defendants”), and allege as follows upon personal

knowledge as to matters relating to themselves and their own acts, and upon information and

belief based upon the investigation by their undersigned counsel as to all other matters.

                                  NATURE OF THE ACTION

       1.      The Fisher-Price Rock ’n Play Sleeper (“Rock ’n Play Sleeper”) is an inclined

infant “sleeper” that Defendants, until they were forced to recall it on April 12, 2019, marketed

and sold for ten years as suitable for safe infant sleep, including prolonged and overnight sleep.

As set forth below, inclined sleepers, including the Rock ’n Play Sleeper, are unsuitable for

infant sleep and, in fact, are dangerous.

       2.      Defendants’ marketing of this product as safe for infant sleep, including

prolonged and overnight sleep, was intentional and overt. Not only is “Sleeper” in the name of
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 2 of 245




the product, but the boxes in which the Rock ’n Play Sleepers were sold, and other materials

used to promote them, prominently exclaim, “Baby can sleep at a comfortable incline all night

long!” and make similar statements about its fitness for nighttime sleep. This marketing was

dangerously false and misleading, as the product is not safe for sleep, including prolonged or

overnight sleep.

       3.      The Rock ’n Play Sleeper is inherently unsafe as a sleeper and unfit for its

intended use. It poses a number of serious safety risks that led to many documented infant

deaths and injuries. By positioning an infant at a 30-degree incline, the Rock ’n Play Sleeper

significantly increases the risk that the infant’s head will slip into a dangerous position, tilt to

constrict the windpipe, and/or cause the infant’s face to become pressed against the padded

fabric in the sleeper and block airflow, which the infant may be unable to correct. This increases

the risk of death by asphyxiation. Moreover, the design of the sleepers can lull infants into a

deeper sleep than normal sleep, making them less able to wake up if their airflow becomes

obstructed. In addition, because Defendants advise parents to keep babies strapped in restraints

overnight while sleeping on an incline, the Rock ’n Play Sleeper increases the infant’s risk of

developing flat head (plagiocephaly) and twisted neck (torticollis) syndromes, conditions that

often require babies to wear expensive head-molding helmets and undergo costly physical

therapy.

       4.      Defendants knew about these risks for as long as they sold the Rock ’n Play

Sleeper. Among other things: (1) since long before the product was introduced to the market in

2009, the American Academy of Pediatrics (“AAP”) and major consumer groups repeatedly

issued warnings about the serious dangers of inclined sleepers; (2) due to these known dangers,

in 2011, regulators in Canada and Australia did not allow Defendants to sell the Rock ’n Play



                                               -2-
        Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 3 of 245




Sleeper in their countries as a “sleeper”; (3) Defendants were sued for at least one infant death in

a Rock ’n Play Sleeper and for product liability after an infant stopped breathing in the product;

(4) according to Defendants, at least 32 babies have been reported to have died using the Rock ’n

Play Sleeper; and (5) over 700 injuries have been reported due to the use of inclined sleepers,

including the Rock ’n Play Sleeper. Ignoring these documented safety concerns, Defendants

knowingly marketed and sold the Rock ’n Play Sleeper in the United States as an infant sleeper

suitable for infant sleep, including prolonged or overnight sleep.

       5.      In fact, as set forth below, the Rock ’n Play Sleeper is so inherently dangerous

and has caused so many infant deaths that, on April 12, 2019, Defendants, after making an

incomplete disclosure on April 5, 2019, were forced to recall approximately 4.7 million Rock ’n

Play Sleepers in the United States and cease selling the product. The 4.7 million recalled Rock ‘n

Play Sleepers represent approximately one for every eight babies born in the United States

during the period in which the product was sold.1

       6.      On April 5, 2019, the Consumer Product Safety Commission (“CPSC”) and

Fisher-Price issued a statement acknowledging that ten infants had died while in the Rock ’n

Play Sleeper since 2015, and recommended and warned consumers to stop using the Rock ’n

Play Sleeper once the infant reaches three months of age or as soon as the infant exhibits rollover

capabilities.2 The news release stated, in relevant part:

               The Consumer Product Safety Commission (CPSC) and Fisher-Price warn
               consumers about the Fisher-Price Rock ’n Play due to reports of death
               when infants roll over in the product. According to medical literature,
               infants typically begin rollover behaviors at 3 months. The CPSC is
1
  https://www.newyorker.com/culture/culture-desk/the-life-and-death-of-a-wildly-popular-baby-
sleeper (last visited October 21, 2019).
2
 https://cpsc.gov/Newsroom/News-Releases/2019/CPSC-ALERT-CPSC-and-Fisher-Price-
Warn-Consumers-About-Fisher-Price-Rock-N-Play-Due-to-Reports-of-Death-When-Infants-
Roll-Over-in-the-Product (last visited April 10, 2019).

                                                -3-
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 4 of 245




               aware of 10 infant deaths in the Rock ’n Play that have occurred since
               2015, after the infants rolled from their back to their stomach or side,
               while unrestrained. All 10 infants were 3 months or older.

               Because deaths continue to occur, CPSC is recommending consumers
               stop use of the product by three months of age, or as soon as an infant
               exhibits rollover capabilities. CPSC has previously warned consumers to
               use restraints in infant inclined sleep products.

               Fisher-Price warns consumers to stop using the product when infants can
               roll over, but the reported deaths show that some consumers are still using
               the product when infants are capable of rolling and without using the three
               point harness restraint.

               CPSC and Fisher-Price remind consumers to create a safe sleep
               environment for infants, whether using a crib, bassinet, play yard, or
               inclined sleeper: Never add blankets, pillows, stuffed toys, or other items
               to the environment and always place infants to sleep on their backs.

               The Commission voted to publish a finding that the health and safety of
               the public requires immediate notice.

(Emphasis added).

       7.      Mattel issued a press release later in the day on April 5, 2019,3 shortly after the

joint CPSC/Fisher-Price announcement, which stated in relevant part:

               A child fatality is an unimaginable tragedy.

               Fisher-Price has a long, proud tradition of prioritizing safety as the
               cornerstone of our mission. Generations of parents have trusted us for
               almost 90 years to provide safe products for their children. We are there
               with you from the moment you bring your child home and take our
               responsibility for product safety very seriously.

               Today, the Consumer Product Safety Commission (CPSC) and Fisher-
               Price have jointly issued an alert warning parents and caregivers to
               discontinue use of the Rock ’n Play Sleeper when infants begin to roll
               over. To ensure a safe sleep environment for infants, we remind parents
               and caregivers to follow all safety warnings included with the product:
               always use the provided restraints, always place infants on their backs to

3
 https://news.mattel.com/news/media-statement-on-the-u-s-consumer-product-safety-
commission-fisher-priceR-joint-security-alert-released-on-april-5-2019 (last visited April 10,
2019).

                                               -4-
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 5 of 245




               sleep, and make sure that no pillows, blankets or extra padding are
               placed in the Rock ’n Play Sleeper. The Rock ’n Play Sleeper meets all
               applicable safety standards, including those of the international standards
               organization, known as ASTM International, and is certified by the
               Juvenile Products Manufacturers Association (JPMA).

               Fisher-Price and every one of our employees take the responsibility of
               being part of your family seriously, and we are committed to earning that
               trust every day.

(Emphasis added).

       8.      Despite admitting that ten babies died from the use of Defendants’ product and

issuing a warning to consumers, Chuck Scothon, General Manager of Fisher-Price, like Mattel,

asserted on April 5, 2019, that the Rock ’n Play Sleeper meets all applicable safety standards.4

       9.      On April 8, 2019, Consumer Reports published a lengthy article entitled Fisher-

Price Rock ’n Play Sleeper Should be Recalled, Consumer Reports Says.5 The article describes

the results of Consumer Reports’ investigation, which found the Rock ’n Play Sleeper was tied to

at least 32 infant deaths. Consumer Reports noted that the Rock ’n Play Sleeper “has not been

recalled by Fisher-Price, part of the children’s products giant Mattel, which had about $4.5

billion in sales in 2018. The deaths prompted only warnings by the company and the CPSC,

which does not have a mandatory safety standard for infant reclined sleep products.” The article

further noted that “the number of incidents associated with the Rock ’n Play Sleeper, combined

with long-standing expert medical advice that babies should sleep on firm, flat surfaces, raises

serious safety concerns about the product.”




4
  https://www.cnn.com/2019/04/05/health/fisher-price-rock-n-play-sleeper-warning/index.html
(last visited April 10, 2019).
5
 https://www.consumerreports.org/recalls/fisher-price-rock-n-play-sleeper-should-be-recalled-
consumer-reports-says/ (last visited April 10, 2019).

                                               -5-
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 6 of 245




       10.     The next day, on April 9, 2019, the AAP issued a press release calling on the

CPSC to recall the Rock ’n Play Sleeper and urging parents to stop using the Rock ’n Play

Sleepers immediately,6 stating in relevant part:

               AAP urges parents to stop using the product immediately. Stores should
               remove the Rock ’n Play Sleeper from their shelves. A warning issued by
               the CPSC and Fisher-Price on April 5 did not go far enough to ensure
               safety and protect infants, according to the AAP.

               “This product is deadly and should be recalled immediately,” said Kyle
               Yasuda, MD, FAAP, president of the American Academy of Pediatrics.
               “When parents purchase a product for their baby or child, many assume
               that if it’s being sold in a store, it must be safe to use. Tragically, that is
               not the case. There is convincing evidence that the Rock ’n Play
               inclined sleeper puts infants’ lives at risk, and CPSC must step up and
               take immediate action to remove it from stores and prevent further
               tragedies.”

               Last week, the CPSC and manufacturer alerted consumers to stop using
               the product when the infant reaches 3 months of age or is capable of
               rolling over, citing 10 infant deaths that occurred in the Rock ’n Play. The
               Consumer Reports article, published April 8, tied a total of 32 deaths to
               the Rock ’n Play, including the 10 noted in last week’s warning.

               Consumer Reports concluded that these 32 deaths, between 2011 and
               2018, included babies even younger than the 3-month threshold cited in
               the initial warning, which is alarming. The cause of death listed for
               some babies was asphyxia, or the inability to breathe caused by the babies’
               position. AAP urges parents of children of all ages to immediately stop
               using the Rock ’n Play.

               “We cannot put any more children’s lives at risk by keeping these
               dangerous products on the shelves,” said Rachel Moon, MD, FAAP, chair
               of the AAP Task Force on SIDS. “The Rock ’n Play inclined sleeper
               should be removed from the market immediately. It does not meet the
               AAP’s recommendations for a safe sleep environment for any baby.
               Infants should always sleep on their back, on a separate, flat and firm
               sleep surface without any bumpers or bedding.”



6
 https://www.aap.org/en-us/about-the-aap/aap-press-room/Pages/AAP-Urges-U-S-Consumer-
Product-Safety-Commission-to-Recall-Fisher-Price-Rock-n-Play-Sleeper.aspx (last visited April
10, 2019).

                                                -6-
          Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 7 of 245




                 The AAP does not recommend inclined sleep products like the Rock ’n
                 Play, or any other products for sleep that require restraining a baby.

(Emphasis added).

          11.    Consumer Reports’ finding that babies younger than three months are also at risk

in the Rock ‘n Play Sleeper, and the AAP’s exhortation that inclined sleepers which require

restraining a baby (like the Rock ‘n Play Sleeper) are not safe, puts lie to Defendants’ April 5,

2019 announcement that the cause of the reported infant deaths was the fault of caregivers who

used the Rock ‘n Play Sleeper for infants older than three months and/or did not use restraints.

          12.    Finally, on April 12, 2019, after the deaths of at least 32 infants were known to

Defendants, hundreds more were injured, at least 4.7 million infants were exposed to risk of

death and injury, and years after the most respected association of pediatricians in the United

States, as well as a multitude of other sources, warned them of the risk, Defendants were forced

to recall all Rock ’n Play Sleepers (the “Recall”). The title of the Recall notice is, “Fisher-Price

Recalls Rock ’n Play Sleepers Due to Reports of Deaths.”7 The announcement states:

                 Infant fatalities have occurred in Rock ’n Play Sleepers, after the
                 infants rolled from their back to their stomach or side while
                 unrestrained, or under other circumstances.8

(Emphasis added). It advises that “[c]onsumers should immediately stop using the product.”

          13.    The terms of the Recall are set forth on Defendants’ websites, as follows:

                        If the Fisher-Price Rock ’n Play Sleeper was originally purchased
                         new - either by you or by a prior owner of the product - on or after
                         10/12/2018, you will receive a full cash refund. If you include
                         your original receipt you will be reimbursed for the receipt amount
                         including sales taxes paid. If you do not have your receipt, please
                         write the month and year of purchase on one of the hubs you are
                         returning, and we will determine the refund amount for you.
7
 https://www.cpsc.gov/Recalls/2019/Fisher-Price-Recalls-Rock-n-Play-Sleepers-Due-to-
Reports-of-Deaths (last visited April 15, 2019).
8
    Id.; see also https://service.mattel.com/us/recall/BJD57_ivr.asp (last visited October 20, 2019).

                                                  -7-
          Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 8 of 245




                        If the Fisher-Price Rock ’n Play Sleeper was originally purchased
                         new - either by you or by a prior owner of the product - before
                         10/12/2018, you will receive a voucher for a Fisher-Price product
                         to be selected from a list of products to be provided by Fisher-
                         Price. Your product choice will be determined by the original date
                         of purchase of the product. To establish your date of purchase,
                         please send in your original receipt if you have it. If you do not
                         have your receipt, please write the month and year of your
                         purchase on one of the hubs you are returning.9

(Emphasis in original).

          14.    Purchasers who qualify cannot redeem their refund until they “disassemble [their]

Rock ‘n Play Sleeper and return the two hubs” to Defendants. That means they must complete a

form on Defendants’ website and obtain a shipping label from them. Then, they must not only

take the product apart, but also package the bulky components and then bring them to the post

office. And, if they purchased the product within the 10 year period covered by the Recall, and

their child outgrew the product before the Recall, their ability to participate in the Recall depends

on them having retained the product rather than discarding it.

          15.    This is practically the opposite of how an effective recall should be designed. As

noted by a study prepared for the CPSC, “Response rates for recalls that require action on the

part of the consumer must make every effort to minimize the physical effort, time, cost, and

inconvenience required. Recall effectiveness is potentially reduced if postage, packaging (when

materials are not available at home), and a trip to the post office are required.”10

          16.    Despite voluntarily recalling the deadly product on April 12, 2019, Chuck

Scothon, general manager of Fisher-Price, again claimed that the product was safe, stating:



9
    https://service.mattel.com/us/recall/BJD57_ivr.asp (last visited October 20, 2019).
10
 https://www.cpsc.gov/s3fs-public/pdfs/foia_RecallEffectiveness.pdf, at 25 (last visited
October 21, 2019).

                                                 -8-
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 9 of 245




               We stand by the safety of our products. However, due to reported
               incidents in which the product was used contrary to the safety warnings
               and instructions, we have decided to conduct a voluntary recall of the
               Rock ’n Play Sleeper in partnership with the Consumer Product Safety
               Commission.”11

       17.     Although Defendants, in that statement, attempt to blame all deaths and injuries

on caregivers using the product improperly, the product can cause death and injury even when

used exactly as instructed. Thus, long before the Recall, the AAP and numerous consumer

groups wrote to the CPSC expressing concern about a prior announcement that “makes it seem,

incorrectly, that inclined sleep products are safe if used with restraints.”12 As reported by

Consumer Reports, “[t]he AAP … doesn’t recommend for routine use sleeping devices that

require the use of restraints because a baby could roll or turn into an unsafe position and be

incapable of moving, leading to suffocation or strangulation.”13

       18.     Significantly, while Defendants’ April 5, 2019 press release stated that there were

ten infant deaths in the Rock ’n Play Sleeper since 2015 and warned that the product should not

be used for infants older than three months, in the April 12, 2019 Recall, Defendants admitted

that more than 30 babies had died in the Rock ’n Play Sleeper since 2009 and directed consumers

to stop using the product for their babies regardless of how old they were.

       19.     After the Recall, consumer advocates expressed concern that the Recall program

was too restrictive and caused confusion. A Washington Post article about the Recall quotes

Rachel Weintraub, General Counsel of the Consumer Federation of America, as stating that the


11
   https://news.mattel.com/news/media-statement-on-the-fisher-priceR-rock-n-play-recall-notice-
released-on-april-12-2019 (last visited April 16, 2019).
12
  https://advocacy.consumerreports.org/research/joint-letter-to-cpsc-chairman-on-infant-
inclined-sleep-products/ (last visited October 20, 2019).
13
  https://www.consumerreports.org/recalls/fisher-price-rock-n-play-sleeper-should-be-recalled-
consumer-reports-says/ (last visited October 20, 2019).

                                               -9-
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 10 of 245




Recall is “problematic.”14 It also quotes the Executive Director of Kids in Danger, Nancy

Cowles, as expressing concern that the sliding scale of reimbursement under the Recall will

“discourage participation.”15   Indeed, among other things, the Recall unfairly limits full

reimbursement to parents who have only owned the product for six months or less; for that

category of customers, provides for reimbursement of tax only if they or the original purchaser

kept the receipt; and for parents who owned the product for six months or more, provides a

voucher “for a Fisher-Price product to be selected from a list of products to be provided by

Fisher Price,” which “will be determined by the original date of purchase of the product.”

           20.   Consumer advocates continued to express outrage about the egregiousness of

Defendants’ wrongdoing. An April 12, 2019 press release by Consumer Reports quotes its

President and CEO, Marta Tellado, as stating, “The Fisher-Price recall of the Rock n’ Play is

long overdue. Fisher-Price and the CPSC knew about deaths linked to this product for years

and could have taken steps to avoid this unnecessary tragedy.”16 (Emphasis added). The press

release also quotes William Wallace, Senior Policy Analyst for Consumer Reports, as stating,

“While we are glad to see all Rock ’n Play Sleepers recalled, Fisher-Price and its parent

company Mattel misled parents and caregivers by marketing this product as safe for sleep, and

they owe it to their customers to give them full refunds, rather than partial refunds or

company vouchers. And that should be the case regardless of how long ago the product was



14
  https://www.washingtonpost.com/business/2019/04/12/after-reports-infant-deaths-nearly-
million-fisher-price-rock-n-play-sleepers-
recalled/?utm_term=.e67e806b8aeb&wpisrc=nl_rainbow&wpmm=1 (last visited April 15,
2019).
15
     Id.
16
  https://advocacy.consumerreports.org/press_release/consumer-reports-recall-of-fisher-price-
rock-n-play-sleeper-long-overdue-welcome/ (last visited April 18, 2019).

                                              - 10 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 11 of 245




bought.”17 (Emphasis added.) As Consumer Reports recognizes, Defendants cannot whitewash

their unconscionable wrongdoing by issuing the Recall, which, moreover, not only treats owners

inequitably but is designed to discourage participation.

           21.   On October 16, 2019, the CPSC issued a Draft Supplemental Notice of

Rulemaking with respect to inclined infant sleep products which “proposes to limit the seat back

angle for sleep to 10 degrees or less, and to change the scope of the standard to cover products

intended for infant sleep that are not already addressed by another standard.”18 This would have

the effect of banning the Rock ‘n Play Sleeper because it places the infant to sleep at a 30 degree

angle. The Supplemental Notice of Rulemaking notes that 59 infant fatalities were reported to

the CPSC in connection with inclined infant sleep products, a product category overwhelmingly

dominated by the Rock ‘n Play Sleeper.

           22.   Had parents like Plaintiffs been aware of the potentially fatal dangers posed by

the Rock ’n Play Sleeper, or the risk of serious injury, they would not have purchased or used the

product. Defendants’ false and misleading marketing of this dangerous product, and knowing

failure to disclose the grave risks of its use as a sleeper, including for overnight or prolonged

sleep, allowed Defendants to reap vast profits at the expense of consumers who erroneously

believed they were giving their babies a safe place to sleep.

           23.   In this egregious case of corporate greed run amok, Plaintiffs, on behalf of

themselves and a class of owners of at least 4.7 million Rock ’n Play Sleepers, seek damages and

all other relief available under law and equity from Fisher-Price and its corporate parent Mattel,


17
     Id.
18
  https://www.cpsc.gov/s3fs-
public/SupplementalNoticeofProposedRulemakingforInfantSleepProducts_
10_16_2019.pdf?TPVAJZEQcz9x9sKeEGltm4LskkonxUWv , at 1 of PDF (last visited October
23, 2019).

                                               - 11 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 12 of 245




including punitive damages for their appalling and unconscionable misconduct. Plaintiffs also

seek classwide injunctive relief, including a state of the art notice program for the wide

dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

                                           PARTIES

PLAINTIFFS

New York

       Elizabeth Alfaro

       24.     Plaintiff Elizabeth Alfaro is a citizen of Suffolk County in the State of New

York. In or about September 2017, Ms. Alfaro purchased a Rock ’n Play Sleeper to use as a

sleeper for her baby and used the product. Ms. Alfaro was induced to purchase and use the Rock

’n Play Sleeper for her baby by Defendants’ marketing that it was a suitable environment for

infants to sleep in, including for prolonged periods or overnight. Ms. Alfaro would not have

purchased or used the Rock ’n Play Sleeper had she known that the product was unsafe for its

intended, marketed and/or reasonably expected purposes, dangerous, and exposed her baby to the

risk of injury and even death. Ms. Alfaro did not receive a Recall notice from Defendants.

       Samantha Jacoby

       25.     Plaintiff Samantha Jacoby is a citizen of Essex County in the State of New Jersey.

In or about July 2017, while a resident of the State of New York, she was gifted a Rock ’n Play

Sleeper through her baby registry to use as a sleeper for her baby and used the product. Ms.

Jacoby was induced to choose and use the Rock ’n Play Sleeper for her baby by Defendants’

marketing that it was a suitable environment for infants to sleep in, including for prolonged

periods or overnight. Ms. Jacoby would not have chosen or used the Rock ’n Play Sleeper had



                                              - 12 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 13 of 245




she known that the product was unsafe for its intended, marketed and/or reasonably expected

purposes, dangerous, and exposed her baby to the risk of injury and even death. Ms. Jacoby did

not receive a Recall notice from Defendants.

       Cassandra Mulvey

       26.    Plaintiff Cassandra Mulvey is a citizen of Nassau County in the State of New

York. In or about July 2016, Ms. Mulvey was gifted a Rock ’n Play Sleeper through her baby

registry to use as a sleeper for her baby and used the product. Ms. Mulvey was induced to choose

and use the Rock ’n Play Sleeper for her baby by Defendants’ marketing that it was a suitable

environment for infant sleep, including for prolonged periods or overnight. Ms. Mulvey would

not have chosen, owned, or used the Rock ’n Play Sleeper had she known that the product was

unsafe for its intended, marketed and/or reasonably expected purposes, dangerous, and exposed

her baby to the risk of injury and even death. Ms. Mulvey did not receive a Recall notice from

Defendants.

       Jesse Poppe

       27.    Plaintiff Jesse Poppe is a citizen of Rockland County in the State of New York.

In or about November 2012, Ms. Poppe was gifted a Rock ’n Play Sleeper to use as a sleeper for

her baby and used the product. Ms. Poppe was induced to accept and use the Rock ’n Play

Sleeper for her baby by Defendants’ marketing that it was a suitable environment for infants to

sleep in, including for prolonged periods or overnight. Ms. Poppe would not have accepted or

used the Rock ’n Play Sleeper had she known that the product was unsafe for its intended,

marketed and/or reasonably expected purposes, dangerous, and exposed her baby to the risk of

injury and even death. Ms. Poppe did not receive a Recall notice from Defendants.




                                               - 13 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 14 of 245




Arizona

       Emily Barton

       28.    Plaintiff Emily Barton is a citizen of Coconino County in the State of Arizona.

On or about April 9, 2017, Ms. Barton purchased a Rock ’n Play Sleeper to use as a sleeper for

her baby and used the product. Ms. Barton was induced to purchase and use the Rock ’n Play

Sleeper for her baby by Defendants’ marketing that it was a suitable environment for infants to

sleep in, including for prolonged periods or overnight. Ms. Barton would not have purchased or

used the Rock ’n Play Sleeper had she known that the product was unsafe for its intended,

marketed and/or reasonably expected purposes, dangerous, and exposed her baby to the risk of

injury and even death. Ms. Barton did not receive a Recall notice from Defendants.

Arkansas

       Melanie Nilius Nowlin

       29.     Plaintiff Melanie Nilius Nowlin is a citizen of Conway County in the State of

Arkansas. In or about the latter half of 2016, Ms. Nowlin purchased a Rock ’n Play Sleeper to

use as a sleeper for her infant child and used the product. Ms. Nowlin was induced to purchase

and use the Rock ’n Play Sleeper by Defendants’ marketing that it was a suitable environment

for infants to sleep in, including for prolonged periods or overnight. Ms. Nowlin would not have

purchased or used the Rock ’n Play Sleeper had she known that the product was unsafe for its

intended, marketed and/or reasonably expected purposes, dangerous, and exposed her child to

the risk of injury and even death. Ms. Nowlin did not receive a Recall notice from Defendants.




                                             - 14 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 15 of 245




California

       Karen Flores

       30.    Plaintiff Karen Flores is a citizen of Orange County in the State of California. On

or about August 23, 2018, Ms. Flores purchased a Rock ’n Play Sleeper as a gift for her

daughter-in-law to use for her infant grandchild, who used the product. Ms. Flores was induced

to purchase the Rock ’n Play Sleeper by Defendants’ marketing that it was a suitable

environment for infants to sleep in, including for prolonged periods or overnight. Ms. Flores

would not have purchased the Rock ’n Play Sleeper had she known that the product was unsafe

for its intended, marketed and/or reasonably expected purposes, dangerous, and exposed her

grandchild to the risk of injury and even death. Ms. Flores did not receive a Recall notice from

Defendants.

       Megan Kaden

       31.    Plaintiff Megan Kaden is a citizen of Marin County in the State of California. In

or about February 2017 and January 2018, she purchased two Rock ’n Play Sleepers to use as

sleepers for her babies and used the product. Ms. Kaden was induced to purchase and use the

Rock ’n Play Sleepers for her babies by Defendants’ marketing that they were suitable

environments for infants to sleep in, including for prolonged periods or overnight. Ms. Kaden

would not have purchased or used the Rock ’n Play Sleepers had she known that the products

were unsafe for their intended, marketed and/or reasonably expected purposes, dangerous, and

exposed her babies to the risk of injury and even death. Ms. Kaden did not receive a Recall

notice from Defendants.




                                             - 15 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 16 of 245




Colorado

       Daniel Pasternacki

       32.    Plaintiff Daniel Pasternacki is a citizen of Douglas County in the State of

Colorado. In or about June 2017, he purchased two Rock ’n Play Sleepers to use as sleepers for

his babies and used the products. Mr. Pasternacki was induced to purchase and use the Rock ’n

Play Sleepers for his babies by Defendants’ marketing that they were suitable environments for

infants to sleep in, including for prolonged periods or overnight. Mr. Pasternacki would not have

purchased or used the Rock ’n Play Sleepers had he known that the products were unsafe for its

intended, marketed and/or reasonably expected purposes, dangerous, and exposed his babies to

the risk of injury and even death. Mr. Pasternacki did not receive a Recall notice from

Defendants.

       Renee Wray

       33.    Plaintiff Renee Wray is a citizen of Arapahoe County in the State of Colorado. In

or about July 2016, Ms. Wray was gifted a Rock ’n Play Sleeper to use as a sleeper for her baby

and used the product. Ms. Wray was induced to accept and use the Rock ’n Play Sleeper for her

baby by Defendants’ marketing that it was a suitable environment for infants to sleep in,

including for prolonged periods or overnight. Ms. Wray would not have accepted or used the

Rock ’n Play Sleeper had she known that the product was unsafe for its intended, marketed

and/or reasonably expected purposes, dangerous, and exposed her baby to the risk of injury and

even death. Ms. Wray did not receive a Recall notice from Defendants.




                                             - 16 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 17 of 245




Connecticut

       Emily Simmonds

       34.    Plaintiff Emily Simmonds is a citizen of Fairfield County in the State of

Connecticut. In or about the Summer of 2016, she was gifted one Rock ’n Play Sleeper and

purchased another to use as sleepers for her babies and used the product. Ms. Simmonds was

induced to purchase and use the Rock ’n Play Sleepers for her babies by Defendants’ marketing

that they were suitable environments for infants to sleep in, including for prolonged periods or

overnight. Ms. Simmonds would not have purchased or used the Rock ’n Play Sleepers had she

known that the products were unsafe for their intended, marketed and/or reasonably expected

purposes, dangerous, and exposed her babies to the risk of injury and even death. Ms. Simmonds

did not receive a Recall notice from Defendants.

Florida

       Jena Huey

       35.    Plaintiff Jena Huey is a citizen of Seminole County in the State of Florida. In or

about February 2017, she received a Rock ’n Play Sleeper at her baby shower from her registry

to use as a sleeper for her baby and used the product. In or about May 2017, Ms. Huey purchased

a second Rock ‘n Play Sleeper to use as a sleeper for her baby and used the product. Ms. Huey

was induced to choose and use the Rock ’n Play Sleepers for her baby by Defendants’ marketing

that the Rock ‘n Play Sleeper was a suitable environment for infants to sleep in, including for

prolonged periods or overnight. Ms. Huey would not have chosen, owned or used the Rock ’n

Play Sleepers had she known that the products were unsafe for their intended, marketed and/or

reasonably expected purposes, dangerous, and exposed her baby to the risk of injury and even

death. Ms. Huey did not receive a Recall notice from Defendants.



                                             - 17 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 18 of 245




Iowa

       Nancy Hanson

       36.    Plaintiff Nancy Hanson is a citizen of Madison County in the State of Iowa. In or

about December 2012, she purchased two Rock ’n Play Sleepers to use sleepers for her infant

grandchildren when they came to visit and used the product. Ms. Hanson was induced to

purchase and use the Rock ’n Play Sleepers by Defendants’ marketing that they were suitable

environments for infants to sleep in, including for prolonged periods or overnight. Ms. Hanson

would not have purchased or used the Rock ’n Play Sleepers had she known that the products

were unsafe for their intended, marketed and/or reasonably expected purposes, dangerous, and

exposed her grandchildren to the risk of injury and even death. Ms. Hanson did not receive a

Recall notice from Defendants.

Maryland

       Brianna Persons

       37.    Plaintiff Brianna Persons is a citizen of Allegany County in the State of Maryland.

In or about December 2018, she was gifted a Rock ’n Play Sleeper to use as a sleeper for her

baby and used the product. Ms. Persons was induced to accept and use the Rock ’n Play Sleeper

for her baby by Defendants’ marketing that it was a suitable environment for infants to sleep in,

including for prolonged periods or overnight. Ms. Persons would not have accepted or used the

Rock ’n Play Sleeper had she known that the product was unsafe for its intended, marketed

and/or reasonably expected purposes, dangerous, and exposed her baby to the risk of injury and

even death. Ms. Persons did not receive a Recall notice from Defendants.




                                             - 18 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 19 of 245




Massachusetts

       Luke Cuddy

       38.      Plaintiff Luke Cuddy is a citizen of Essex County in the Commonwealth of

Massachusetts. In or about August 2016, Mr. Cuddy was gifted a Rock ’n Play Sleeper to use as

a sleeper for his baby and used the product. Mr. Cuddy was induced to accept and use the Rock

’n Play Sleeper for his baby by Defendants’ marketing that it was a suitable environment for

infants to sleep in, including for prolonged periods or overnight. Mr. Cuddy would not have

accepted or used the Rock ’n Play Sleeper had he known that the product was unsafe for its

intended, marketed and/or reasonably expected purposes, dangerous, and exposed his baby to the

risk of injury and even death. Mr. Cuddy did not receive a Recall notice from Defendants.

New Jersey

       Candace Kimmel

       39.    Plaintiff Candace Kimmel is a citizen of Mercer County in the State of New

Jersey. On or about September 24, 2017, Ms. Kimmel purchased a Rock ’n Play Sleeper to use

as a sleeper for her baby and used the product. Ms. Kimmel was induced to purchase and use the

Rock ’n Play Sleeper for her baby by Defendants’ marketing that it was a suitable environment

for infants to sleep in, including for prolonged periods or overnight. Ms. Kimmel would not have

purchased or used the Rock ’n Play Sleeper had she known that the product was unsafe for its

intended, marketed and/or reasonably expected purposes, dangerous, and exposed her baby to the

risk of injury and even death. Ms. Kimmel did not receive a Recall notice from Defendants.

       Joshua Nadel

       40.    Plaintiff Joshua Nadel is a citizen of Bergen County in the State of New Jersey.

In or about August or September 2015 Mr. Nadel was gifted a Rock ’n Play Sleeper from a baby



                                             - 19 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 20 of 245




registry and in or about August-September 2017, he purchased a second Rock ’n Play Sleeper, to

use as sleepers for his babies and used the product. Mr. Nadel was induced to purchase and use

the Rock ’n Play Sleepers for his babies by Defendants’ marketing that they were suitable

environments for infants to sleep in, including for prolonged periods or overnight. Mr. Nadel

would not have purchased or used the Rock ’n Play Sleepers had he known that the products

were unsafe for their intended, marketed and/or reasonably expected purposes, dangerous, and

exposed his babies to the risk of injury and even death. Mr. Nadel did not receive a Recall notice

from Defendants.

Oklahoma

       Megan Fieker

       41.     Plaintiff Megan Fieker is a citizen of Tulsa County in the State of Oklahoma. In

or about August 2014, she was gifted a Rock ’n Play Sleeper through her baby registry to use as

a sleeper for her baby and used the product. Ms. Fieker was induced to choose and use the Rock

’n Play Sleeper for her baby by Defendants’ marketing that it was a suitable environment for

infants to sleep in, including for prolonged periods or overnight. Ms. Fieker would not have

chosen or used the Rock ’n Play Sleeper had she known that the product was unsafe for its

intended, marketed and/or reasonably expected purposes, dangerous, and exposed her baby to the

risk of injury and even death. Ms. Fieker did not receive a Recall notice from Defendants.

Pennsylvania

       Rebecca Drover

       42.     Plaintiff Rebecca Drover is a citizen of Fulton County in the State of

Pennsylvania. On or about November 18, 2015, she purchased a Rock ’n Play Sleeper from

Amazon as a gift for her daughter and son-in-law to use for her infant grandchild, who used the



                                              - 20 -
        Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 21 of 245




product. Ms. Drover was induced to purchase the Rock ’n Play Sleeper by Defendants’

marketing that it was a suitable environment for infants to sleep in, including for prolonged

periods or overnight. Ms. Drover would not have purchased the Rock ’n Play Sleeper had she

known that the product was unsafe for its intended, marketed and/or reasonably expected

purposes, dangerous, and exposed her grandchild to the risk of injury and led to that grandchild’s

death. Ms. Drover did not receive a Recall notice from Defendants.

Tennessee

        Josie Willis

        43.    Plaintiff Josie Willis is a citizen of Rutherford County in the State of Tennessee.

In or about March or April 2018, she purchased a Rock ’n Play Sleeper to use as a sleeper for her

baby and used the product. Ms. Willis was induced to purchase and use the Rock ’n Play Sleeper

for her baby by Defendants’ marketing that it was a suitable environment for infants to sleep in,

including for prolonged periods or overnight. Ms. Willis would not have purchased or used the

Rock ’n Play Sleeper had she known that the product was unsafe for its intended, marketed

and/or reasonably expected purposes, dangerous, and exposed her baby to the risk of injury and

even death. Ms. Willis did not receive a Recall notice from Defendants.

Texas

        Linda Black

        44.    Plaintiff Linda Black is a citizen of Anderson County in the State of Texas. In or

about the winter of 2017, Ms. Black purchased a Rock ’n Play Sleeper to use as a sleeper for her

baby and used the product. Ms. Black was induced to purchase and use the Rock ’n Play Sleeper

for her baby by Defendants’ marketing that it was a suitable environment for infants to sleep in,

including for prolonged periods or overnight. Ms. Black would not have purchased or used the



                                              - 21 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 22 of 245




Rock ’n Play Sleeper had she known that the product was unsafe for its intended, marketed

and/or reasonably expected purposes, dangerous, and exposed her baby to the risk of injury and

even death. Ms. Black did not receive a Recall notice from Defendants.

Virginia

       Kerry Mandley

       45.    Plaintiff Kerry Mandley is a citizen of Loudoun County in the Commonwealth of

Virginia. In or about July or August 2018, she was gifted a Rock ’n Play Sleeper through her

baby registry to use as a sleeper for her baby and used the product. Ms. Mandley was induced to

choose and use the Rock ’n Play Sleeper for her baby by Defendants’ marketing that it was a

suitable environment for infants to sleep in, including for prolonged periods or overnight. Ms.

Mandley would not have chosen, owned or used the Rock ’n Play Sleeper had she known that the

product was unsafe for its intended, marketed and/or reasonably expected purposes, dangerous,

and exposed her baby to the risk of injury and even death. Ms. Mandley did not receive a Recall

notice from Defendants.

Washington

       Katharine Shaffer

       46.    Plaintiff Katharine Shaffer is a citizen of Kitsap County in the State of

Washington. On or about April 5, 2018, Ms. Shaffer purchased a Rock ’n Play Sleeper to use as

a sleeper for her baby and used the product. Ms. Shaffer was induced to purchase and use the

Rock ’n Play Sleeper for her baby by Defendants’ marketing that it was a suitable environment

for infants to sleep in, including for prolonged periods or overnight. Ms. Shaffer would not have

purchased or used the Rock ’n Play Sleeper had she known that the product was unsafe for its




                                             - 22 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 23 of 245




intended, marketed and/or reasonably expected purposes, dangerous, and exposed her baby to the

risk of injury and even death. Ms. Shaffer did not receive a Recall notice from Defendants.

DEFENDANTS

          Fisher-Price, Inc.

          47.    Defendant Fisher-Price, Inc. is a Delaware corporation with its principal place of

business in East Aurora, Erie County, New York.                Fisher-Price designs, manufactures,

distributes, markets, advertises, labels, and sells products for the care of infants and preschool

children to consumers throughout the United States, including in New York, Arizona, Arkansas,

California, Colorado, Connecticut, Florida, Iowa, Maryland, Massachusetts, New Jersey,

Oklahoma, Pennsylvania, Tennessee, Texas, Virginia and Washington.

          48.    Fisher-Price is a wholly-owned subsidiary of Mattel. The website on which

Defendants advertised their Rock ’n Play Sleepers includes Mattel’s name:             https://fisher-

price.mattel.com.

          49.    Fisher-Prices’ annual net sales were approximately $1.2 billion in 2018.19

          Mattel, Inc.

          50.    Defendant Mattel, Inc. is a Delaware corporation with its principal place of

business in El Segundo, California. Mattel is the world’s second largest toy maker and the

corporate parent of Fisher-Price.         On its annual filings with the Securities Exchange

Commission, Mattel references Fisher-Price as a “brand” in “Mattel’s portfolio of global

brands.”20




19
     See, e.g., Mattel, Inc., 2018 10-K, at 28 (February 22, 2019).
20
  See, e.g., Mattel, Inc., 2018 10-K, at 4 (February 22, 2019); Mattel, Inc., 2017 10-K, at 3
(February 27, 2018).

                                                 - 23 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 24 of 245




           51.    Mattel, until April 12, 2019, directly and/or through Fisher-Price, designed,

manufactured, distributed, marketed, advertised, labeled, and sold Rock ’n Play Sleepers in all 50

states.

           52.    Mattel shares overall responsibility for the safety of Fisher-Price products,

including the Rock ’n Play Sleeper. All recall and safety alerts for both Fisher-Price and Mattel

products, as well as customer service for both Fisher-Price and Mattel products, are found on the

Mattel website.21 Mattel has at all times had significant involvement in and responsibility for the

wrongful conduct alleged herein. Indeed, Defendants have stated that the Rock ‘n Play Sleeper

was developed by “Mattel, through its Fisher-Price subsidiary.”22

           53.    Mattel fully owns Fisher-Price and includes its results on its filings with the SEC.

For example, Mattel’s 10-Q for the period ending July 30, 2019 contains a statement about

litigation pending against Mattel and Fisher-Price concerning the Rock ’n Play Sleeper,

including it among contingencies that could impact Mattel’s financial results.23 On its financial

filings, it describes Fisher-Price as a “brand,” part of the “Infant, Toddler, and Preschool

Segment” represented in Mattel’s gross sales.24

           54.    Mattel, at all relevant times, had senior executives with control over, involvement

in and oversight of Fisher-Price, with titles such as “Executive Vice President - Fisher-

Price Global Brands,” and “Executive Vice President - Fisher-Price Global Brand Marketing.”

For example, Bryan Brown, Mattel’s Vice President of Quality, Design and North American

21
     https://service.mattel.com/us/recall.aspx (last visited April 15, 2019).
22
  Letter from Kitty Pilarz, Senior Director, Mattel Product Safety, Fisher Price, July 12, 2010.
See https://www.regulations.gov/document?D=CPSC-2010-0028-0004 (last visited October 20,
2019).
23
  Mattel 10-Q, 2Q 2019 at 31, available at https://mattel.gcs-web.com/static-files/5c042098-
86f0-44cb-8991-14cd799ed285 (last visited October 20, 2019).
24
     Id.

                                                  - 24 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 25 of 245




Manufacturing, held a variety of positions in which he had oversight of and involvement in

addressing issues concerning Rock ’n Play Sleepers.

       55.        Moreover, in 2013, Mattel moved 100 Fisher-Price employees from Fisher-

Price’s headquarters in East Aurora to Mattel’s headquarters in El Segundo.25 Some Fisher-Price

executives are located in and primarily work from California. As a former Fisher-Price executive

stated in Buffalo Business First, “much of the leadership has been shifted to El Segundo, the Los

Angeles suburb where Mattel is located.”26

       56.        Moreover, the instruction manuals for all of the Rock ’n Play Sleepers were

posted on Mattel’s website.27

       57.        Mattel bears responsibility for failing to timely recall Rock ’n Play Sleepers.

Mattel had direct involvement in all recalls of Fisher-Price products.

       58.        Indeed, when an earlier recall of 800,000 Rock ’n Play Sleepers was instituted

because      of     mold,    the    recall    was    announced      on     the    Mattel    website,

https://service.mattel.com/us/recall/rock_sleepernew.asp.28

       59.        Likewise, Mattel issued an earlier recall for a similar baby product -- the Fisher-

Price Soothing Motions Seat -- because it caught fire.        Mattel’s webpage concerning safety

included this information:




25
   https://labusinessjournal.com/news/2013/may/27/toymaker-game-bring-staff-hq-el-segundo/
(last visited October 25, 2019).
26
  https://www.bizjournals.com/buffalo/news/2017/12/22/toy-story-fisher-price-faces-many-
challenges.html (last visited October 25, 2019).
27
  See, e.g., https://service.mattel.com/instruction_sheets/CHN29-SP.pdf (last visited February
14, 2019).
28
 See Newswire, “MATTEL REPORTS ACQUISITION BY EXECUTIVE VP GLOBAL
BRANDS FISHER-PRICE WALKER,” April 6, 2013.

                                                - 25 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 26 of 245




          60.    And when the Recall of all 4.7 million Rock ’n Play Sleepers finally occurred, the

announcement of the Recall on the CPSC’s website stated the consumer contact for information

about the Recall was, “Fisher-Price online at www.service.mattel.com....” (Emphasis added.)

The terms of the Recall are set forth on Mattel’s website.29

          61.    Mattel cannot now try to distance itself from its oversight and direct role in the

design, manufacture, distribution, marketing, advertising, labeling, sale, and delayed recall of its

deadly Rock ‘n Play Sleeper, which is part of Mattel’s Fisher-Price brand.

          62.    Mattel’s annual net sales were approximately $4.5 billion in 2018. On information

and belief, revenue from Fisher-Price flows upstream to Mattel.

                                   JURISDICTION AND VENUE

          63.    The Court has jurisdiction over Plaintiffs’ claims under the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d)(2), because there are 100 or more class members, at least

one class member is a citizen of a state that is diverse from each Defendant’s citizenship, and the

amount in controversy exceeds $5 million exclusive of interest and costs.

          64.    Jurisdiction is also proper in this Court pursuant to 28 U.S.C. § 1331 because

Plaintiffs’ claims under the Magnuson Moss Warranty Act, 15 U.S.C. § 2301, et seq., arise under



29
     https://service.mattel.com/us/recall/BJD57_ivr.asp (last visited April 17, 2019).

                                                 - 26 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 27 of 245




federal law, and this Court has supplemental jurisdiction over Plaintiffs’ state law claims under

28 U.S.C. § 1367.

       65.     The Court has personal jurisdiction over Fisher-Price because it purposefully

availed itself of the privilege of conducting business in the State of New York, and because it has

its headquarters in East Aurora, Erie County, New York.

       66.     The Court has personal jurisdiction over Defendant Mattel because it has

purposefully availed itself of the privilege of conducting business in the State of New York,

including that it is the owner of Fisher-Price; because it transacts business, and supplies goods

and services in the State of New York; because it committed tortious acts that caused injury to

persons within the State of New York; and because there is a substantial relationship between

Plaintiff’s claims and New York transactions involving Mattel.

       67.     Venue is proper in this District pursuant to the Transfer Order filed August 1,

2019 by the United States Judicial Panel on Multidistrict Litigation in this proceeding.

                                 FACTUAL ALLEGATIONS

Overview

       68.     Inclined sleepers such as the Rock ’n Play Sleeper are sleeping products that are

inclined upwards on one end to raise a baby’s head and torso up to approximately 30 degrees.

As initially reported in a November 26, 2018 Wall Street Journal article entitled Infant Deaths

Prompt Questions Over Safety of Inclined Sleepers, dozens of deaths and hundreds of injuries

associated with these inclined sleepers – including, predominantly, the Rock ’n Play Sleeper –

have been reported to the CPSC since 2005.30 More than half of these reported deaths occurred



30
  Vogt, H. Infant Deaths Prompt Questions Over Safety of Inclined Sleepers, Wall Street
Journal, Nov. 26, 2018, at A-3; see also Vogt, H., Infant Sleep Deaths in Focus in Fight over
Role of Consumer Safety Agency, Wall Street Journal, Nov. 23, 2018, available at

                                              - 27 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 28 of 245




since September 2016.31 As Defendants belatedly admitted in the April 12, 2019 Recall notice,

they were aware as of that date that at least 32 infants died in the Rock ’n Play Sleeper since

2009.

           69.    Defendants, who designed, manufactured, distributed, marketed, advertised,

labeled, and sold the Rock ’n Play Sleeper, which was the most popular inclined sleeper in the

United States, have known of the serious safety risks posed by the product throughout the time

they designed, manufactured, distributed, marketed, advertised, labeled, and sold it. They,

nonetheless, continued to market it for a decade as a safe environment for infant sleep, including

prolonged or overnight sleep, placing at least 4.7 million infants at risk.

Defendants’ Introduction of the Rock ’n Play Sleeper to the Market

           70.    In 2008, Linda Chapman, a Fisher-Price product designer at the company’s

headquarters outside Buffalo, New York had the idea of an inclined, upright sleeper for babies

with reflux and congestion.32      According to the Fisher-Price website, when Ms. Chapman

“approached the Fisher-Price Safety Committee with this idea, they had . . . concerns.” (ellipses

in original).33     Nonetheless, and with no evidence that their “concerns” were addressed,

Defendants introduced the Rock ’n Play Sleeper in the United States market in 2009 and have

reaped hundreds of millions of dollars from its sale.



https://www.wsj.com/articles/infant-sleep-deaths-in-focus-in-fight-over-role-of-consumer-safety-
agency-1542974400 (last visited October 28, 2019).
31
     Id.
32
  https://www.washingtonpost.com/business/economy/how-fisher-price-invented-a-popular-
baby-sleeper-without-safety-tests-and-kept-it-on-the-market-even-as-babies-
died/2019/05/30/78c2707a-7731-11e9-b3f5-
5673edf2d127_story.html?utm_term=.b36c59623150 (last visited June 4, 2019) .
33
  https://www.fisher-price.com/en_US/ourstory/rock-n-play-sleeper/index.html (last visited
February 6, 2019).

                                                - 28 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 29 of 245




       71.     A critical common design element of the Rock ’n Play Sleeper is a collapsible

frame that supports a fabric hammock with tall sides (Figure 1), forcing the infant into a reclined

position, with the head elevated at an approximately 30-degree angle from the lowest part of the

baby’s torso (Figure 2) and restraints (Figure 3) that, if used as Defendants recommended, limit

the baby’s motion. There is a hard plastic shell inside the hammock that is covered with soft

padded material (Figures 4 and 5), upon which the baby is placed. Different views of the

product are shown below:




                                           Above: Figure 1




                                              - 29 -
Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 30 of 245




                           Above: Figure 2




                           Above: Figure 3




                              - 30 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 31 of 245




                                         Above: Figure 4




                                         Above: Figure 5

       72.    Some “Premium” and “Deluxe” models, such as the deluxe model immediately

above, have additional padding around the head.




                                            - 31 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 32 of 245




       73.     The Rock ’n Play Sleeper was extremely popular with parents and other

caregivers. The Rock ’n Play Sleeper was by far the best selling sleeper on Amazon.com.34

       74.     Defendants made enormous profits from their decade-long sale of Rock ‘n Play

Sleepers and there were 4.7 million of them in homes with infants, as well as day care centers

and elsewhere, across the country. Defendants knew of the AAP’s pronouncement that for babies

to sleep safely, they must be placed flat on their backs on a firm flat surface with no bedding or

bumpers. Yet, the Rock ‘n Play Sleeper has a 30-degree incline, a baby in it is not flat on his or

her back, and there is soft padding around the baby.

       75.     Despite knowing that the Rock ’n Play Sleeper is unsafe for infant sleep,

including overnight or prolonged sleep, Defendants marketed and sold the product as a sleeper,

leading parents to reasonably believe that the product is safe for its stated purpose. The words

“sleeper” and “sleep” appear no fewer than five times on the package, which depicts pictures of a

mom blissfully sleeping or about to fall asleep with the baby asleep in the Rock ’n Play Sleeper.

National Standards for Safe Infant Sleep

       76.     The National Institutes of Health (“NIH”) of the United States Department of

Health and Human Services and other federal and national organizations have worked with the

AAP, a non-profit group with a membership of 66,000 primary care pediatricians, pediatric

medical subspecialists and pediatric surgical specialists, to develop safe sleep standards for

babies.35 Defendants, as manufacturers and marketers of widely sold infant sleepers, are well

aware of NIH and AAP standards.



34
   https://www.amazon.com/Fisher-Price-Auto-Rock-Sleeper-Stone/dp/B00NEO5UTU?th=1
(last visited February 12, 2019).
35
  https://www.nih.gov/news-events/news-releases/federal-agencies-express-support-updated-
safe-infant-sleep-recommendations (last visited April 15, 2019).

                                              - 32 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 33 of 245




          77.    In November 2005, the AAP issued a Policy Statement entitled – The Changing

Concept of Sudden Infant Death Syndrome: Diagnostic Coding Shifts, Controversies Regarding

the Sleeping Environment, and New Variables to Consider in Reducing Risk – which contained

detailed guidelines and recommendations on safe sleep for infants.36 These included:

                        “Back to sleep: Infants should be placed for sleep in a supine
                         position (wholly on the back) for every sleep.” (Emphasis added).

                        “Use a firm sleep surface: Soft materials or objects . . . should not
                         be placed under a sleeping infant. A firm crib mattress, covered
                         by a sheet, is the recommended sleeping surface.”

(Emphasis added).

          78.    The AAP also recommended that, in order to avoid development of positional

plagiocephaly (flat head), parents should, in relation the baby’s sleep:

                        Avoid having the infant spend excessive time in car-seat carriers
                         and “bouncers,” in which pressure is applied to the occiput.

and:

                        Alter the supine head position during sleep.

          79.    In January 2006, the NIH issued a news release adopting the AAP’s guidelines.37

Among other things, the NIH stated:

                 The [AAP] recently issued updated recommendations for reducing the risk of
                 SIDS:

                        Always place your baby on his or her back to sleep, for naps and at
                         night

                        Place your baby on a firm sleep surface, such as on a safety-
                         approved crib mattress, covered by a fitted sheet

and


36
     https://pediatrics.aappublications.org/content/116/5/1245 (last visited October 20, 2019).
37
     https://www.nichd.nih.gov/newsroom/releases/sids_winter (last visited April 15, 2019).

                                                 - 33 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 34 of 245




                        Reduce the chance that flat spots will develop on your baby’s head
                         by . . . changing the direction that your baby lies in the crib[] and
                         avoiding too much time in car seats, carriers, and bouncers[.]

          80.    The Rock ’n Play Sleeper is not a crib mattress. It features raised soft sides. It is

positioned at an angle similar to that of a car seat or carrier. Simply put, it is unsafe under AAP

and NIH guidelines.

          81.    Nonetheless, Defendants introduced it to the market as a safe sleep product in

2009 and continued to market and sell it as such in the U.S. market for a decade, until they were

forced to issue the Recall on April 12, 2019. Even then, they continued to insist their product was

safe.

          82.    In October 2011, the AAP issued an updated Policy Statement – SIDS and Other

Sleep-Related Infant Deaths: Expansion of Recommendations for a Safe Infant Sleeping

Environment – expanding the guidelines and recommendations on safe sleep for babies.38 The

recommendations included:

                        Infants should be placed “back to sleep for every sleep” in the
                         “supine position (wholly on the back).” The AAP noted that
                         “[t]he supine sleep position does not increase the risk of choking
                         and aspiration in infants, even those with gastroesophageal
                         reflux. . . .”

                        “Elevating the head of the infant’s crib while the infant is supine
                         is not recommended” because “it might result in the infant
                         sliding to the foot of the crib into a position that might
                         compromise respiration.”

                        “Use a firm sleep surface – A firm crib mattress covered by a
                         fitted sheet, is the recommended sleeping surface to reduce the
                         risk of SIDS and suffocation.”

                        “Soft materials . . . should not be placed under a sleeping
                         infant.”


38
     https://pediatrics.aappublications.org/content/128/5/1030 (last visited April 10, 2019).

                                                 - 34 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 35 of 245




                     “Sitting devices, such as car safety seats, strollers, swings, infant
                      carriers, and infant slings, are not recommended for routine
                      sleep . . . .”

                     “If an infant falls asleep in a sitting device, he or she should be
                      removed from the product and moved to a crib or other appropriate
                      flat surface as soon as is safe and practical.”

                     “Avoid commercial devices” like “wedges, positioners, special
                      mattresses and special sleep surfaces. There is no evidence . . . that
                      they are safe.”

(Emphasis added).

       83.    On October 18, 2011, the NIH issued a news release supporting these updated

AAP guidelines and stated that the United States Food and Drug Administration (“FDA”) and

other major entities also supported them. The NIH’s release provided a link to the full AAP

guidelines and stated: “Support for the new recommendations was expressed by the Eunice

Kennedy Shriver National Institute of Child Health and Human Development (NICHD) at the

National Institutes of Health, the Maternal and Child Health Bureau (MCHB) of the Health

Resources and Services Administration, the U.S. Centers for Disease Control and Prevention,

and the U.S Food and Drug Administration.”39

       84.    On October 24, 2016, the AAP issued a further updated Policy Statement – SIDS

and Other Sleep-Related Infant Deaths: Updated 2016 Recommendations for a Safe Infant

Sleeping Environment – reaffirming and further developing the guidelines and recommendations

on safe sleep for babies.40 The recommendations included:




39
   https://www.nichd.nih.gov/newsroom/releases/101811-infant-safe-sleep-recommendations
(last visited April 15, 2019).
40
  https://pediatrics.aappublications.org/content/138/5/e20162938 (last visited October 28, 2019).
Although issued on October 24, 2016, the recommendations are dated as of November 2016.

                                              - 35 -
Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 36 of 245




          “Recommendations for a safe sleep environment include supine
           positioning, the use of a firm sleep surface, . . . and the
           avoidance of soft bedding . . . .”

          “[M]anufacturers should follow safe sleep guidelines in their
           messaging and advertising.”

          “Avoid the use of commercial devices that are inconsistent with
           safe sleep recommendations.”

          “[I]nfants should be placed for sleep in a supine position (wholly
           on the back) for every sleep by every caregiver until the child
           reaches 1 year of age. . . . The supine sleep position does not
           increase the risk of choking and aspiration in infants, even those
           with gastroesophageal reflux . . . .”

          “Elevating the head of the infant’s crib is ineffective in reducing
           gastroesophageal reflux and is not recommended; in addition,
           elevating the head of the crib may result in the infant sliding to the
           foot of the crib into a position that may compromise respiration.”

          “[T]he best evidence suggests that infants should continue to be
           placed supine until 1 year of age. . . . Because rolling into soft
           bedding is an important risk factor for SUID [Sudden Unexpected
           Infant Death] after 3 months of age, parents and caregivers should
           continue to keep the infant’s sleep environment clear of soft or
           loose bedding.”

          “Infants should be placed on a firm sleep surface (eg, mattress in
           a safety-approved crib) covered by a fitted sheet with no other
           bedding or soft objects to reduce the risk of SIDS and
           suffocation.”

          “Soft materials . . . should not be placed under a sleeping
           infant.”

          “Sitting devices, such as car seats, strollers, swings, infant
           carriers, and infant slings, are not recommended for routine
           sleep in the hospital or at home, particularly for young infants.”

          “If an infant falls asleep in a sitting device, he or she should be
           removed from the product and moved to a crib or other appropriate
           flat surface as soon as is safe and practical.”

          “Media and manufacturers should follow safe sleep guidelines in
           their messaging and advertising. . . . Media and advertising

                                   - 36 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 37 of 245




                       messages contrary to safe sleep recommendations may create
                       misinformation about safe sleep practices.”

(Emphasis added).

       85.     The same day, the NIH issued a corresponding news release, stating “Federal

agencies concerned with infant health and welfare today announced their support of the

American Academy of Pediatrics (AAP) updated recommendations on safe infant sleep. The

Eunice Kennedy Shriver National Institute of Child Health and Human Development, part of the

National Institutes of Health, the Centers for Disease Control and Prevention, and the Maternal

and Child Health Bureau of the Health Resources and Services Administration and the U.S. Food

and Drug Administration urge everyone who cares for infants younger than 1 year of age —

parents, grandparents, family members, child care providers, health care providers, and others —

to learn about the updated recommendations for safe infant sleep.”41

       86.     Despite the expanded repeated warnings that the only safe sleep environment for

babies is a firm flat surface with no soft materials, and that car seats, infant carriers, and similar

devices should not be used for prolonged sleep, Defendants continued to market and sell their

Rock ’n Play Sleeper, which positions infants for sleep at a significant incline (as in a car seat),

in restraints, and on soft padded material, as suitable for safe infant sleep, including prolonged or

overnight sleep by infants.

       87.     Further, although Defendants knew of the AAP’s exhortation that “manufacturers

should follow safe sleep guidelines in their messaging and advertising” and “advertising

messages contrary to safe sleep recommendations may create misinformation about safe sleep

practices,” Defendants brazenly marketed and sold the unsafe Rock ’n Play Sleeper as a suitable


41
  https://www.nih.gov/news-events/news-releases/federal-agencies-express-support-updated-
safe-infant-sleep-recommendations (last visited October 21, 2019).

                                                - 37 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 38 of 245




sleeping environment, including for overnight and prolonged sleep for infants, including by

using the word “sleeper” in the name of the product and on the box.

        88.     However, as the AAP, NIH, the CSPC study pronounced, the Rock ’n Play

Sleeper is not safe for infant sleep. Among other things:

                a.       the Rock ‘n Play Sleeper holds the baby at an incline which allows the

infant’s head to roll downward and to the side which can close off the child’s airway;

                b.       the Rock ‘n Play Sleeper is not flat. The infant sleeps in an “L” shape

with the knees flexed up towards the belly;

                c.       the Rock ‘n Play Sleeper is soft and plush, not firm, and the soft padding

creates a suffocation risk for the infant if his or her head turns;

                d.       when used as directed, the baby sleeps in the Rock ‘n Play Sleeper

restrained and largely immobile, which is not the case in flat cribs recommended by sleep

specialists; and

                e.       the Rock ‘n Play Sleeper can cause babies to sleep too deeply. There is

evidence that deep sleep is linked to SIDS.

        89.        As reported by the CPSC, these dangerous defects have resulted in dozens of

reported infant deaths and hundreds of reported injuries in inclined sleepers, primarily the Rock

‘n Play Sleeper. As discussed more fully below, a September 2019 study by the CPSC found 59

reported infant deaths tied to inclined sleepers, primarily the Rock ‘n Play Sleeper.

Defendants’ Egregious Negligence in the Development of the Rock ’n Play Sleeper

        90.     As set forth above, despite Fisher-Price’s account of the genesis of the Rock ‘n

Play Sleeper, including that the Fisher-Price Safety Committee had concerns about its safety,

there is no indication that the “concerns” of the Fisher-Price Safety Committee in 2008 were ever



                                                 - 38 -
          Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 39 of 245




addressed nor is there any indication that the committee took into account the then existing best

practices concerning infant sleep.

          91.      A key person on the Rock ‘n Play design team was Michael Steinwachs, who

began working at Fisher-Price in 1973 and ultimately rose to become Senior Manager for Quality

Engineering for Fisher-Price. Mr. Steinwachs was the Engineer for Product Integrity on the

Rock ’n Play Sleeper’s development team where his primary role was to “be involved in the

development of the new products and advise the development team on what types of standards

and regulations would need to apply to the product.”42

          92.      When asked in a March 2018 deposition about the research he conducted into the

safety of the 30-degree incline of the planned product, he testified that he looked to the infant car

seat which cannot be angled at more than 45 degrees, “so we chose 30, which is well below 45

degrees… and so the product integrity team determined that a 30 degree angle was safe.” Fisher-

Price’s Rock ’n Play Sleeper Product Integrity Team never determined what incline is safe for

infant sleep – the team just chose a number arbitrarily.43

          93.      Then when asked if there was any medical evidence to support the Rock ’n Play

Sleeper’s ability to address a baby’s acid reflux and congestion, he testified “I don’t believe we

had medical evidence….”44

          94.      As reported in The Washington Post on May 31, 2019, “[r]ather than seeking the

advice of pediatricians, [Fisher-Price] consulted just a single doctor – [Dr. Gary Deegear,] a

family physician from Texas whose expertise had already been doubted by judges and who


42
  Goodrich, et al v. Fisher-Price, Inc., Case No. 16-cv-3316 (N.D. Ga.), Deposition Testimony
of Michael Paul Steinwachs, March 22, 2018,at 11, 23.
43
     Id. at 41-42, 45-46.
44
     Id. at 150.

                                                - 39 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 40 of 245




would eventually lose his medical license.”45 Notably, Dr. Deegear was disqualified as an expert

witness twice for advancing theories unsupported by the scientific community.46

           95.   Kitty Pilarz, Director of Public Safety for Fisher-Price, testified in a deposition:

“I’m not sure that we did specific research at this time about incline angles other than talk to Dr.

Deegear.”47

           96.   In a February 2009 email,48 Ms. Pilarz justified this design decision as follows:

                 Dr. Deegear stated pediatricians recommend babies with reflux sleep at 30
                 degrees, this is just fine, or sleep in a car seat overnight for months or even
                 a year. The Back to Sleep campaign places children on their backs, and
                 elevated positions of the head is fine. He is not aware of research on this.
                 He will do a quick search. I explained that we are also researching this
                 issue. I also have a call in to a local group of pediatricians to see if they
                 are willing to offer an opinion.

(Emphasis added).

           97.   Dr. Deegear did send Ms. Pilarz at least two pieces of research. One of them was

“A Parent’s Guide to Safe Sleep” issued by the AAP, which stated “Always place babies to sleep

on their backs during naps and at nighttime,” and included an illustration of a baby sleeping flat

in a non-inclined crib.49


45
   https://www.washingtonpost.com/business/economy/how-fisher-price-invented-a-popular-
baby-sleeper-without-safety-tests-and-kept-it-on-the-market-even-as-babies-
died/2019/05/30/78c2707a-7731-11e9-b3f5-
5673edf2d127_story.html?utm_term=.b36c59623150 (last visited June 4, 2019). Moreover,
after the license of that non-pediatrician, Dr. Gary Deegear, expired in 2015, the Texas Medical
Board filed a cease and desist order against him in 2018 for allegedly practicing without a license
and engaging in unsafe practices.
46
     Id.
47
  http://www.safetyresearch.net/blog/articles/who-does-cpsc-protect (last visited May 30, 2019)
and Report of William F. Kitzes, J.D., Torres et al v. Imperial Manufactory Limited, et al,
No. 715CV00444, 2016 WL 10706198 (S.D. Tex. 2016).
48
     Id.
49
  https://www.washingtonpost.com/business/economy/how-fisher-price-invented-a-popular-
baby-sleeper-without-safety-tests-and-kept-it-on-the-market-even-as-babies-

                                                 - 40 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 41 of 245




           98.    Ms. Pilarz testified that she did not research how different inclines could impact

an infant’s respiration. She testified that she is not aware that Fisher-Price did any specific

research when developing the Rock ’n Play other than speaking to Dr. Deegear. In June 2009,

months before Fisher-Price introduced the Rock ’n Play Sleeper to the market, Dr. Deegear

recommended Fisher-Price bring a prototype to a medical conference so that other doctors could

see it, but Defendants did not do so.50

           99.    Indeed, “the first time Fisher-Price hired a pediatrician to evaluate the Rock 'n

Play was eight years later, as part of the company's defense in a product liability lawsuit,

according to records.”51 At a deposition she gave in Goodrich v. Fisher Price, Case No. 16-cv-

3316 (N.D. Ga.), a personal injury case brought on behalf of an infant who was injured in a Rock

’n Play Sleeper, Ms. Pilarz testified that Fisher-Price did not have medical professionals on staff

other than Dr. Deegear, the non-pediatrician consultant who subsequently lost his medical

license.52

           100.   Despite the lack evidence that the Rock ’n Play Sleeper was safe, Defendants

pressed forward with the development and then introduced the Rock ’n Play Sleeper to the

United States market in 2009 and kept it on the market for nearly a decade, while the relevant

authorities issued standard after standard indicating that the Rock ‘n Play Sleeper was an unsafe

sleep environment for infants.

died/2019/05/30/78c2707a-7731-11e9-b3f5-5673edf2d127_story.html?utm_term=.
b36c59623150 (last visited June 4, 2019). See also https://www.yumpu.com/en/
document/read/18802594/a-parents-guide-to-safe-sleep (last visited October 20, 2019).
50
  https://www.washingtonpost.com/business/economy/how-fisher-price-invented-a-popular-
baby-sleeper-without-safety-tests-and-kept-it-on-the-market-even-as-babies-
died/2019/05/30/78c2707a-7731-11e9-b3f5-5673edf2d127_story.html?
utm_term=.b36c59623150 (last visited June 4, 2019).
51
     Id.
52
     Goodrich, et al v. Fisher-Price, Inc., Case No. 16-cv-3316 (N.D. Ga.), Dkt. 106-35 at 97:5 – 7.

                                                - 41 -
          Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 42 of 245




Defendants Actively Manipulated Safety Standards for Inclined Sleepers In Order to Keep
their Product on the Market

          101.   Not only did Defendants ignore the above-described warnings about the dangers

posed by the Rock ’n Play Sleeper and guidelines for safe infant sleep, they also actively

manipulated safety standards applicable to the Rock ’n Play Sleeper.

          102.   The Consumer Product Safety Improvement Act of 2008, Public Law 110-314

(“CPSIA”), was enacted on August 14, 2008. Section 104(b) of the CPSIA requires the CPSC to

promulgate consumer product safety standards for durable infant or toddler products.

          103.   When the Rock ’n Play Sleeper was designed in 2009, there was no applicable

federal standard.53 However, in 2010, the CPSC became interested in regulating bassinets and

cradles, and wanted to include a limitation on inclines. In April 2010, under the leadership of

then Chairwoman Inez Tenenbaum, the CPSC published a notice of proposed rules titled “Safety

Standard for Bassinets and Cradles: Notice of Proposed Rulemaking” (the “2010 NPR”) with

the intention of promulgating final regulations that were stricter than the voluntary standard

developed by ASTM International (“ASTM”)54 if doing so would further reduce the risk of

injury:

                      These standards are to be “substantially the same as” applicable
                       voluntary standards or more stringent than the voluntary standard
                       if the Commission concludes that more stringent requirements
                       would further reduce the risk of injury associated with the product.
                       In this document the Commission proposes a safety standard for
                       bassinets and cradles.



53
     https://www.cpsc.gov/Regulations-Laws--Standards/Rulemaking/Final-and-Proposed-Rules
54
   “ASTM International, formerly known as American Society for Testing and Materials, is an
international standards organization that develops and publishes voluntary consensus technical
standards for a wide range of materials, products, systems, and services.”
https://en.wikipedia.org/wiki/ASTM_ International (last visited October 20, 2019). See
www.astm.org.

                                              - 42 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 43 of 245




                        The proposed standard is more stringent in some respects than the
                         voluntary standard developed by ASTM International (formerly
                         the American Society for Testing and Materials), ASTM F 2194-
                         07a, ‘‘Standard Consumer Safety Specification for Bassinets and
                         Cradles.’’ The proposed modifications, if finalized, will further
                         reduce the risk of injury associated with bassinets and cradles.55

           104.   The CPSC was specifically concerned about infant hammocks and bassinets,

some of which had been recalled due to suffocation hazards. It was also motivated by a 1995

Australian study that videotaped the behavior of healthy infants sleeping in a variety of

commercial sleep products and concluded that, in order to be considered safe, cradles cannot tilt

to greater than 5 degrees. 56

           105.   The 2010 NPR would have prohibited any sleeper with a more than five-degree

incline.57 It would have also banned restraints because “[i]nfants lying on a flat surface do not

need restraints and the use of restraints could contribute to a possible strangulation hazard.”58

The 2010 NPR would have also “clarif[ied] that bassinets should not include any restraining

system that requires action on the part of the caregiver to secure the restraint.”59

           106.   Dr. Judith S. Palfrey, the then President of the AAP, submitted comments to the

CPSC in which she stated that the “Adoption of the proposed safety standards will further

reduce the risk of injuries and fatalities associated with use of bassinets and cradles. We

encourage CPSC to make the new mandatory safety standards effective as soon as feasible. …

Positional asphyxiation and suffocation are the most common causes of fatalities in cradles and

55
  https://www.govinfo.gov/content/pkg/FR-2010-04-28/pdf/2010-7667.pdf (last visited June 10,
2019)
56
  https://www.federalregister.gov/documents/2010/04/28/2010-7667/safety-standard-for-
bassinets-and-cradles-notice-of-proposed-rulemaking (last visited October 23, 2019).
57
     Id.
58
     Id.
59
     Id.

                                                - 43 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 44 of 245




bassinets. Implementation of new mandatory safety standards is an opportunity to address a

number of these potential hazards” while also adding some additional recommendations to

reduce risks to infants.60 Had the CPSC’s bassinet incline rule included “inclined sleepers,” the

Rock ’n Play Sleeper, which has a 30-degree incline, would have been banned.

           107.   But, Defendants lobbied the CPSC to carve out inclined sleepers from the new

rule. In doing so, they misled the CPSC by providing it with out-of-date standards that had long

since been repudiated by the bodies originally issuing them.61

           108.   On July 12, 2010, Kitty Pilarz, Fisher-Price’s Vice President for Product Safety

and Regulatory Compliance, submitted an eight-page letter on Defendants’ behalf in response to

the CPSC’s request for public comment on its proposed new bassinet standard. In that letter, Ms.

Pilarz relied on a newsletter that she quoted as suggesting, for infants who regurgitate, “elevating

the head of the crib and diaper changing table to 30 degrees so they never lay flat.” However,

that newsletter, which had been written by the North American Society for Pediatric

Gastroenterology, Hepatology and Nutrition (“PDHN Society”), reflected the PDHN Society's

treatment guidelines from 2001, which were withdrawn by the time Fisher-Price wrote its letter

to the CPSC in 2010. By 2010, the PDHN Society had changed its advice to warn that inclining

babies for sleep was harmful.62 The reason for the change, according to Dr. Benjamin Gold, the




60
   Letter from AAP President Dr. Judith S. Palfrey to the Chair of the CPSC, July 7, 2010.
https://www.regulations.gov/document?D=CPSC-2010-0028-0003. (last visited June 10, 2019).
61
  https://www.washingtonpost.com/business/economy/how-fisher-price-invented-a-popular-
baby-sleeper-without-safety-tests-and-kept-it-on-the-market-even-as-babies-
died/2019/05/30/78c2707a-7731-11e9-b3f5-
5673edf2d127_story.html?utm_term=.b36c59623150 (last visited June 4, 2019).
62
     Id.

                                                - 44 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 45 of 245




society’s then president-elect, was that there was new data, as a result of which inclined

positioning “‘was no longer recommended for infants.’”63

           109.   Defendants’ submission to the CPSC was completely inconsistent with the

consensus of consumer and safety groups, including the AAP’s. Ms. Pilarz’s letter64 stated that:

                        “Mattel, through its Fisher-Price subsidiary has developed….. [the]
                         ‘Newborn Rock ‘n Play Sleeper,’ which we market with our other
                         bassinets. It is both a ‘nighttime sleeper’ and a ‘playtime seat,’
                         and a key feature is its ‘inclined seat, which makes sleeping more
                         comfortable for babies who need their head elevated.’ The sleep
                         surface… includes a crotch-and-waist restraint system”

                        “The angle of the seat exceeds 5 degrees, yet, as far as Mattel is
                         aware, there has been no incident with this product indicating that
                         it presents any of the risks of injuries the proposed rule aims to
                         address. There certainly have been no deaths or injuries.”

                        “Parents deprived of any appropriate product for calming their
                         tired, colicky infants will look elsewhere – and substitute
                         dangerous products for that purpose.”

                        “The proposed rule would effectively ban most infant
                         hammocks…. Eleven of the thirteen firms supplying them would
                         likely go out of business…. These restrictions would likely – and
                         without a reasonable necessity – ban a category of products that
                         uniquely serves an important segment of the market. The
                         restriction could even increase children’s risk of injury, as
                         parents reach for substitutes.”

(Emphasis added).

           110.   The CPSC promulgated its final rule in October 2013 which granted Fisher-Price

and Mattel the victory that they spent three years lobbying the CPSC for – a carve out for their

immensely popular Rock ‘n Play Sleeper.          The carve out they secured exempted inclined

sleepers from the CPSC’s Safety Standard for Bassinets and Cradles and deferred regulating


63
     Id.
64
  https://www.regulations.gov/document?D=CPSC-2010-0028-0004 (last visited October 20,
2019).

                                                - 45 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 46 of 245




inclined sleepers with more than a 10-degree incline to ASTM’s subcommittee on inclined

sleepers, which by no coincidence was chaired by Mr. Steinwachs.

          111.   The CPSC justified the carve out by stating that it would “complement” the

inclined sleeper category being developed by ASTM – a private organization which develops

voluntary standards, the membership of which includes executives from Mattel, Fisher-Price and

other manufacturers.65

          112.   As a product integrity engineer and one of the designers for the Rock ‘n Play

Sleeper and as Senior Quality Engineer for Fisher-Price, Mr. Steinwachs was by then in charge

of developing the standards for inclined sleepers over 10 degrees. Mr. Steinwachs, who spent his

entire career at Fisher-Price, was joined on the subcommittee by Joel Taft, Senior Manager of

Product Safety for Fisher-Price.66 Not surprisingly, the standards passed by the ASTM never

addressed the concerns raised by the AAP and other consumer advocates relating to the dangers

associated with infants sleeping at a 30-degree incline, among other things.

          113.   It took the ASTM five years to issue voluntary standards for inclined sleepers, and

those standards were issued despite objection from consumer advocates and the AAP as to their

adequacy.67

          114.   Having secured both a regulatory carveout from the CPSC and a special ASTM

category for inclined sleepers, Defendants positioned themselves to make their own rules to



65
  https://www.federalregister.gov/documents/2012/10/18/2012-24896/safety-standard-for-
bassinets-and-cradles (last visited October 22, 2019).
66
     https://www.linkedin.com/in/joel-taft-348b8a33 (last visited October 22, 2019).
67
  https://www.washingtonpost.com/business/economy/how-fisher-price-invented-a-popular-
baby-sleeper-without-safety-tests-and-kept-it-on-the-market-even-as-babies-
died/2019/05/30/78c2707a-7731-11e9-b3f5-
5673edf2d127_story.html?utm_term=.b36c59623150 (last visited June 4, 2019).

                                                - 46 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 47 of 245




continue marketing and selling the Rock ’n Play Sleeper despite being fully aware of the

unreasonably high risk that the Rock ’n Play would cause infant deaths and injuries.

           115.    In May 2015, the ASTM issued standards related to inclined sleepers with more

than a 10-degree incline that would “establish safety performance requirements, test methods and

labeling requirements to minimize potential hazards to infants in inclined sleep products.”68 The

standards permitted the continued marketing and sale of the Rock ‘n Play Sleeper. The ASTM’s

press release announcing the standards’ issuance stated “ASTM member Mike Steinwachs,

senior manager, quality engineering, Fisher-Price, notes that use of infant inclined sleep products

has become popular as parents sometimes feel that babies sleep better on an incline rather than

flat surface.”69

           116.    To commend Mr. Steinwachs for his effort, the ASTM bestowed him with an

award for his “leadership resulting in a new standard covering Inclined Sleep Products” noting

that “[t]he ASTM Inclined Sleeper Subcommittee worked quickly to develop a new standard for

these products and Mike’s leadership was critical in keeping the group on track and moving

forward. We’re glad to recognize him for his outstanding efforts.” 70




68
  ASTM, New ASTM Standard Addressed Increased Use of Inclined Sleep Products, May 26,
2015, https://www.astm.org/cms/drupal-7.51/newsroom/new-astm-standard-addresses-increased-
use-infant-inclined-sleep-products (last visited June 10, 2019)
69
     Id.
70
   ASTM Recognizes JPMA Member, April 26, 2016,
https://www.jpma.org/news/286489/ASTM-Recognizes-JPMA-Member-.htm. (Last viewed June
10, 2019)

                                               - 47 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 48 of 245




           117.   Ms. Tenenbaum, the former head of the CPSC, has returned to the private sector

where she worked on behalf of Fisher-Price as an expert witness in at least one case brought

against Fisher-Price for an infant’s injuries related to the Rock ’n Play Sleeper.71

           118.   After the Rock ’n Play Sleeper was recalled in April 2019, Mr. Steinwachs

immediately stepped down from his position at the ASTM.

           119.   Safety experts have criticized regulators for failing to address inclined sleepers.72

It appears that this failure partially results from the close relationship between Defendants and

these regulators.

Responses to CPSC’s Request for Comment on Inclined Sleepers

           120.   In February 2017, the CPSC issued a Notice of Proposed Rulemaking for a Rule

entitled “Safety Standard for Infant Inclined Sleep Products” and invited public comment.73 The

AAP and numerous widely respected consumer protection groups responded with public

comments detailing the dangers of these products. Given the significant impact that a CPSC

standard could have on a major product like the Rock ’n Play Sleeper, it is beyond question that

Defendants were aware of the proposal and comments.

           121.   On July 5, 2017, the AAP submitted a comment letter stating that “the AAP has

concerns about all inclined sleep products and the hazards they may pose to infants.”

(Emphasis added). The AAP drew an obvious analogy to “car safety seats, strollers, swings,

infant carriers and infant slings, which are also not recommended for routine sleep,” noting that

71
  https://www.washingtonpost.com/business/economy/how-fisher-price-invented-a-popular-
baby-sleeper-without-safety-tests-and-kept-it-on-the-market-even-as-babies-
died/2019/05/30/78c2707a-7731-11e9-b3f5-5673edf2d127_story.html?
utm_term=.b36c59623150 (last visited June 4, 2019).
72
     Id.
73
  https://www.govinfo.gov/content/pkg/FR-2017-04-07/pdf/2017-06875.pdf (last visited April
18, 2019).

                                                 - 48 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 49 of 245




“[i]nfants who are younger than four months are particularly at risk, because they might

assume positions that can create risk of suffocation or airway obstruction.”74 (Emphasis

added).

          122.   The AAP was not the only organization to respond to the CPSC about the dangers

of inclined sleepers such as the Rock ’n Play Sleeper. On June 21, 2017, the Consumer

Federation of America, Kids in Danger, Consumers Union, and Public Citizen submitted a

comment letter to the CPSC,75 stating:

                 [W]e have significant concerns with the hazards posed by the entire
                 product class of infant inclined sleepers . . . . Unlike bassinets, infant
                 inclined sleep products do not place the baby in the recommended flat
                 sleep position . . . . Some parents might believe their baby sleeps better at
                 an incline, which may explain the rise in these types of products.
                 However, there have been no studies that show this to be true, and most
                 safe sleep professionals support a flat sleep surface.

(Emphasis added).

          123.   This group’s letter raised an additional significant point:

                 [M]any of these products require a restraint for infant retention. There
                 has been little, if any, academic study on the impact of continuous
                 restraining on infants and development or the risks that restraints could
                 pose in a sleep environment.

(Emphasis added).

          124.   The consumer groups also raised real world concerns about the context in which

these products are used:

                 Infant inclined sleep products are designed for infants who are not likely
                 to distinguish between daytime and nighttime sleeping, but rather nap
                 throughout the entire 24-hour period. The parents or primary caregivers


74
 July 5, 2017 AAP Comment Letter on Proposed Safety Standard for Inclined Sleep Products.
Docket No. CPSC-2017-0020.
75
  https://www.citizen.org/system/files/case_documents/consumer_group_comments_on_inclined
_ infant_sleep_products_062117.pdf (last visited April 18, 2019).

                                                 - 49 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 50 of 245




               of these infants are likely to be operating on less sleep, and if the infant
               is a first child, be less familiar with baby gear and care. In addition,
               many other caregivers may use the product. Visitors, grandparents, helpers
               and others may be as likely to lay the baby down to sleep as the parent.
               Since new parents often sleep or nap when their baby is sleeping or have
               other children or activities requiring their attention throughout the
               house, it should be expected that babies will sleep unattended in inclined
               sleep products, both at night and during the day. Therefore, it is vital
               that these sleep environments offer infants the same measure of safety
               as a full-size crib.

(Emphasis added).

       125.    This letter also noted that there is a standard for bassinets that was revised with

CPSC support to require a flat surface without restraints. If it is dangerous for babies to be in

bassinets that are not flat or that include restraints, the same is necessarily true of inclined

sleepers like the Rock ’n Play Sleeper in which babies are also placed in to sleep.

       126.    On June 13, 2018, these and still other consumer groups, joined by the AAP,

wrote another public letter to the head of the CPSC detailing the dangers of inclined sleepers.

The signers of this letter included the Director of Product Safety for Consumer Reports, the

President of the American Academy of Pediatrics, the Legislative Director and General Counsel

for the Consumer Federation of America, the Senior Policy Analyst of the Consumers Union,

and the Executive Director of Kids in Danger.76 This letter was written in response to the

CPSC’s May 31, 2018 issuance of a reminder that caregivers should use restraints with inclined

sleepers.

       127.    The letter expresses concern about the “inherently unsafe inclined sleep

products, the use of which does not align with American Academy of Pediatrics (AAP) safe

sleep recommendations.” (Emphasis added). It states, “We are concerned that one of the main


76
  https://advocacy.consumerreports.org/research/joint-letter-to-cpsc-chairman-on-infant-
inclined-sleep-products/ (last visited April 15, 2019).

                                               - 50 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 51 of 245




suggestions for consumers in this statement—to secure restraints while using the product—may

not prevent deaths linked to use of this type of product.”

       128.    The letter further states:

               Parents and caregivers may seek out inclined sleep products out of
               concern about gastroesophageal reflux in their infants. However, the
               AAP’s safe sleep experts have reviewed extensive research and concluded
               that elevating the head of the infant’s crib or using an inclined sleep
               product while the infant is supine (placed on his or her back), is not
               recommended. It is ineffective in reducing gastroesophageal reflux; in
               addition, it might result in the infant sliding to the foot of the crib into a
               position that might compromise respiration.

               …

               Sitting devices, such as car safety seats, strollers, swings, infant carriers,
               and infant slings, are also not recommended for routine sleep in the
               hospital or at home. Infants who are younger than 4 months are
               particularly at risk, because they might assume positions that can create a
               risk of suffocation or airway obstruction. If an infant falls asleep in a
               sitting device, he or she should be removed from the product and moved to
               a crib or other appropriate flat surface as soon as is practical.

               For these reasons, we are deeply concerned that the CPSC’s May 31
               announcement makes it seem, incorrectly, that inclined sleep products
               are safe if used with restraints. The CPSC fails to provide any data upon
               which it bases this implicit claim, and we are concerned that this
               improper portrayal of infant inclined sleep products could result in
               additional infant deaths and injuries.

               . . . . [A] bare crib is best, babies should be placed on their backs for every
               sleep time, and parents and caregivers should use a sleep product that
               meets current mandatory standards such as cribs, play yards, and bassinets
               for very young infants. Using restraints in a sleep product, allowing
               inclines in sleep products that might allow rolling into unsafe positions,
               and other hazards present in current inclined sleep products should not
               be promoted by the CPSC.

(Emphasis added).

Congresswoman Schakowsky’s Letter to the Chairwoman of the CPSC

       129.    On July 30, 2018, Congresswoman Janice Schakowsky (D-Ill.), sent a letter to

Ann Marie Buerkle, the Chairwoman of the CPSC, expressing her concerns about the CPSC’s


                                               - 51 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 52 of 245




proposed rule and its May 2018 Consumer Alert.77 In her letter, the Congresswoman, citing the

“repeated calls by many safety advocates that inclined sleepers are inherently unsafe,” wrote that

she is “concerned that [the CPSC] is not adequately protecting consumers from hazards posed by

inclined sleep products,” and “urge[d]” the agency “to more aggressively review whether those

products are safe.”

       130.    Congresswoman Schakowsky also wrote:

               The Consumer Alert conveys the misleading impression that the sole
               causes of infant deaths are rolling over due to lack of restraints or because
               infant sleepers were used after an infant can roll over. By doing so, it also
               implies that infants will not roll over as long as restraints are used and fails
               to consider that caregivers often do not know the exact moment an infant
               first rolls over. Rollovers may occur while the infant and caregiver are
               both asleep.

       131.    On August 21, 2018, Chairwoman Buerkle responded to the Congresswoman’s

letter stating, among other things, that the agency had “‘learned of additional serious incidents in

recent months’” and thus “‘ratcheted up the resources and senior staff attention being devoted’ to

these products.”78

       132.    Despite all of the foregoing, Defendants continued to market and sell their

dangerous inclined sleeper as safe for sleep, including overnight and prolonged sleep, thereby

knowingly putting an untold number of babies at risk, until the Recall.

Canadian and Australian Regulators Prohibit Selling the Rock ’n Play Sleeper as a
“Sleeper”

       133.    In 2011, the governments of Canada and Australia expressly prohibited

Defendants from selling the Rock ’n Play Sleeper as a “sleeper” in their countries.               That

77
 https://www.wsj.com/public/resources/documents/schakowsky-to-cpsc-07-30-2018.pdf?
mod=article_inline (last visited April 15, 2019).
78
  Vogt, H., Infant Sleep Deaths in Focus in Fight over Role of Consumer Safety Agency, Wall
Street Journal, Nov. 23, 2018; see also https://www.wsj.com/articles/infant-sleep-deaths-in-
focus-in-fight-over-role-of-consumer-safety-agency-1542974400 (last visited October 28, 2019).

                                                - 52 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 53 of 245




Defendants were forced to stop selling their product as a “sleeper” in those countries

indisputably demonstrates that Defendants knew their product was considered to be dangerous

by regulators and, thus, their marketing of the Rock ’n Play Sleeper as a safe sleep environment

in the U.S. was false and misleading.

       134.    In January 2011, the Queensland Government Office of Fair Trading wrote to

Defendants’ affiliate in Australia regarding its concerns about the Rock ’n Play Sleeper. The

Queensland Government Office of Fair Trading was concerned that Defendants’ promotion of

the Rock ’n Play Sleeper as an appropriate sleeping environment was at odds with widely

accepted best practices (consistent with AAP guidelines) that this type of product should not be

used as an infant bedding alternative, and refused to allow Defendants to sell the product in

Australia unless all references to prolonged or all night sleeping were deleted. The Queensland

Government Office of Fair Trading was particularly concerned that a newborn could succumb to

positional asphyxia through the use of the product.

       135.    In March 2011, Defendants’ affiliate in Australia provided new box graphics to

the Queensland Fair Trading Office eliminating references to overnight sleeping and proposing

to call the product a “Soother” instead of a “Sleeper.”

       136.    Ultimately, however, Defendants decided, rather than to change their marketing,

to withdraw the product from sale in Australia.

       137.    In February 2011, Health Canada, the federal department of the Canadian

government responsible for national health, wrote to Defendants’ affiliate in Canada regarding

its concerns that the Rock ’n Play Sleeper failed to comply with recommendations by Health

Canada, the Public Health Agency of Canada and the Canadian Pediatric Society that babies

sleep on a firm and flat surface (consistent with AAP guidelines).



                                               - 53 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 54 of 245




          138.   In addition, in March 2011, the Mattel Product Integrity Quality and Safety

Operating Procedure was revised to advise parents that the Rock ’n Play Sleeper was “not

intended to replace a crib or bassinet for prolonged sleep.” Tellingly, this language was removed

from the Mattel Product Integrity Quality and Safety Operating Procedure later in 2011.79

          139.   The Rock ’n Play is available in Canada but is not called a “sleeper.” Defendants

market and sell it in Canada as the “Rock ’n Play Soothing Seat.”

          140.   Fully aware of the AAP’s guidelines and the objections of Australian and

Canadian regulators, Defendants continued to market the product in the U.S. as an overnight

sleeper even after 2011. Defendants did not change the package, the user manual, or any of their

marketing materials to disclose that the Rock ’n Play Sleeper should not be used for prolonged or

overnight sleep and thereby knowingly exposed American babies to the grave risk of injury or

death.

Pediatricians’ Warnings to Fisher-Price

          141.   In addition to all of the above entities, multiple individual pediatricians also

warned Fisher-Price about the dangers of the Rock ’n Play Sleeper. For example, pediatrician

Dr. Natasha Burgert – who has since become the AAP’s National Spokesperson – wrote an open

letter to Fisher-Price in 2012,80 stating:

                 As a pediatrician and parent consumer, I believe it irresponsible to
                 promote the Rock n’ Play™ Sleeper as an [sic] safe, overnight
                 sleeping option for infants. By continuing to do so, you are putting
                 babies at risk.

                 The Rock n’ Play™ Sleeper should not be used for extended, unobserved
                 infant sleep for the following reasons. First, design features of this
                 product are known to increase the risk of sudden infant death syndrome

79
  See Expert Report of William F. Kitzes, J.D., dated September 30, 2016, at 6, 7, submitted in
Torres et al. v. Imperial Manufactory Ltd., et al., Case No. 15-444 (S.D. Tex.).
80
     https://www.kckidsdoc.com/kc-kids-doc/dear-fisher-price (last visited April 10, 2019).

                                                - 54 -
Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 55 of 245




      (SIDS).    Second,      I    have     personally     seen    infants     with
      brachycephaly/plagiocephaly and torticollis as a direct result of using this
      product. Finally, infants are often left with poor sleep habits that continue
      long beyond the product’s use.

      1. The Rock n’ Play™ Sleeper is not a safe place for overnight,
      unobserved infant sleep.

      The current American Academy of Pediatrics (AAP) guidelines for the
      prevention of SIDS includes placing baby on a firm sleep surface without
      extra padding, pillows, or loose items. The Rock and Play™ Sleeper does
      not adhere to these guidelines. Specifically, the bottom is not firm. And,
      some models include padded inserts that can move and shift during sleep.

      In my opinion, this product is a portable infant seat with attached
      sides, and should be categorized and marketed as such. I am concerned
      that infants in the “sleeper” may be at risk of asphyxiation or suffocation if
      continued to be used as a place for overnight, unobserved infant sleep.

      2. The Rock n’ Play™ Sleeper puts infants at risk for deformities.

      When an infant is placed in a sleep environment as suggested by the AAP,
      infants are allowed natural body movements during sleep. They are able
      to freely move their head from side to side, and move their arms and legs
      to achieve different comfort positions throughout the night.

      As a consequence to babies being restricted to one sleep position for
      multiple hours per day, infants using the Rock n’ Play™ Sleeper are
      developing plagiocephaly/brachycephaly (“flat head”) and torticollis.
      These are significant diagnoses potentially requiring expensive head-
      molding helmets and physical therapy.

      My observational experience is not unique. There are currently numerous
      complaints online that should not be ignored. For example, one mother
      writes:

      We were finally referred to a specialist because we kept voicing our
      concerns with our pediatrician and it turns out our son was diagnosed
      with severe brachycephaly and moderate plagiocephaly. We are now
      getting him fitted for a $3,800 helmet that he’ll have to wear 23 hrs
      each day. He also has torticollis, which is the tightening of the neck
      muscles, caused by the way he favored one side in the sleeper. He has
      to do daily stretches which he hates, but hopefully he won’t need
      physical therapy. I truly believe that this sleeper caused these
      problems and I would NOT recommend this product to anyone...it’s
      just not worth the risk.

      -From Product Review on Amazon.com

                                      - 55 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 56 of 245




                 Frequent tummy time during waking hours, and holding babies in upright
                 positions during play time, are not enough to counter the negative effects
                 in head and body positioning that 16 hours a day in this product will
                 produce.

                 Lying on a flat, firm surface is a better option for healthy development of
                 our infants; and should be preferred to the physically restrictive, overnight
                 sleep in the Rock n’ Play™ Sleeper.

                 3. The Rock n’ Play™ Sleeper hinders the development of infant sleep
                 habits.

                 Learning good nighttime habits, including the ability to self-soothe, is a
                 significant part of a child’s growth and development. Patterns surrounding
                 the sleep environment begin at very early ages. Specifically, foundational
                 patterns of sleep-initiation, environmental experience, and nighttime
                 expectations often begin to be established by 4 months of age.

                 In my experience, parents who have used the Rock n’ Play™ Sleeper face
                 unexpected challenges once their baby outgrows this space. Families are
                 suffering from many sleepless nights while their older infant re-learns how
                 to sleep, on their backs, in their long-term sleep environment.

(All emphasis in original).

         142.    Dr. Burgert’s letter also stated:

                 The Rock n’ Play™ Sleeper does not allow body movement to occur
                 during sleep. The soft-bottomed “sleeper” cradles the infant during sleep
                 and secures this position with an included restrictive safety harness. These
                 design elements confine an infant in only one position for the entire
                 duration of sleep (up to 16 hours a day).

         143.    In 2015, Rachel Coley, a pediatric occupational therapist, cited Dr. Burgert’s

letter on her website, Can Do Kiddo,81 and addressed the issue from her professional perspective:

                 New parents LOVE the Rock ‘n Play™. How do I know? Because it’s
                 included as an “essential,” “must-have,” “lifesaver” item among nearly all
                 baby registry recommendations. I also know because so many of the
                 parents I personally know (and love) use the Rock ‘n Play as their babies’
                 first sleeping spot - conveniently compact and within arm's reach of new
                 mama. Unfortunately, I also know that new parents love the Rock ‘n
                 Play™ because I’m a pediatric Occupational Therapist. A startling
                 number of the babies referred for therapy services for head


81
     http://www.candokiddo.com/news/rocknplay (last visited October 24, 2019).

                                                     - 56 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 57 of 245



               flattening, neck tightness and motor development issues have spent
               LOTS of their time sleeping and playing in this piece of baby gear.

(Emphasis original).

       144.    The FDA also voiced concerns about “sleep positioner” devices such as the Rock

‘n Play Sleeper, which lock infants into a single position while sleeping. In 2017, the FDA

warned the public about such devices in an article titled, “Do Not Use Infant Sleep Positioners

Due to the Risk of Suffocation.” 82 The article stated:

               The U.S. Food and Drug Administration is reminding parents and
               caregivers not to put babies in sleep positioners. These products—
               sometimes also called “nests” or “anti-roll” products—can cause
               suffocation (a struggle to breathe) that can lead to death….

               Safety Advice for Putting Babies to Sleep

                  NEVER use infant sleep positioners. Using this type of product to
                   hold an infant on his or her side or back is dangerous.

                  NEVER put pillows, blankets, loose sheets, comforters, or quilts
                   under a baby or in a crib. These products also can be dangerous.
                   Babies don’t need pillows and adequate clothing—instead of
                   blankets—can keep them warm.

                  ALWAYS keep cribs and sleeping areas bare. That means you should
                   also never put soft objects or toys in sleeping areas.

                  ALWAYS place a baby on his or her back at night and during nap
                   time. An easy way to remember this is to follow the ABCs of safe
                   sleep: “Alone on the Back in a bare Crib.”

The Rock ‘n Play Sleeper could hardly deviate further from the FDA’s guidelines for infant

sleeping conditions.

       145.    Another pediatrician reported his communications with Fisher-Price about the

product. According to the blog of Dr. Roy Benaroch, in 2013, he exchanged emails with Fisher-

Price about the Rock ’n Play Sleeper’s failure to meet the AAP’s standards for safe sleep in




82
  https://www.fda.gov/ForConsumers/ConsumerUpdates/ucm227575.htm (last visited October
24, 2019).

                                               - 57 -
        Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 58 of 245




2013.83 He wrote, for example, that “[t]he Newborn Rock ’n Play Sleeper does not keep a baby

wholly on the back, but rather in an inclined position. It is not a safe way for babies to sleep.”

He also noted that the AAP guidelines provide that “[s]itting devices, such as car safety seats,

strollers, swings, infant carriers, and infant slings, are not recommended for routine sleep in the

hospital or at home,” and advised Fisher-Price that, “[t]hough this sentence doesn’t specifically

mention your product, the Newborn Rock ’n Play Sleeper is shaped like the devices in this

category, and is therefore not recommended for sleep.”

        146.   Dr. Benaroch reported that Fisher-Price responded to this communication,

confirming its receipt. He said that a Fisher-Price representative responded, stating, “Thank you

for your inquiry and comments. We did receive your email on February 7, 2013. We have

provided these comments to the appropriate people within Fisher-Price. The Rock ’n Play

Sleeper complies with all applicable standards.”

        147.   Defendants have not, however, taken any steps to address the alarming concerns

raised in the pediatricians’ communications and continue to insist, to this day, that the product

safe.

Documented Instances of Infant Death or Injury from the Use of the Rock ’n Play Sleeper

        148.   As stated above, in November 2018, the Wall Street Journal reported that more

than 30 deaths and 700 injuries have occurred as a result of the use of inclined sleepers like the

Rock ’n Play Sleeper. A follow-up article in the Washington Post reported that, as of October




83
  https://pediatricinsider.wordpress.com/2013/04/29/the-fisher-price-rock-n-play-sleeper-is-not-
for-sleeping/ (last visited April 15, 2019).

                                              - 58 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 59 of 245




2019, the reported death toll had risen to 59 babies.84 The specific details of these stories are

terrifying and are well-known to Defendants.

          149.   In 2015, a mother filed a lawsuit in Texas against Defendants Fisher-Price and

Mattel arising from the 2013 death of her baby daughter in a Rock ’n Play Sleeper (the Torres

case).85 The complaint details the facts of this tragic event.

          150.   Specifically, the complaint alleges that on or about October 29, 2013, the mother

of an infant woke to find that her daughter, whom she had placed in a Rock ’n Play Sleeper, was

not breathing. The baby was restrained in accordance with Defendants’ instructions. The baby’s

head was turned to the side with her chin resting on her shoulder. She had died of asphyxiation

during the night.

          151.   Plaintiff’s expert in the Torres case referenced other alarming incidents in his

expert report, including the following:

                 a.      In 2014, a grandmother in Georgia found her grandson in a Rock ’n Play

Sleeper in a strange position, as though his head was stuck. The baby was turning blue and

would not wake up. The grandmother was sure he had died, but at last he began to breathe.

When the family took him to the hospital, the medical professionals advised them that the most

likely cause was positional asphyxiation due to his head being down and cutting off his airway.

After this, the family stopped using the Rock ’n Play Sleeper and put the child on an apnea

monitor and found that he did not miss any more breaths while on the monitor.

                 b.      In 2012, the mother of a five-week old baby found her son unable to

breathe in the Rock ’n Play Sleeper. She took him to the hospital, where the doctor gave him a


84
  https://www.washingtonpost.com/business/2019/10/17/study-concludes-design-rock-n-play-
other-infant-sleepers-led-deaths/ (last visited October 17, 2019).
85
     Torres et al. v. Imperial Manufactory Ltd., et al., Case No. 15-cv-444 (S.D. Tex.).

                                                 - 59 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 60 of 245




sleep apnea monitor. The monitor went off the next night while he was sleeping in the Rock ’n

Play Sleeper. The mother found that his chin was down. The mother put him in a bassinet and

he experienced no more episodes.

       152.    On January 22, 2018, the parent of an infant who died in his Rock ’n Play Sleeper

on January 6, 2018 made this heartbreaking report to the CPSC:86

               My 6 month old son was put down for a nap in the Fisher Price Rock n
               Play. During the time of his nap, he rolled over in the Rock N Play and
               silently died. The Rock N Play is sold as a sleeper and is marketed for
               “great overnight sleep”. My son was 18 pounds well under the limit of 25
               pounds that the Rock N Play provides as a weight limit for use. An
               average 9 month old boy is 25 pounds, average for a girl is 12 months old
               at 25 pounds. Fisher Price has been notified of infant deaths due to their
               product and will still not recall it. This product cannot be labeled as a
               sleeper or for “great overnight sleep”. My son was a beautiful, healthy
               baby and only died because of the Rock N Play and the false sense of
               security they provide with their false and UNSAFE claims of the Rock N
               Play being used for safe sleep. The only place for safe sleep for an
               infant is a flat surface. This death trap needs to be recalled and labeled
               as a SUPERVISED PLAY PRODUCT so no other family has to lose
               their child like I have.

(All sic except emphasis added.) This report was sent to the manufacturer on July 6, 2018.

       153.    Another example of a documented instance of injury occurred in March 14, 2018,

where an aunt reported a “terrible scare” on a new mothers website: 87

               I don’t want to scare anyone but wanted to share a story as an FYI because
               i know so many people use rock and plays for sleep time. My brother and
               his wife used a rock and play with my niece and recently had a terrible
               scare. They fed the baby then put her back down the sleep with the rock
               and play on and she choked and stopped breathing - they had to do CPR
               to resuscitate.

               This was just 2 months ago. Honestly I know everyone uses rock and
               plays and most babies are fine but they aren’t sleep safe for the exact thing
86
  https://saferproducts.gov/ViewIncident/1728157?mod=article_inline (last visited April 10,
2019).
87
 https://community.whattoexpect.com/forums/february-2018-babies/topic/rock-and-play-
warning-65446621.html (last visited April 15, 2019).

                                              - 60 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 61 of 245




                that happened to my niece. I talked to my pediatrician about using one
                because my son spits up a lot and he warned me not to use it for overnight
                sleep.

(All sic except emphasis added.)

       154.     In addition to asphyxiation, parents continue to report their infants developing flat

head (plagiocephaly/brachycephaly) and twisted neck (torticollis) syndromes. For example, one

consumer posted on Amazon.com on March 16, 2018:

                This product is know[n] to give babies flat heads!! Just got out of the
                Cranial Technology office with our 4 mo. old who needs to wear a helmet.
                The Dr. said rock n plays keep them in business.

(Emphasis added).

       155.     It is beyond question that Defendants knew of such reviews. Indeed, Fisher-

Price responded to the immediately preceding review, writing:

                We recommend everyone to speak with their pediatrician before using one
                of our Rock ’n Play Sleepers, to see if your baby is a good fit for it. We’re
                very concerned about the situation you’ve described. One of our
                Consumer Services specialists would like to speak with you to get all the
                information we need to take action. Please call us as soon as possible at 1-
                888-253-4303, between the hours of 9:00 a.m. and 6:00 p.m. EST,
                Monday – Friday.

       156.     Despite the above response and admission, nothing on the product’s packaging or

in its advertising suggests that customers should speak to pediatricians before using the Rock ‘n

Play Sleeper.

       157.     Many more complaints from customers reporting infant injury are readily

available. Below are some representative examples. (All sic except emphasis added).

                a.     On October 11, 2018, a mother posted on Amazon.com:88




88
  https://www.amazon.com/gp/customer-reviews/R3IUCH2LOOYK02/
ref=cm_cr_getr_d_rvw_ttl?ie=UTF8&ASIN=B00NEO5UTU (last visited April 15, 2019).

                                               - 61 -
     Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 62 of 245




           Please do your research before choosing this as your baby’s place to sleep
           It breaks my heart to have to give this once-beloved item one star but
           knowing what I know now I would have never purchased one . . . . By
           about 6 weeks I started noticing that my son’s head was flattening at the
           back, widening at the sides and forming an upward slope toward the
           crown of his head. I didn’t understand why his head wasn’t rounding out,
           thinking maybe it just needed more time. By our 2 month pediatrician
           appointment, our doctor diagnosed our son with Brachycephaly
           (flat head). I was devastated. It quickly occurred to me that it was due to
           where he had been sleeping (in the rock n play). He didn’t spend much
           time on the back of his head other than to sleep and after an exhaustive
           search online and in new parent forums, I soon learned I was not alone -
           he had gotten flat head from the rock n play. Many other parents had
           stated that their child too was experiencing “rock n play head”. In fact,
           approximately 50% of 2 month olds experience flathead due to back
           sleeping, many of whom I would bet are using this best seller. I later
           learned that by restricting movement during sleep (which of course is
           great for keeping babies sleeping), the soft insert is doubly dangerous
           since it REALLY keeps them positioned in one direction, looking
           forward applying pressure all night to the center of the back of baby’s
           skull. If your child favors one side they will be at risk for Plagiocephaly
           (flattening of one side of the head, which can cause facial asymmetry
           among other issues). We are now faced with having to helmet our child
           and are going for weekly physical therapy appointments to try to correct
           the damage from the rock n play. Our physical therapist admitted that the
           rock n play is keeping her in business . . . .This device is much better
           used in moderation during the day as a lounger than a place to sleep. I urge
           Fischer Price to change the marketing of this “essential” baby gear to a
           ‘lounger’ vs as ‘sleeper’ and to save others the heartache we are
           experiencing. Do your research. I wish I had known this beforehand as
           preventing flathead is infinitely easier than trying to correct it.

           b.     Another, on April 10, 2018, wrote:89

           Gave my newborn a flat head! This gave my son a flat head in the back.
           The area where the head rests is very hard, my doctor said to stop using it
           immediately. don’t waste your money.

           c.     Another, on July 24, 2016, wrote:

           Flat head :( Our son loved this product from day 1, it was the only place
           he would sleep. Now he is being treated for flat head and torticollis.

89
  https://www.amazon.com/gp/customer-reviews/
R23N34CW3THONP/ref=cm_cr_getr_d_rvw_ttl?ie=UTF8&ASIN=B00NEO5UTU (last visited
April 15, 2019).

                                          - 62 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 63 of 245




                  Babies can’t move their heads properly during sleep in the rock n play.
                  (Emphasis added). I wish we had never bought this, and instead toughed
                  out a few nights of no sleep to get him used to sleeping flat. It’s not worth
                  it!!!!

                  d.     Yet another example, posted on December 1, 2016:90

                  A magical device…that can also cause torticollis and plagiocephaly/
                  brachycephaly. My husband and I bought a RNP after we brought our son
                  home from the hospital because he would not sleep in his crib or any
                  completely flat surface, and we were desperate . . . . Great, right?! So, why
                  only one star?

                  This device should NOT be used as a bed. Not only does it go against
                  everything we are now taught about SIDS, but because it restricts head
                  movement, it can also cause physical deformities, such as
                  plagiocephaly/brachycephaly (flat head) and torticollis. My son is now 2
                  months old and just diagnosed with left side plagiocephaly and right
                  torticollis. His head tilts to the right, but rotates to the left and the back,
                  left-side of this head is flat. He favors looking to his left and has a bit of
                  difficulty looking all the way to his right. We have to do stretches for his
                  neck multiple times a day, hold him and feed him differently, and
                  constantly encourage him to look to his right and keep him off the left side
                  of his head as much as possible, in order to try to correct this problem
                  before he requires a very expensive helmet. Not all babies with these
                  conditions get it from a RNP, obviously, but do yourself a favor and
                  google “rock n play torticollis,” and you may want to find an alternate
                  sleep solution.

The Reaction to Defendants’ Belated Admission of Known Infant Deaths and Their
“Warnings” to Consumers

       158.       As set forth above, on April 5, 2019, Fisher-Price and the CPSC issued a joint

press release disclosing to the public the dangers of the Rock ’n Play Sleeper and warned

consumers “about the Fisher-Price Rock ’n Play due to reports of death when infants roll over in

the product.”91


90
  https://www.amazon.com/gp/customer-reviews/R1XPNDFN88Q2VB/
ref=cm_cr_getr_d_rvw_ttl?ie=UTF8&ASIN=B00NEO5UTU (last visited April 15, 2019).
91
  https://www.cpsc.gov/Newsroom/News-Releases/2019/CPSC-ALERT-CPSC-and-Fisher-
Price-Warn-Consumers-About-Fisher-Price-Rock-N-Play-Due-to-Reports-of-Death-When-
Infants-Roll-Over-in-the-Product (last visited April 10, 2019).

                                                  - 63 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 64 of 245




       159.    While the CPSC and Fisher-Price recommended that consumers stop using the

Rock ’n Play when an infant reaches three months of age, or as soon as an infant exhibits

rollover capabilities, as set forth above, the AAP recommended that inclined sleepers like the

Rock ’n Play Sleeper should never be used for overnight or prolonged sleep for any infants,

including newborns, whatever the age. Thus, after the announcement by CPSC and Fisher-Price,

the AAP stated: 92

               We don’t recommend that babies are placed to sleep with their heads
               elevated because that is a position that would be subject to accidental
               suffocation [and] strangulation in bed,” said Feldman-Winter of the AAP.
               Instead, the AAP says that for prolonged or nighttime sleep, babies should
               be put on their backs, unrestrained, alone, on a flat, firm surface, such as a
               mattress covered by a fitted sheet in a bare crib, bassinet, or play yard.

      160.     Further, while the CPSC and Fisher-Price suggested that parents using the

restraints on their babies when in the Rock ’n Play Sleeper renders the product safer, the AAP’s

advice is the opposite: 93

               [T]he American Academy of Pediatrics says it does not recommend
               products for routine sleep that require restraining a baby, especially if that
               product also rocks. “To [fasten] a baby down to a surface and then rock
               the baby is not consistent with our recommendations,” said Lori Feldman-
               Winter, M.D., a member of the AAP task force on Sudden Infant Death
               Syndrome (SIDS) and a professor of pediatrics at Cooper Medical School
               of Rowan University in Camden, N.J.

The Belated and Inadequate Recall

       161.    On February 21, 2019, Plaintiff Barton sent each Defendant a letter pursuant to

California Civil Code § 1782(a), California Uniform Commercial Code § 2607(3)(A), 15 U.S.C.

§ 2310(e), and all other applicable statutes, and enclosing a draft of her complaint, informing


92
  https://www.consumerreports.org/recalls/fisher-price-rock-n-play-sleeper-should-be-recalled-
consumer-reports-says/ (last visited April 10, 2019).
93
  https://www.consumerreports.org/recalls/fisher-price-rock-n-play-sleeper-should-be-recalled-
consumer-reports-says/ (last visited April 10, 2019).

                                               - 64 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 65 of 245




each Defendant that it is in violation of the foregoing statutes, and demanding that Defendants

take corrective action. A copy of Barton’s correspondence is attached as Exhibit A (enclosure

omitted).

          162.   As set forth above, on April 12, 2019, after admitting they knew that at least 32

infants died, hundreds more injured, and at least 4.7 million more exposed to risk of death,

Defendants at last recalled the Rock ’n Play. As noted above, in the Recall notice Defendants

stated:94

                 Infant fatalities have occurred in Rock ’n Play Sleepers, after the infants
                 rolled from their back to their stomach or side while unrestrained, or
                 under other circumstances.

(Emphasis original). In the notice, Defendants advised, “If you own a Rock ’n Play Sleeper,

discontinue use of the item immediately.” (Emphasis original).

          163.   On April 24, 2019, following a mutually agreed extension, Defendants responded

to Plaintiff Barton’s letter and stated, in relevant part:

                 As an initial matter, Fisher-Price and Mattel disagree with the allegations
                 in your February 21 letter and the draft complaint relating to the alleged
                 inherent danger of the Sleeper and inadequacy of the product warnings.
                 Safety is of paramount importance to Fisher-Price and Mattel. The
                 Sleeper has met all applicable safety standards, including those of the
                 international standards organization, known as ASTM International and
                 was certified by the Juvenile Products Manufacturers Association
                 (“JPMA”).

                 As you are likely aware, on April 12, 2019, after discussions and in
                 conjunction with the [CPSC], Fisher-Price decided to voluntarily recall all
                 of its Sleeper products, effective immediately, and to stop selling the
                 product. Fisher-Price's decision to recall the Sleeper was not due to any
                 alleged defect in the product. Rather, given the reported incidents in
                 which the product was used contrary to safety warnings and
                 instructions, Fisher-Price decided, in partnership with the CPSC, that a
                 voluntary recall was the best course of action….


94
     https://service.mattel.com/us/recall/BJD57_ivr.asp (last visited April 14, 2019).

                                                 - 65 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 66 of 245




                  Thus, the Sleeper recall…achieves the broadest injunctive relief [Plaintiff]
                  Barton could have hoped to achieve through a lawsuit and provides an
                  appropriate remedy to [Plaintiff] Barton and members of the putative
                  class.

(Emphasis added). A copy of Defendants’ correspondence is attached as Exhibit B.

           164.   It is well known that product recalls generally have a low level of participation.

This one is designed to be no different.            Defendants’ Rock ’n Play Sleeper Recall is

cumbersome, inconvenient, restrictive, and confusing to the general public. Parents who own the

product must take it apart and send in the hub assemblies that held parts of the product together.

Parents who had the product for six months or less are eligible for a full refund, while parents

who have owned it for longer than six months are only entitled to vouchers for a selection of

Fisher-Price products determined by Fisher-Price on a sliding scale based on how long they have

owned the Rock ’n Play. The Recall is inadequate and unfair.

           165.   Limiting full reimbursement to those who owned the product for six months or

less is unfair because the product is not expressly sold for short term use and many parents

obtained the product assuming they would be able to use it for a future child, or, when their baby

outgrew it, to share it with a friend or relative with a younger baby. Even for persons who

owned the product for six months or less, only those who still have the original receipts are to be

“reimbursed for the receipt amount including sales taxes.”95

           166.   Moreover, consumers who qualify cannot redeem their refund until they

dismantle the Rock ‘n Play Sleeper and ship parts of it back to Defendants. A picture96 of the

bulky hubs that Defendants require consumers to remove from their Rock ‘n Play Sleepers,




95
     https://service.mattel.com/us/recall/BJD57_ivr.asp (last visited October 20, 2019).
96
     Id.

                                                 - 66 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 67 of 245




package in a box that they must obtain on their own time and at their own expense, and then

arrange to drop off at the shipper, is below:




       167.    That means that they must have not only take it apart, but package and bring

bulky components to the post office.

       168.    Furthermore, Defendants have placed an undue burden on those seeking the

voucher. Consumers who purchased their product more than six months ago are more likely to

have disposed of it, meaning they cannot even receive a voucher because they cannot mail back

the hubs as required by Defendants to participate in the Recall.

       169.    In addition, vouchers are not acceptable because they require consumers to

purchase more goods from Defendants to be able to be “benefit” from the Recall, which is




                                                - 67 -
           Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 68 of 245




caused by Defendants’ indefensible misconduct. As stated by Nancy Cowles, executive director

of Kids in Danger, vouchers based on a sliding scale “will discourage participation.”97

           170.   Moreover, under the Recall, parents will not be compensated for all costs they

incurred in connection with the product, such as taxes (without a receipt), shipping, handling and

other charges paid when the original purchase of the product was made; costs associated with

participating in the Recall, such as buying a box or travelling to the post office; or costs

associated with stopping use of the Rock ‘n Play after the announcement of the Recall such as

replacing it with a different product that is safe for infant sleep. Parents who were using the

product for their infants’ overnight sleep up to the time of the Recall may have had to rush out

and by a new place for their babies to sleep with no recompense.

           171.   As further evidence that the Recall is inadequate, Rock ’n Play Sleepers continue

to be used and sold, and thus continue to endanger infants’ lives. A recent study, reported in

Consumer Reports on August 7, 2019, found that one in 10 daycare providers was still using

Rock ’n Play Sleepers and other dangerous inclined sleepers after the Recall.98 Some daycare

providers wrongly believe, based on Defendants’ false statements, that if the product is used as

directed, it is not dangerous. Many do not know about the Recall at all.99 Compounding the

problem, it is extremely likely that if daycare providers, who are required to keep informed about

the safety of their facilities do not know of these dangers, then many parents do not either.




97
  https://www.washingtonpost.com/business/2019/04/12/after-reports-infant-deaths-nearly-
million-fisher-price-rock-n-play-sleepers-
recalled/?utm_term=.78925f7f3e37&wpisrc=nl_rainbow&wpmm=1 (last visited April 18, 2019).
98
   https://www.consumerreports.org/child-safety/dangerous-fisher-price-and-kids-ii-infant-
sleepers-still-used-in-day-care-centers/ (last visited October 17, 2019).
99
     Id.

                                                - 68 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 69 of 245




       172.      Due to the inadequacy of the information in the Recall, even after the

announcement of the Recall, Rock ’n Play Sleepers can still be found for sale online on sources

such as Facebook Marketplace.100 This too demonstrates that parents remain ignorant of the

dangers of these products.101

Congress Introduces Legislation to Ban Infant Sleepers

       173.      On June 9, 2019 and June 10, 2019 bills were introduced in the United States

House of Representatives and United States Senate, respectively, to ban the manufacture,

distribution, import and sale of inclined sleepers. The bills, introduced by Representative Tony

Cárdenas (D-Calif.) and Sen. Richard Blumenthal (D-Conn.), would ban all infant sleeping

devices with inclines of more than 10 degrees, which would put the United States in line with

sleep standards in Canada. Representative Cárdenas explained at a Congressional hearing on

June 13, 2019 that he introduced the bill because “companies decided making money was more

important than the lives of innocent babies” and “because the regulatory agency charged with

protecting Americans decided to be puppets for industry and stood by as more precious lives

were lost.”102




100
   See, e.g., https://www.facebook.com/marketplace/nyc/search/?query=rock%20n%20
play&vertical=C2C&sort=BEST_MATCH (last visited October 17, 2019).
101
   On June 27, 2019, Defendants issued a recall of its Ultra-Lite Day & Night Play Yard
Inclined Sleeper Accessory. This was an accessory at a similar incline to the Rock ’n Play
Sleeper that was sold with Defendants’ Play Yards. Defendants stated that they were issuing this
recall because infants had died in other inclined sleep products. Approximately 71,000 units
were recalled. See https://www.cpsc.gov/Recalls/2019/fisher-price-recalls-inclined-sleeper-
accessory-included-with-ultra-lite-day-night-play (last visited October 21, 2019).
102
   https://www.consumerreports.org/child-safety/inclined-sleeper-deaths-rise-to-50-as-industry-
continues-to-sell-the-products/ (last visited October 22, 2019).

                                             - 69 -
            Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 70 of 245




            174.   Consumer Reports, the AAP and consumer advocates uniformly expressed relief

about the introduction of these the bills.103 A Washington Post article reporting on the legislation

quoted Nancy Cowles, Kids in Danger executive director, “We think it’s great…. We feel there

is no way to make sleep safe in these devices.”104

            175.   In addition to the pending legislation discussed above, on August 13, 2019 the

United States House of Representatives Committee on Oversight and Reform requested that the

CPSC, Mattel, Fisher-Price, the ASTM and the Juvenile Products Manufacturers Association all

produce documents and communications to the Committee by August 27, 2019 concerning the

safety of inclined sleep products and other material concerning these products.

The CPSC’s Proposal of a More Stringent Rule and the Study Underlying that Proposal

            176.   On June 12, 2019, the CPSC’s General Counsel called for termination of the

CPSC’s February 2017 inclined sleeper rulemaking proposal so that a more stringent rule could

be proposed. 105 The Draft Federal Register Notice accompanying the call for termination stated

that based on information, “including the number of infant fatalities associated with inclined

sleep products, the Commission’s safety alerts based on some of these fatalities, and two recent

recalls of inclined sleep products, the Commission concludes that [the 2017 proposal] … is

unlikely to adequately address the risk of injury associated with inclined sleep products.”106




103
   https://www.washingtonpost.com/business/economy/lawmakers-introduce-bills-to-ban-
inclined-sleepers/2019/06/12/a3e14ee6-8d36-11e9-8f69-a2795fca3343_story.html (last visited
October 9, 2019).
104
      Id.
105
   https://www.cpsc.gov/s3fs-public/Termination-of-Rulemaking-for-Infant-Inclined-Sleep-
Products-June-12-2019.pdf?M1wyNKIZ4Zk1tjhKqlW4e6PW0slZBceF, at 1 of PDF, (last
visited October 18, 2019).
106
      Id. at 5 of PDF.

                                                - 70 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 71 of 245




          177.   On October 16, 2019, the CPSC’s General Counsel issued a Draft Supplemental

Notice of Proposed Rulemaking (“2019 NPR”) that it recommended should replace the 2017

proposed rule. 107 The 2019 NPR “proposes to limit the seat back angle for sleep to 10 degrees

or less, and to change the scope of the standard to cover products intended for infant sleep that

are not already addressed by another standard.”108

          178.   The 2019 NPR states that the CPSC is aware of 451 incidents, including 59 fatal

incidents, reported between October 1, 2016 and June 30, 2019; and that 43 percent of those

incident reports were based solely on information from manufacturers and retailers. Defendants

previously reported incidents including infant deaths to the CPSC. This is further evidence that

Defendants, who manufactured 4.7 million units, the greatest number of inclined sleepers in the

world, were well aware of the dangers posed by their product.

          179.   In developing the 2019 NPR, the staff commissioned a study of inclined sleep

products lead by Dr. Erin Mannen, Ph.D., a mechanical engineer with a specialization in

biomechanics, Assistant Professor of Orthopaedic Surgery, and Director of Translational

Orthopaedic Research at the University of Arkansas for Medical Science. The Mannen study

included a comparison of infants’ muscle movement and oxygen saturation on flat and inclined

surfaces and in selected inclined sleep products.109 The team also reviewed 91 separate incident

reports that had been reported to or investigated by the SPSC.110



107
   October16, 2019 Supplemental Notice of Proposed Rule Making, CPSC Docket No. 2017-
0020, at 1 of PDF available at https://www.cpsc.gov/s3fs-
public/SupplementalNoticeofProposedRulemakingforInfantSleepProducts_10_16_2019.pdf?TP
VAJZEQcz9x9sKeEGltm4LskkonxUWv (last visited October 18, 2019).
108
      Id. at 68 of PDF.
109
      Id. at 118 of PDF.
110
      Id. at 95 of PDF.

                                              - 71 -
          Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 72 of 245




          180.    Dr. Mannen’s study concluded that “no inclined sleep products that were

examined as a part of this study are currently safe for infant sleep. The product category

should be completely eliminated, or the ASTM standard significantly modified to ensure a safe

environment and mitigate risk.”111 (Emphasis original). The study further concluded that “an

incline of 20-degrees or greater is not safe.” (Emphasis original).112 In other words, the CPSC

study confirmed that the Rock ‘n Play Sleeper, which is at an incline of 30 degrees, is not safe

for infant sleep and is a product that “should be completely eliminated.” (Emphasis original).113

          181.    Photographs depicted in the study report clearly show that Rock ’n Play Sleepers

were among the products studied:114




Defendants’ Deceptive Advertising and Marketing

          182.    Despite their indisputable knowledge of the AAP’s guidelines; individual

physicians’ and consumer groups’ recommendations that babies sleep supine flat on their backs,

that their heads not be elevated, that they sleep on a firm surface without soft materials, and that

sitting devices such as car seats, strollers, swings, infant carriers and infant slings are not

recommended for routine sleep; the products being banned as “sleepers” in Australia and

Canada; and the numerous reports of injuries and deaths, Defendants marketed and continued,




111
      Id. at 154 of PDF.
112
      Id. at 63 of the PDF.
113
      Id. at 154 of the PDF.
114
      See id. at 101-105 and 115 (photo) of PDF.

                                                - 72 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 73 of 245




until April 12, 2019, to market the Rock ’n Play Sleeper in the U.S. as suitable for safe infant

sleep, including prolonged or overnight sleep.

       183.    Defendants’ deceptive advertising of the Rock ’n Play Sleeper as suitable for safe

overnight sleep for babies takes three primary forms: on the box, online and in-store. Online

advertising appeared on the Fisher-Price website as well as other websites where the product was

sold (such as Amazon.com). In-store advertising appeared in the numerous stores where the

Rock ’n Play Sleeper was sold.

       184.    Defendants’ deceptive advertising of the Rock ’n Play Sleeper starts with its very

name: “Sleeper.”    By naming the product a “Sleeper,” Defendants misled consumers into

believing that the product is a safe and suitable place for babies to sleep. A reasonable consumer

would assume the Rock ’n Play Sleeper’s design is consistent with the applicable guidelines and

recommendations about how babies should be safely placed to sleep. A reasonable consumer

would also assume that Fisher-Price, a company that touts safety as a priority, would have

designed the product with appropriate medical review and safety testing. As described above, the

product actually is unfit for use as an infant sleeper and, in fact, exposes infants to the risk of

injury and death.

False and Misleading Representations on the Boxes

       185.    One of the principal means of advertising the Rock ‘n Play Sleeper was the box in

which the product is packaged. The boxes prominently tout that the product is suitable for all-

night sleep as illustrated by the figures below showing typical packaging:




                                                 - 73 -
Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 74 of 245




                         Above: Figure 6




                         Above: Figure 7




                              - 74 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 75 of 245




                                         Above: Figure 8

       186.    The marketing statements on the packaging conflict with the AAP’s guidelines

and recommendations, and those of other infant sleep experts.

       187.    For example, Defendants’ statements that “Baby can sleep at a comfortable

incline all night long!” (Figure 6), “Comfortable incline for babies that need it” (Figure 7), and

“Incline or Recline – Choose the position that baby likes best” (Figure 8) are contrary to the

AAP’s guidelines and recommendations that babies sleep supine flat on their backs and that their

heads not be elevated.115

       188.    Defendants’ statement that “Extra-plush fabrics for extra-comfy sleep” (Figure 6)

is contrary to the AAP’s guideline and recommendation that soft materials should not be placed

under a sleeping infant.

       189.    Defendants’ statements that the product is a “Nighttime sleeper and playtime

seat!” (Figure 7) and an “Adjustable seat for all-night sleep!” (Figure 8) is contrary to the AAP’s



115
   A baby may prefer to be inclined or reclined, but sleeping in an inclined or reclined position is
inconsistent with AAP recommendations because it increases the risk of suffocation.

                                               - 75 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 76 of 245




guideline and recommendation that sitting devices are not recommended for routine sleep.

Similar statements appeared on all of Defendants’ packaging for the Rock ’n Play Sleeper at all

relevant times.

       190.       Defendants’ deceptive marketing of the product as a “Sleeper” that is safe for

infant sleep, including overnight or prolonged sleep, is material to consumers’ decision to

purchase and/or own the product, because it causes consumers to reasonably believe the product

is safe. Defendants should not have marketed the product as a “Sleeper” suitable for infant sleep,

including prolonged or overnight sleep. Alternatively, Defendants should have disclosed in their

marketing statements that using the product for sleep, including prolonged or overnight sleep, is

dangerous and contrary to medical guidelines and recommendations because this information

would be material to a consumer’s decision as to whether to purchase and/or own the product.

       191.       Defendants’ deceptive marketing of the Rock ’n Play Sleeper as a “Sleeper” when

its use as such conflicts with the applicable medical guidelines and recommendations not only

exposed Class members’ infants to serious risk of injury and even death, but also induced

consumers who would not have otherwise purchased the product to purchase it, own, and use it

when they would not have otherwise owned and used it, and/or to pay a higher price than they

would have otherwise paid for the product if it was not falsely and misleadingly advertised as a

“Sleeper” suitable for sleep, including prolonged or overnight sleep.

False and Misleading Representations on Product Webpages

       192.       Defendants’ marketing on the www.fisher-price.mattel.com website touting the

Rock ’n Play Sleeper as a “Nighttime sleeper and playtime seat in one! This inclined sleeper

rocks! The supportive, angled seat back keeps baby elevated for playtime and inclined sleep (the




                                               - 76 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 77 of 245




way some babies sleep best!), to help baby sleep allllll [sic] night long,”116 also conflicted with

the AAP’s guidelines and recommendations.

       193.    The product webpages for the Rock ’n Play Sleeper on Defendants’ website,

replicated in significant part on the websites of other distributers such as Amazon and Target,

made similar misrepresentations to those on the box. For example, on Amazon.com, the product

was described as “an inclined baby seat that helps little ones sleep all naptime or nighttime

long,” touting that it is “a Sleeper & playtime seat in one,” and saying that the parent and child

“both could be sleeping in no time.”117

       194.    The webpages also stated:

               “The inclined seat helps baby sleep all night long;”118
and
               “An extra-deep seat helps baby sleep all night long.” 119

and

               “This sleeper helps give your little one the customized soothing motions he or she
               loves, so you both can get some much-needed shut-eye.”120

116
   https://fisher-price.mattel.com/shop/en-us/fp/moonlight-meadow-deluxe-newborn-rock-n-
play-sleeper-chx77 (last visited April 10, 2019).
117
   https://www.amazon.com/Fisher-Price-Deluxe-Sleeper-Snugapuppy-
Dreams/dp/B01LTHZ5SO/ref=sr_1_5_s_it?s=baby-
products&ie=UTF8&qid=1523996652&sr=1-5&keywords=rock+n+play+sleeper (last visited
April 10, 2019).
118
   https://fisher-price.mattel.com/shop/en-us/fp/baby-sleepers/newborn-rockn-play-sleeper-
bct91 (last visited April 19, 2019); https://www.amazon.com/d/Infant-Bouncers/Fisher-Price-
Rock-Sleeper-Rainforest-Friends/B00BUO4664?th=1 (last visited February 14, 2019).
119
   https://fisher-price.mattel.com/shop/en-us/fp/baby-sleepers/auto-rock-n-play-sleeper-aqua-
stone-fashion-chn28 (last visited April 15, 2019); https://www.amazon.com/dp/B00NEO5UTU?
tag=price1139204-20&ascsubtag=wtbs_5c65fced35774a073762e94a&th=1 (last visited
February 14, 2019).
120
    Wayback Machine Archive of Newborn Rock ‘n Play Sleeper Fisher-Price page (Mar. 29,
2017),     https://web.archive.org/web/20170329030329/https:/fisher-price.mattel.com/shop/en-
us/fp/baby-sleepers/newborn-rockn-play-sleeper-bct91 (last visited Apr. 18, 2019).

                                              - 77 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 78 of 245




          195.   These webpages showed pictures of mothers lying down in bed with their babies

in Rock ’n Play Sleepers next to them, assuring mothers they can sleep while their babies sleep

peacefully in the product. These statements and images are misleading for the same reasons the

images on the boxes are misleading.

False and Misleading Representations About Safety

          196.   Defendants misled consumers of Rock ’n Play Sleepers by having safety be a

central component of their brand image.

          197.   For example, Defendant Fisher-Price has a webpage dedicated to safety. 121 This

page, titled “A Safety Story,” states:

                 It All Starts With Safety

                 Squeals of delight, sighs of contentment, giggles of joy . . . those are some
                 of the reactions we hope for from families using our babygear and toys.
                 There’s a less visible one, too: peace of mind.

                 “Parents have trusted us for more than 80 years to provide safe products
                 for their children, but we know we must still earn their trust every day,”
                 says Kitty Pilarz, Vice President of Product Safety & Regulatory
                 Compliance at Fisher-Price. “So, right from the start of a design concept,
                 we work to make sure our products are as safe as they can be.”

                 To standards and beyond

                 There’s an entire team of quality engineers who work closely with design
                 groups to make sure every product not only meets U.S. safety regulations
                 and international standards, but lives up to the traditionally high Fisher-
                 Price standards of quality, as well as consumer expectations. A significant
                 amount of testing is done all along the way.

          198.   This is false, because, for all of the reasons set forth herein, the Rock ’n Play

Sleepers are not “as safe as they can be,” and instead are dangerous for all night sleep, the

purpose for which they are advertised.



121
      https://www.fisher-price.com/en_US/ourstory/safety/index.html (last visited April 15, 2019).

                                                - 78 -
            Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 79 of 245




            199.   The “Safety Story” continues:122

                   Listening to consumers

                   “We welcome feedback from consumers—it’s critical to helping us make
                   better products,” says Gary Cocchiarella, Director of Consumer Services.
                   “Families don’t hesitate to share their opinions, so we collect, analyze and
                   share their comments with our teams. That way, we can detect and solve
                   problems quickly, as well as improve our design and manufacturing
                   processes.”

            200.   This too is false. Defendants did not modify the Rock ’n Play Sleeper for a

decade despite complaints from parents about the safety of the product, documented reports of

infant death and injury from its use, and warnings from pediatricians and consumer protection

advocates that inclined sleepers such as the Rock ’n Play Sleeper are unsafe.

            201.   The overarching message on Defendants’ website is also safety. Among other

things, the website states that the most important part of creating its products is to make sure they

are safe and that its internal product safety procedures are designed to meet or exceed applicable

regulations and laws.123

            202.   Parents’ trust is essential for Defendants’ success, and Defendants advertise their

commitment to safety including assurances that their products comply with all safety standards.

            203.   According to Chuck Scothon, General Manager of Fisher-Price: “Fisher-Price has

a long, proud tradition of prioritizing safety is a cornerstone of our mission.”124




122
      Id.
123
      http://citizenship.mattel.com/inspired-design/ (last visited February 14, 2019).
124
   https://news.mattel.com/news/media-statement-on-the-u-s-consumer-product-safety-
commission-fisher-priceR-joint-security-alert-released-on-april-5-2019 (last visited October 15,
2019).

                                                  - 79 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 80 of 245




       204.    Defendants’ marketing led parents and other consumers of Rock ’n Play Sleepers

to reasonably believe that the products have been tested, comply with all applicable regulations

and laws, and are fit for their intended use.

       205.    This false and misleading messaging is also reflected in Defendants’ direct

interactions with consumers. As recently as February 1, 2019, just a little over two months

before the April 12 Recall, in response to a consumer’s request for a refund after she learned of

the many infants who died while using the Rock ’n Play Sleeper, Mattel Consumer Services

representative Stefanie W. responded with the following form letter sent from the

FisherPriceBabyGearConsumerRelations@mattel.com corporate e-mail address:

               We can assure you that the Rock 'n Play Sleeper is safe for inclined
               sleep, including overnight sleep, when used according to the
               instructions. And we understand it can be confusing to hear an American
               Academy of Pediatrics recommendation that may seem to conflict with a
               product designed for inclined sleep. But maybe this will help clarify: what
               the AAP states is that sitting devices - car seats, strollers, swings, infant
               carriers and infant slings - are not recommended for routine sleep in the
               hospital or at home.

               The Rock 'n Play Sleeper is not a sitting device - it is a product
               specifically designed for inclined sleep. As such, it meets all applicable
               industry safety standards, including those of the international standards
               organization known as the ASTM.

               We hope that clears up any confusion you may have had….

(Emphasis added).

Defendants’ In-Box Disclosures Are Materially Misleading

       206.    Defendants’ limited disclosures inside the Rock ’n Play Sleeper box do not

disclose the inherent danger of the product and are worded in such a way that they are

intentionally misleading. These in-box disclosures also make recommendations that parents

cannot possibly follow. There are no disclosures or warnings on the box itself.




                                                - 80 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 81 of 245




       207.   There is a warning label attached to the soft padded material inside the Rock ’n

Play Sleeper that cannot be read – if an exhausted parent notices or reads it at all – until the

product is removed from the box. The “warning” states:




       208.   Because a parent cannot see the label until after opening the box, these statements

on the padding label, even if they were adequate warnings (which they are not), cannot inform a

consumer’s decision about whether to purchase or obtain the product. Even if the disclosures

were on the box, they would be insufficient and useless due to numerous dangerous omissions

that render them materially misleading.

       209.   First, Defendants stated that infants have suffocated “on added pillows, blankets

and extra padding” (emphasis added), leading parents to reasonably believe that the padding that

comes with the Rock ’n Play Sleeper is safe and cannot cause suffocation. Indeed, the statement



                                             - 81 -
            Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 82 of 245




that follows instructs: “Use ONLY the pad provided by Fisher-Price. NEVER place extra

padding or beside an infant.” As Defendants are well aware, the AAP guidelines state any soft

material under a baby can cause suffocation. As described above, numerous instances of babies

suffocating because of the padding that comes with inclined sleepers have been reported.

            210.   Further, Defendants omitted the critical material fact that babies can also die due

to positional asphyxiation. Positional asphyxiation can occur when a baby tips to one side and

because of an inclined back position, is unable to pull herself out of that position, and her face

either presses into the soft fabric of the sides, or her neck is bent at such an angle that oxygen

cannot get through. Defendants also omitted the fact that, explained in an April 15, 2019 article

in The New Yorker, sleep aids like the Rock ’n Play are dangerous because they attempt to solve

a problem that should not be solved – getting an infant to sleep all night.125 As explained by

Rachel Moon, the chair of the AAP Task Force on SIDS, “Babies are not supposed to sleep

through the night,” and products that are supposed to “make babies ‘sleep better,’ quote-unquote,

are dangerous because they make babies sleep more deeply, and, with SIDS, when they sleep

more deeply, they can’t wake up.” 126

            211.   In a so-called warning that is obviously designed to mislead parents while skirting

the AAP’s guidelines, Defendants stated, “ALWAYS place child on back to sleep.”                   But

Defendants omitted the crucial fact that parents should always place infants supine – flat on their

backs – for sleep, including overnight or prolonged sleep, and that allowing babies to sleep on an

incline is dangerous. They disregard the language in the AAPs guidelines stating, “If an infant

falls asleep in a sitting device, he or she should be removed from the product and moved to a crib


125
   https://www.newyorker.com/culture/culture-desk/the-life-and-death-of-a-wildly-popular-
baby-sleeper (last visited October 19, 2019).
126
      Id.

                                                  - 82 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 83 of 245




or other appropriate flat surface as soon as is practical.” Given its marketing as an overnight

sleeper, reasonable parents cannot be expected to conclude that the warning means anything

other than placing the infant on its back in the sleeper.

       212.    Significantly, this supposed warning is not listed under the “suffocation hazard,”

which only mentions using an additional layer of padding, but is listed separately. Thus, even

with the misleading so-called “warning,” Defendants omitted the asphyxiation hazard that the

AAP guidelines are designed to prevent.

       213.    In addition, Defendants state that parents should “always use the restraint

system,” but fail to disclose that the use of restraints on babies in the Rock ’n Play does not

render the Rock ’n Play safe and, indeed, is in itself dangerous. Defendants omit the material

fact that deaths and injuries have occurred when using restraints on a baby in the Rock ’n Play

Sleeper. Nor do they disclose that strapping a baby for up to 16 hours at a time in a sleeper can

result in physical deformities in the baby’s head and neck.

       214.    Defendants further state that parents should “always provide the supervision

necessary for the continued safety of your child,” while promoting the Rock ’n Play Sleeper as

an all-night sleeper. This instruction is impossible to comply with because a sleeping parent is in

no position to supervise her child. Indeed, some of Defendants’ public statements actually

market the Rock ‘n Play Sleeper as suitable for unattended sleep, as in this still for a marketing

video for the product:




                                                - 83 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 84 of 245




       215.   Finally, Defendants advise parents that “[w]hen used for playing, never leave a

child unattended,” which suggests that a parent could safely leave the child unattended when the

sleeper was not being used for play — such as when the infant is sleeping.

Defendants’ Disclosures in the User Manual Are Materially Misleading

       216.   The user manuals for Rock ’n Play Sleepers, which are substantially similar in all

material respects, also contain misrepresentations, misleading statements, and omissions. These

manuals are inside the boxes in which the products were sold. This means that the manual

cannot be read until the product is removed from the box.

       217.   The manuals contain warnings substantially similar to the one below:




                                             - 84 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 85 of 245




       218.    Like the warning label on the padding, this warning omits the material risk that

use of the Rock ’n Play Sleeper can result in positional asphyxiation. Also like the warning label

on the padding, this user manual warning instructs consumers to always use the restraint, but it

does not disclose that keeping a baby restrained for extended periods of time can result in

deformations to the head or neck. And, again, like the warning label on the padding, this

warning instructs users to “always provide the supervision necessary for the continued safety of

your child,” but it ignores the fact that this is not possible when the baby is in the Rock ’n Play

Sleeper for sleep or the caregiver is asleep when the baby is in the product.

       219.    The warning section in the manual also includes slight variations on the language

in the label on the padding, but the overall impact is no less misleading. For example, the

warning section in the manual uses the acronym “SIDS” and states that, “[t]o reduce the risk of

[SIDS], pediatricians recommend healthy infants be placed on their backs to sleep,” but it does

not say that the recommendation is actually that babies should be flat on their backs and not on

an incline.

                                               - 85 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 86 of 245




          220.   In addition, the warning section in the manual states:

                 ALWAYS use the pad provided, which includes the restraint. NEVER
                 add a mattress, pillow, comforter, or padding.

                 SUFFOCATION HAZARD: – Infants can suffocate:

                 - in gaps between an extra pad and the side of the product.

                 - on soft bedding.

This warning is misleading because it does not disclose that the pad that comes with the product

and the soft fabric walls that are a part of the product themselves pose a risk of suffocation.

          221.   The manuals are also misleading in ways beyond the inadequate and misleading

warning section. For example, the manuals show images of mothers lying down in bed, covered

with blankets, which indicates either that they are ready for sleep or awakening from sleep.

Below is an example:127




          222.   This image is misleading because it implies that mothers can sleep when their

babies are in the sleepers, while, at the same time, Defendants warn that babies should be

127
      https://service.mattel.com//instruction_sheets/BCG43-2L.pdf (last visited February 14, 2019).

                                                - 86 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 87 of 245




supervised when in a Rock ’n Play Sleeper. Mothers cannot supervise their children when they

are themselves sleeping.

       223.    The manuals also contain a section titled, “Preventing Baby’s Head from

Flattening.”    This Section contains numerous statements that are misleading due to

misrepresentations or omissions, including:

               Pediatricians and child health organizations agree that healthy babies
               should be placed on their backs to sleep for naps and at nighttime, to
               reduce the risk of Sudden Infant Death Syndrome (SIDS). But babies who
               are always on their backs can sometimes develop flat spots on their head
               (plagiocephaly) . . . .

This statement is misleading because it does not say that pediatricians recommend they be flat on

their back, thereby implying that sleeping on the back at an incline is consistent with medical

recommendations.

       224.    The manual also instructs users:

               Change the location of your baby’s sleeper or crib in the room, so she has
               to look in different directions . . . .

This is also misleading because it implies that sleepers and cribs are equally safe. It does not

acknowledge the additional risks that are presented by the baby being strapped in and on an

incline in a Rock ’n Play Sleeper.

       225.    The manual also recommends:

               Help your baby avoid resting his head in the same position all the time by
               frequently changing the direction he lies in the crib. For example, have
               your baby’s feet point toward one end of the crib for a few days, and then
               change the position so his feet point toward the other end of the crib. This
               will encourage your baby to turn and look in different directions.

This, of course, is impossible in a Rock ’n Play Sleeper. A baby is not supposed to be in a

sleeper with its feet in the elevated end and its head dangling below. Again, Defendants do not




                                              - 87 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 88 of 245




acknowledge that a Rock ’n Play Sleeper is not a crib, is less safe than a crib, and that a crib

allows for the baby to sleep supine and horizontal, while the Rock ’n Play Sleeper does not.

       226.    The manual further recommends:

               Try to minimize the amount of time your baby spends in car seats, carriers
               and bouncy seats while awake.

This statement is materially misleading because it omits “sleepers” from this list, although

inclined sleepers pose the same risks as the devices on the list.        In a further attempt to

differentiate the Rock ’n Play Sleeper from this group of products, Defendants suggest parents

minimize the amount their babies spend in these products while awake.

       227.    In short, Defendants knew, at all relevant times, of the grave risks that their Rock

’n Play Sleeper posed to babies, and that the product was unfit for its intended use for infant

sleep, including overnight or prolonged use. Nonetheless, they introduced it to the U.S. market

as an infant sleeper – but were prevented from doing so in Canada and Australia – using the

material misrepresentations and omissions detailed above. As a result, Plaintiffs and other

members of the proposed classes were damaged and are entitled to all monetary and equitable

relief provided by law.

                    TOLLING OF THE STATUTE OF LIMITATIONS

Continuing Act Tolling

       228.    Beginning in 2009, Defendants continuously marketed and sold the dangerous

Rock ’n Play Sleeper to unsuspecting parents and caregivers of infants. They continuously

represented these inclined sleepers as safe environments for infant sleep, including prolonged or

overnight sleep. By continuously repeating these false representations, and failing to disclose

that the Rock ’n Play Sleeper was defectively designed and exposed infants to great risk of injury




                                              - 88 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 89 of 245




and death, Defendants engaged in a continuing wrong sufficient to render inapplicable any

statute of limitations that Defendants might seek to apply.

       229.    Defendants’ knowledge of the defects is evidenced by, among other things:

numerous complaints by consumers of injury and death (to some of which they responded);

warnings from the AAP and major consumer groups; by lawsuits against them for an infant’s

death and another’s injuries; their lobbying and capture of rulemaking bodies to carve out the

Rock ‘n Play Sleeper from regulations which would have resulted in the product being banned;

and by Canada’s and Australia’s refusal to allow them to sell the device as a “sleeper.”

       230.    Thus, at all relevant times, Defendants indisputably possessed continuous

knowledge of the material dangers posed by the Rock ’n Play Sleeper, and, yet, they knowingly

continued to aggressively market      and sell the product as safe for infant sleep, including

overnight or prolonged sleep. Plaintiffs’ and other Class members’ claims are not time barred.

Fraudulent Concealment Tolling

       231.    Defendants had a duty to disclose to Plaintiffs and the Class members the true

quality and nature of the Rock ’n Play Sleeper, that the Rock ’n Play Sleeper has a uniform

dangerous defect, and that the Rock ’n Play Sleeper poses safety concerns and is in fact

dangerous.

       232.    This duty arose, among other things, due to Defendants’ overt representations that

the Rock ’n Play Sleeper was safe for overnight use.

       233.    Defendants have known at all relevant times of the risks that the Rock ’n Play

Sleeper poses to infants.     Prior to selling it, Defendants knew about the AAP’s 2005

recommendations concerning safe sleep, which state that babies should sleep flat on their backs

in an empty bassinet or crib. As of 2011, Defendants knew that the AAP expanded on those



                                              - 89 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 90 of 245




warnings and when Canada and Australia prohibited them from selling the Rock ’n Play Sleeper

as a “sleeper.” In the following years, Defendants knew as pediatricians wrote to them and they

were sued due to an infant’s death. And, finally, in 2016, Defendants knew that the AAP further

expanded on its recommendations. These facts cannot have been unknown to Defendants in the

absence of extreme recklessness. Indeed, their actual knowledge is evidenced by, among other

things, Defendants’ extensive lobbying activities intended to exclude the Rock ‘n Play Sleeper

from regulations which would have resulted in the product being banned.

       234.    Despite their knowledge of the defective design and danger of the product when

used as intended, Defendants failed to disclose and concealed this material information from

Plaintiffs and other Class members, and instead they continued to market the Rock ’n Play

Sleeper as safe for infant sleep, including overnight or prolonged.

       235.    The purpose of Defendants’ concealment of the dangers was to continue to profit

from the sale of their wildly popular Rock ‘n Play Sleeper and to prevent Plaintiffs and other

Class members from seeking redress.

       236.    Plaintiffs and the other Class members justifiably relied on Defendants to disclose

the true nature of the products they purchased and/or owned because that defect was not

discoverable by Plaintiffs and the other Class members through reasonable efforts.

       237.    Any applicable statute of limitations has been tolled by Defendants’ knowledge,

active concealment, and denial of the facts alleged herein, which behavior is ongoing. To this

day, Defendants continue to insist the Rock ‘n Play Sleeper was and is safe.

Discovery Rule Tolling

       238.    Plaintiffs and other Class members, through the exercise of reasonable diligence,

could not have discovered Defendants’ wrongdoing. Even after the April 12, 2019 Recall, there



                                               - 90 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 91 of 245




is no evidence that news of the Recall reached all owners of the Rock ‘n Play Sleeper.

Defendants were concealing and misrepresenting dangerous defects in the Rock ’n Play Sleeper

and the risks that were posed by those defects by every means possible, including lobbying the

CPSC to refrain from regulating their unsafe inclined sleepers.

         239.   Plaintiffs and other Class members could not have reasonably discovered, and

could not have known of facts that would have caused a reasonable person to suspect, that

Defendants knowingly failed to disclose material information within their knowledge about a

dangerous defect to consumers in the U.S. and elsewhere.

         240.   As such, no potentially relevant statute of limitations should be applied.

Estoppel

         241.   Defendants were under a continuous duty to disclose to Plaintiffs and other Class

members the fact they knew about the dangerously defective design of the Rock ’n Play Sleeper.

         242.   Defendants knowingly, affirmatively, and actively concealed the true nature,

quality, and character of the Rock ’n Play Sleeper from Plaintiffs and other members of the

Class.

         243.   Thus, Defendants are estopped from relying on any statutes of limitations in

defense of this action.

                               CLASS ACTION ALLEGATIONS

         244.   Plaintiffs bring this class action pursuant to Rule 23(b)(2) and/or Rule 23(b)(3) of

the Federal Rules of Civil Procedure on behalf of themselves and on behalf of a nationwide class

(the “Nationwide Class”) defined as:

                All persons who purchased or owned any model of Fisher-Price Rock
                ’n Play Sleeper from 2009 to the present.




                                               - 91 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 92 of 245




       245.    Additionally or alternatively, Plaintiffs Alfaro, Jacoby, Mulvey and Poppe seek

certification of a Class of New York purchasers and/or owners (the “New York Class”) defined

as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in New York from 2009 to the present.

       246.    Additionally or alternatively, Plaintiff Barton seeks certification of a Class of

Arizona purchasers and/or owners (the “Arizona Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in Arizona from 2009 to the present.

       247.    Additionally or alternatively, Plaintiff Melanie Nilius Nowlin seeks certification

of a Class of Arkansas purchasers and/or owners (the “Arkansas Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in Arkansas from 2009 to the present.

       248.    Additionally or alternatively, Plaintiffs Flores and Kaden seek certification of a

Class of California purchasers and/or owners (the “California Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in California from 2009 to the present.

       249.    Additionally or alternatively, Plaintiffs Pasternacki and Wray seek certification of

a Class of Colorado purchasers and/or owners (the “Colorado Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in Colorado from 2009 to the present.

       250.    Additionally or alternatively, Plaintiff Simmonds seeks certification of a Class of

Connecticut purchasers and/or owners (the “Connecticut Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in Connecticut from 2009 to the present.




                                              - 92 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 93 of 245




       251.   Additionally or alternatively, Plaintiff Huey seeks certification of a Class of

Florida purchasers and/or owners (the “Florida Class”) defined as:

              All persons who purchased or owned any model of Fisher-Price Rock
              ’n Play Sleeper in Florida from 2009 to the present.

       252.   Additionally or alternatively, Plaintiff Hanson seeks certification of a Class of

Iowa purchasers and/or owners (the “Iowa Class”) defined as:

              All persons who purchased or owned any model of Fisher-Price Rock
              ’n Play Sleeper in Iowa from 2009 to the present.

       253.   Additionally or alternatively, Plaintiff Persons seeks certification of a Class of

Maryland purchasers and/or owners (the “Maryland Class”) defined as:

              All persons who purchased or owned any model of Fisher-Price Rock
              ’n Play Sleeper in Maryland from 2009 to the present.

       254.   Additionally or alternatively, Plaintiff Cuddy seeks certification of a Class of

Massachusetts purchasers and/or owners (the “Massachusetts Class”) defined as:

              All persons who purchased or owned any model of Fisher-Price Rock
              ’n Play Sleeper in Massachusetts from 2009 to the present.

       255.   Additionally or alternatively, Plaintiffs Kimmel and Nadel seek certification of a

Class of New Jersey purchasers and/or owners (the “New Jersey Class”) defined as:

              All persons who purchased or owned any model of Fisher-Price Rock
              ’n Play Sleeper in New Jersey from 2009 to the present.

       256.   Additionally or alternatively, Plaintiff Fieker seeks certification of a Class of

Oklahoma purchasers and/or owners (the “Oklahoma Class”) defined as:

              All persons who purchased or owned any model of Fisher-Price Rock
              ’n Play Sleeper in Oklahoma from 2009 to the present.




                                             - 93 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 94 of 245




       257.    Additionally or alternatively, Plaintiff Drover seeks certification of a Class of

Pennsylvania purchasers and/or owners (the “Pennsylvania Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in Pennsylvania from 2009 to the present.

       258.    Additionally or alternatively, Plaintiff Willis seeks certification of a Class of

Tennessee purchasers and/or owners (the “Tennessee Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in Tennessee from 2009 to the present.

       259.    Additionally or alternatively, Plaintiff Black seeks certification of a Class of

Texas purchasers and/or owners (the “Texas Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in Texas from 2009 to the present.

       260.    Additionally or alternatively, Plaintiff Mandley seeks certification of a Class of

Virginia purchasers and/or owners (the “Virginia Class”) defined as:

                All persons who purchased or owned any model of Fisher-Price Rock
                ’n Play Sleeper in Virginia from 2009 to the present.

       261.    Additionally or alternatively, Plaintiff Shaffer seeks certification of a Class of

Washington purchasers and/or owners (the “Washington Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in Washington from 2009 to the present.

       262.    The New York, Arizona, Arkansas, California, Colorado, Connecticut, Florida,

Iowa, Maryland, Massachusetts, New Jersey, Oklahoma, Pennsylvania, Tennessee, Texas,

Virginia and Washington Classes are collectively the “State Classes.”

       263.    Excluded from the Nationwide Class and the State Classes (collectively, unless

otherwise indicated, the “Class” herein) are Defendants and their affiliates, parents, subsidiaries,




                                               - 94 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 95 of 245




employees, officers, agents, and directors. Also excluded is any judicial officer presiding over

this matter and the members of their immediate families and judicial staff.

       264.    Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

       265.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of the

Class are so numerous that joinder of all Class members is impracticable. Defendants admit that

4.7 million units of the Rock ‘n Play Sleeper were sold in the U.S. Numerosity is established.

       266.    Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Such common questions of law or fact

include, among other things:

               a.      Whether Defendants’ claims about the Rock ’n Play Sleeper being suitable

for any type of sleep, including prolonged or overnight sleep, are true.

               b.      Whether Defendants’ claims about the Rock ’n Play Sleeper being

suitable for any type of sleep, including prolonged or overnight sleep, are reasonably likely to

deceive.

               c.      Whether Defendants’ claims about the Rock ’n Play Sleeper being suitable

for any type of sleep, including prolonged or overnight sleep, are material to reasonable

consumers.

               d.      Whether Defendants engaged in unfair and/or deceptive advertising in

marketing the product as a “Sleeper” that was suitable for any type of sleep, including prolonged

or overnight sleep.



                                               - 95 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 96 of 245




               e.      Whether Defendants’ misconduct violates the consumer protection statutes

of any of the states on behalf of whom state class claims are brought.

               f.      Whether Defendants’ misconduct constitutes a breach of the implied

warranty of merchantability.

               g.      Whether Defendants have been unjustly enriched.

               h.      Whether Plaintiffs and the members of the Class have been harmed by

Defendants’ misconduct.

               i.      Whether Plaintiffs and the members of the Class are entitled to damages,

and the amount and nature of such damages.

               j.      Whether Plaintiffs and the members of the Class are entitled to injunctive

relief, including implementing a corrective advertising campaign to alert caregivers to the

dangers of inclined sleepers, including the Rock ‘n Play Sleeper, and educating them about the

standards for safe infant sleep.

       267.    Defendants engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiffs, on behalf of themselves and other Class members. Similar or

identical statutory violations, common law wrongs, business practices, and injuries are involved.

Individual questions, if there are any, pale by comparison, in both quality and quantity, to the

numerous common questions that predominate in this action.

       268.    Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the claims of the other members of the Class because, among other things, all Class

members were injured through the uniform misconduct described above, and all Class members

were subject to Defendants’ deceptive and misleading statements and omissions, including

deceptive claims that accompanied each and every Rock ’n Play Sleeper that was sold



                                              - 96 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 97 of 245




concerning its suitability for safe infant sleep, including prolonged or overnight sleep. Plaintiffs

are advancing the same claims and legal theories on behalf of themselves and all members of the

Classes they seek to represent.

       269.    Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs will fairly and adequately protect the interests of the members of the Class. Plaintiffs

have retained counsel experienced in complex class action litigation, including consumer class

action litigation, and Plaintiffs intend to prosecute this action vigorously. Plaintiffs have no

adverse or antagonistic interests to those of other members of the Class.

       270.    Insufficiency of Separate Actions—Federal Rule of Civil Procedure 23(b)(2).

Defendants have acted in a manner that applies uniformly to the Class such that relief is

appropriate respecting the Class as a whole. The Class thus satisfies the requirements of Fed. R.

Civ. P. 23(b)(2).

       271.    Superiority—Federal Rule of Civil Procedure 23(b)(3).             A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

The damages or other financial detriment suffered by Plaintiffs and the other Class members are

relatively small compared to the burden and expense that would be required to individually

litigate their claims against Defendants, so it would be impracticable for Class members to

individually seek redress for Defendants’ wrongful conduct. Even if Class members could afford

individual litigation, the court system should not have to bear such a cost. Individualized

litigation creates a potential for inconsistent or contradictory rulings, and increases the delay and

expense to all parties and the court system. By contrast, the class action device presents far fewer

management difficulties and provides the benefits of a single adjudication. Economies of scale



                                               - 97 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 98 of 245




and comprehensive supervision by a single court strongly weigh in favor of resolution on a class

basis.

         272.   Plaintiffs do not seek damages for any personal injury or wrongful death claims.

                                     CLAIMS FOR RELIEF

Claims on Behalf of the Nationwide Class:

                                            COUNT 1

                         Violation of the Magnuson-Moss Warranty Act,
                                      15 U.S.C. § 2301, et seq.
                        (On Behalf of Plaintiffs and the Nationwide Class)

         273.   All Plaintiffs repeat and reallege the allegations contained in ¶¶ 1 through 272 as

if fully set forth herein.

         274.       The sale of the Rock ‘n Play Sleepers was subject to the provisions and

regulations of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.

         275.   The Rock ‘n Play Sleepers are “consumer products” as defined in the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(1).

         276.   Plaintiffs and the other Nationwide Class members are “consumers” as defined by

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

         277.   Defendants are “suppliers” and “warrantors” as defined by the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(4)-(5).

         278.   The Rock ‘n Play Sleepers’ implied warranties are covered by the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(7).

         279.   Defendants breached these warranties, as further described above, by selling the

Rock ‘n Play Sleepers as “sleepers,” and not disclosing their defective condition, and by

providing Rock ‘n Play Sleepers not in merchantable condition and not fit for the ordinary



                                               - 98 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 99 of 245




purpose for which baby sleepers are used. They are also not fit for the specific purposes for

which Defendants sold them and for which Class members purchased and/or owned them.

        280.   Privity is not required in this case because Plaintiffs and the other Class members

are intended third-party beneficiaries of contracts between Defendants and those who sell their

products; specifically, they are the intended beneficiaries of Defendants’ express and implied

warranties. The vendors were not intended to be the ultimate consumers of the Rock ‘n Play

Sleepers and have no rights under the warranty agreements provided with the Rock ‘n Play

Sleepers; the warranty agreements were designed for and intended to benefit the ultimate

consumers only. Finally, privity is also not required because the Rock ‘n Play Sleepers are

dangerous instrumentalities due to the aforementioned defects and nonconformities.

        281.   Requiring an informal dispute settlement procedure, or affording Defendants a

reasonable opportunity to cure their breach of written warranties, is unnecessary and futile.

Defendants knew, should have known, or were reckless in not knowing, of their

misrepresentations concerning the Rock ‘n Play Sleepers’ inability to provide a safe sleeping

environment, but nonetheless failed to rectify the situation and/or disclose the truth. Under the

circumstances, the remedies available under any informal settlement procedure would be

inadequate and any requirement – whether under the Magnuson-Moss Warranty Act or otherwise

– that Plaintiffs resort to an informal dispute resolution procedure and/or afford Defendants a

reasonable opportunity to cure their breach of warranties is excused and thereby deemed

satisfied.

        282.   Plaintiffs and the other Class members have been damaged as a result of the

wrongful conduct complained of herein. Said conduct continues and the harm or risk of harm is

ongoing.



                                              - 99 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 100 of 245




       283.     The amount in controversy exceeds the statutory minimums set forth at 15 U.S.C.

§ 2310(d)(3). Each Class member’s individual claim is equal to or larger than $25 and the

cumulative amount in controversy (excluding interest and costs) exceeds $50,000.

       284.     As a result of Defendants’ violations of the Magnuson-Moss Warranty Act and

warranties with consumers, Plaintiffs and the other members of the Class have been damaged in

an amount to be determined at trial.

Claims Brought on Behalf of the New York Class:

                                            COUNT 2

                       Violation of New York General Business Law,
                                  N.Y. Gen. Bus. Law § 349
      (On Behalf of Plaintiffs Alfaro, Jacoby, Mulvey, Poppe and the New York Class)

       285.     Plaintiffs Alfaro, Jacoby, Mulvey, and Poppe (“Plaintiffs” for the purposes of this

Count) repeat and reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set

forth herein.

       286.     This Count is brought on behalf of Plaintiffs and the New York Class (“Class” for

the purposes of this Count) for violation of New York General Business Law § 349 (“GBL §

349”), which prohibits deceptive acts or practices in the conduct of any business, trade or

commerce in New York State.

       287.     GBL § 349(h) provides that “any person who has been injured by reason of any

violation of this section may bring . . . an action to recover his actual damages or fifty dollars,

whichever is greater.”

       288.     GBL § 349(h) further provides that “[t]he court may, in its discretion, increase the

award of damages to an amount not to exceed three times the actual damages up to one thousand




                                               - 100 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 101 of 245




dollars, if the court finds the defendant willfully or knowingly violated this section,” and that

“[t]he court may award reasonable attorney’s fees to a prevailing plaintiff.”

          289.   Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes “business, trade or commerce” under GBL §

349(a).

          290.   Defendants’ conduct violates GBL § 349 because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiffs and the Class, conveying, on the boxes containing the product and elsewhere, and

through Defendants’ “brand” of utmost safety in products for children, the false message that the

Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.

          291.   Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

          292.   Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiffs and members of the Class.

          293.   Defendants’ actions impact the public interest because Plaintiffs and the Class

have been injured in exactly the same way as millions of other consumers by Defendants’

deceptive acts and practices as described herein.



                                              - 101 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 102 of 245




         294.   Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiffs and

members of the Class.

         295.   Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiffs and members of the Class.

         296.   Defendants’ violation of GBL §349 was willful and knowing. As described

above, at all relevant times, Defendants, among other things, knew their Rock ‘n Play Sleepers

had caused many infant deaths and injuries; knew the AAP, as well multiple other pediatric

professionals and consumer groups, pronounced that safe infant sleep, including prolonged or

overnight sleep, requires infants to be placed supine on a flat surface without bedding, which

necessarily means that Rock `n Play Sleepers, which are at a 30-degree incline, are unsafe; and

knew certain other countries prohibited them from marketing and selling their Rock ‘n Play

Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations, misleading

statements, and omissions as detailed above, continued to sell the products in the United States

for infant sleep, including overnight and prolonged sleep, in order to increase their own profits,

all the while putting the lives of nearly 5 million infants at risk.

         297.   Had Plaintiffs and the members of the Class known of Defendants’ deceptive acts

and practices including their misrepresentations, misleading statements and omissions about the

Rock ‘n Play Sleeper, they would not have purchased and/or owned the product.

         298.   As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleeper than what the product is

worth.




                                                - 102 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 103 of 245




       299.     As a direct and proximate result of Defendants’ conduct in violation of GBL §

349, Plaintiffs and the members of the Class have been injured in an amount to be proven at trial,

with a statutory minimum of fifty dollars per Class member. Because Defendants’ violation was

knowing and willful, Plaintiffs are entitled to treble damages under GBL § 349(h).

       300.     Plaintiffs also seek injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

       301.     Additionally, pursuant to GBL § 349, Plaintiffs and the Class seek attorneys’ fees

and costs.

                                              COUNT 3

                                Breach of Implied Warranty
   (On Behalf of Plaintiffs Alfaro, Jacoby, Mulvey, and Poppe and the New York Class)

       302.     Plaintiffs Alfaro, Jacoby, Mulvey, and Poppe (“Plaintiffs” for the purposes of this

Count) repeat and reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set

forth herein.

       303.     This Count is brought on behalf of Plaintiffs and the New York Class (“Class” for

the purposes of this Count).

       304.     Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

in N.Y. U.C.C. §§ 2-104 and 2-105 governing the implied warranty of merchantability.

       305.     Pursuant to N.Y. U.C.C. § 2-314, a warranty that the Rock ‘n Play Sleeper was in

merchantable condition was implied by law in the sale of the product. Defendants impliedly

warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

       306.     Pursuant to N.Y. U.C.C. § 2-315, a warranty that the Rock ‘n Play Sleeper was

appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by law.


                                                - 103 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 104 of 245




       307.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

       308.    As merchants, Defendants knew that consumers, including Plaintiffs and the

Class, relied upon Defendants to design, manufacture, distribute, market, advertise, label, and

sell products that are safe and not deceptively marketed, and in fact members of the public,

including Plaintiffs and the New York Class, reasonably relied upon the skill and judgment of

Defendants, and Defendants’ “brand” of utmost safety in products for children, and upon said

implied warranties in purchasing and/or owning the Rock ‘n Play Sleeper.

       309.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       310.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       311.    Plaintiffs and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       312.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection



                                               - 104 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 105 of 245




and warranty claims under California law. See Ex. A. On April 24, 2019 Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiffs to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       313.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiffs and the Class.

       314.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiffs’ and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       315.    Plaintiffs’ and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiffs and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiffs and the Class members are intended third-party




                                                  - 105 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 106 of 245




beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       316.     As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiffs and the Class are entitled to damages in an amount to be determined at trial.

                                            COUNT 4

                                         Negligence
    (On Behalf of Plaintiffs Alfaro, Jacoby, Mulvey, and Poppe and the New York Class)

       317.     Plaintiffs Alfaro, Jacoby, Mulvey and Poppe (“Plaintiffs” for the purposes of this

Count) repeat and reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set

forth herein.

       318.     This Count is brought on behalf of Plaintiffs and the New York Class (“Class” for

the purposes of this Count).

       319.     Defendants owed a duty to Plaintiffs and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

       320.     Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

       321.     Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

       322.     Had Plaintiffs and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.




                                              - 106 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 107 of 245




        323.    Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

        324.    Plaintiffs and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiffs and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

        325.    Therefore, Plaintiffs and Class members are entitled to damages in an amount to

be proven at trial.

                                            COUNT 5

                                      Unjust Enrichment
    (On Behalf of Plaintiffs Alfaro, Jacoby, Mulvey and Poppe and the New York Class)

        326.    Plaintiffs Alfaro, Jacoby, Mulvey, and Poppe (“Plaintiffs” for the purposes of this

Count) repeat and reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set

forth herein.

        327.    This Count is brought on behalf of Plaintiffs and the New York Class (“Class” for

the purposes of this Count).

        328.    As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiffs and all other Class members through the purchase of the

Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

        329.    Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiffs and the Class as


                                              - 107 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 108 of 245




the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiffs and the Class.

Claims Brought on Behalf of the Arizona Class:

                                             COUNT 6

                         Violation of Arizona Consumer Fraud Act,
                                   A.R.S. § 44-1521, et seq.
                     (On Behalf of Plaintiff Barton and the Arizona Class)

       330.    Plaintiff Barton (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       331.    This Count is brought on behalf of Plaintiff and the Arizona Class (“Class” for the

purposes of this Count), for violation of the Arizona Consumer Fraud Act, A.R.S. § 44-1521, et

seq. (the “ACFA”).

       332.    The ACFA makes unlawful the “act, use or employment by any person of any

deception, deceptive or unfair act or practice, fraud, false pretense, false promise,

misrepresentation, or concealment, suppression or omission of any material fact with intent that

others rely on such concealment, suppression or omission, in connection with the sale or

advertisement of any merchandise whether or not any person has in fact been misled, deceived or

damaged thereby[.]” A.R.S., § 44-1522(A).

       333.    Mattel and Fisher-Price are each a “person” within the meaning of the ACFA.

A.R.S. § 44-1521(6).

       334.    Within the meaning of the ACFA, “[t]he term ‘deceptive’ has been interpreted to

include representations that have a tendency and capacity to convey misleading impressions to

consumers even though interpretations that would not be misleading also are possible. The

meaning and impression are to be taken from all that is reasonably implied, not just from what is



                                               - 108 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 109 of 245




said, and in evaluating the representations, the test is whether the least sophisticated reader

would be misled. Technical correctness of the representations is irrelevant if the capacity to

mislead is found.” Madsen v. W. Am. Mtge. Co., 694 P.2d. 1228, 1232, 143 Ariz. 614, 618 (Ct.

App. 1985) (internal quotations and citations omitted).

         335.   Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes “sale or advertisement” under the ACFA. A.R.S.

§§ 44-1521(1), (7).

         336.   The Rock ‘n Play Sleeper is “merchandise” within the meaning of the ACFA.

A.R.S. § 44-1521(5).

         337.   Defendants’ conduct violates the ACFA because Defendants engaged in the

deceptive and unfair acts and practices described above, which included marketing messages

directed at Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere,

and through Defendants’ “brand” of utmost safety in products for children, the false message that

the Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged

sleep.

         338.   Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.



                                             - 109 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 110 of 245




        339.   Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.

        340.   Defendants intended for others to rely upon their marketing of the Rock ‘n Play

Sleeper as suitable for safe infant sleep, including prolonged or overnight sleep, in deciding

whether to purchase or own the product for that purpose.

        341.   Plaintiff and the Class justifiably relied upon Defendants’ misleading statements

and deceptive acts and practices.

        342.   Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

        343.   Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiff and members of the Class.

        344.   Defendants’ violation of the ACFA was wanton, reckless or recklessly indifferent

to the interests of consumers and their infant children. As described above, at all relevant times,

Defendants, among other things, knew their Rock ‘n Play Sleepers had caused many infant

deaths and injuries; knew the AAP, as well multiple other pediatric professionals and consumer

groups, pronounced that safe infant sleep, including prolonged or overnight sleep, requires

infants to be placed supine on a flat surface without bedding, which necessarily means that Rock

‘n Play Sleepers, which are at a 30-degree incline, are unsafe; and knew certain other countries

prohibited them from being sold as sleepers. Nonetheless, Defendants, through their

misrepresentations, misleading statements, and omissions as detailed above, continued to sell the

products in the United States for infant sleep, including overnight and prolonged sleep, in order

to increase their own profits, all the while putting the lives of nearly 5 million infants at risk.



                                                - 110 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 111 of 245




         345.   Had Plaintiff and the members of the Class known of Defendants’ deceptive and

unfair acts and practices, including misrepresentations, misleading statements, and omissions

about the Rock ‘n Play Sleeper, they would not have purchased and/or owned the product.

         346.   As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleeper than what the product is

worth.

         347.   As a direct and proximate result of Defendants’ conduct in violation of ACFA,

Plaintiff and the members of the Class have been injured in an amount to be proven at trial.

         348.   Plaintiff further demands punitive damages on her own behalf and on behalf of the

Class.

                                             COUNT 7

                                 Breach of Implied Warranty
                     (On Behalf of Plaintiff Barton and the Arizona Class)

         349.   Plaintiff Barton (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

         350.   This Count is brought on behalf of Plaintiff and the Arizona Class (“Class” for the

purposes of this Count).

         351.   Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

under the Uniform Commercial Code.

         352.   Pursuant to Arizona Revised Statute § 47-2314, a warranty that the Rock ‘n Play

Sleeper was in merchantable condition was implied by law in the sale of the product.

Defendants impliedly warranted that the Rock ‘n Play Sleepers were of a merchantable quality.




                                               - 111 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 112 of 245




          353.   Pursuant to Arizona Revised Statute § 47-2315, a warranty that the Rock ‘n Play

Sleeper was appropriate for safe infant sleep, including prolonged or overnight sleep, was

implied by law.

          354.   By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

          355.   As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants, and

Defendants’ “brand” of utmost safety in products for children, and upon said implied warranties

in purchasing and/or owning the Rock ‘n Play Sleeper.

          356.   Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

          357.   The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a

character that when used in its expected manner it is a source of potential death and injury to

babies.

          358.   Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.




                                               - 112 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 113 of 245




       359.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019 Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       360.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       361.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.



                                                  - 113 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 114 of 245




       362.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiff and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       363.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.

                                             COUNT 8

                                           Negligence
                     (On Behalf of Plaintiff Barton and the Arizona Class)

       364.    Plaintiff Barton (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       365.    This Count is brought on behalf of Plaintiff and the Arizona Class (“Class” for the

purposes of this Count).

       366.    Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

       367.    Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

       368.    Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.




                                               - 114 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 115 of 245




        369.    Had Plaintiff and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

        370.    Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

        371.    Plaintiff and Class members were foreseeable victims of Defendants’ wrongdoing.

Defendants knew or should have known that their Rock ‘n Play Sleepers would cause damages

to Class members. The damages to Plaintiff and the Class members are a proximate, reasonably

foreseeable result of Defendants’ breaches of their duties.

        372.        Therefore, Plaintiff and Class members are entitled to damages in an amount

to be proven at trial.

                                              COUNT 9

                                          Unjust Enrichment
                         (On Behalf of Plaintiff Barton and the Arizona Class)

        373.    Plaintiff Barton (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        374.    This Count is brought on behalf of Plaintiff and the Arizona Class (“Class” for the

purposes of this Count).

        375.    As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through the purchase of the

Rock ‘n Play Sleeper, because it does not provide the benefits as represented and exposes their

child(ren) to greater and more serious risks than represented.




                                                - 115 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 116 of 245




       376.    Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiff and the Class.

Claims Brought on Behalf of the Arkansas Class:

                                             COUNT 10

                     Violation of Arkansas Deceptive Trade Practices Act,
                               Ark. Code Ann. § 4-88-101, et seq.
                    (On Behalf of Plaintiff Nowlin and the Arkansas Class)

       377.    Plaintiff Nowlin (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       378.    This Count is brought on behalf of Plaintiff and the Arkansas Class (“Class” for

the purposes of this Count), for violation of the Arkansas Deceptive Trade Practices Act, Ark.

Code Ann. § 4-88-101, et seq. (“ADTPA”), which prohibits deceptive acts or practices in the

conduct of any business in Arkansas.

       379.    The ADTPA prohibits “[k]nowingly making a false representation as to the

characteristics, [] uses, benefits, [] or certification of goods or services or as to whether goods are

original or new or of a particular standard, quality, grade, style, or model.” Ark. Code Ann. § 4-

88-107(a)(1). The ADTPA also prohibits “[e]ngaging in any ... unconscionable, false, or

deceptive act or practice in business, commerce, or trade.” Ark. Code Ann. § 4-88-107(a)(10).

       380.    Defendants engaged in business, commerce or trade within the meaning of the

ADTPA. Ark. Code Ann. § 4-88-107(a)(10).

       381.    The Rock ’n Play Sleeper is a “good” within the meaning of the ADTPA. Ark.

Code Ann. § 4-88-102(4).



                                               - 116 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 117 of 245




        382.   Defendants’ conduct violates the ADTPA because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere, and

through Defendants’ “brand” of utmost safety in products for children, the false message that the

Rock ’n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.

       383.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by Defendants.

        384.   Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.

        385.   Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

        386.   Plaintiff and the members of the Class relied on Defendants’ misrepresentations,

misleading statements, and omissions about the Rock ‘n Play Sleeper, when they purchased

and/or owned the product.

        387.   Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiff and members of the Class.




                                              - 117 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 118 of 245




         388.      Defendants’ violation of the ADTPA was unconscionable and recklessly

indifferent to the interests of consumers and their infant children. As described above, at all

relevant times, Defendants, among other things, knew their Rock ’n Play Sleepers had caused

many infant deaths and injuries; knew the AAP, as well multiple other pediatric professionals

and consumer groups, pronounced that safe infant sleep, including prolonged or overnight sleep,

requires infants to be placed supine on a flat surface without bedding, which necessarily means

that Rock ‘n Play Sleepers, which are at a 30-degree incline, are unsafe; and knew certain other

countries prohibited them from marketing and selling their Rock ‘n Play Sleepers as sleepers.

Nonetheless, Defendants, through their misrepresentations, misleading statements, and omissions

as detailed above, continued to sell the products in the United States for overnight and prolonged

sleep, in order to increase their own profits, all the while putting the lives of nearly 5 million

infants at risk.

         389.      Had Plaintiff and the members of the Class known of Defendants’ deceptive acts

and practices, including their misrepresentations, misleading statements, and omissions about the

Rock ‘n Play Sleeper, they would not have purchased and/or owned the product.

         390.      As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleeper than what the product is

worth.

         391.      As a direct and proximate result of Defendants’ conduct in violation of ADTPA,

Plaintiffs and the members of the Class have been injured in an amount to be determined at trial.

Because Defendants engaged in unconscionable, false and deceptive practices in trade or

commerce, Plaintiffs seek punitive damages as allowed by law.




                                                - 118 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 119 of 245




        392.    Plaintiff and the Class also seeks injunctive relief, including a state of the art

notice program for the wide dissemination of a factually accurate recall notice for the Rock ‘n

Play Sleeper and the implementation of a corrective advertising campaign by Defendants.

        393.    Plaintiff and the Class also seek an award of their attorneys’ fees and costs. .

                                             COUNT 11

                                 Breach of Implied Warranty
                     (On Behalf of Plaintiff Nowlin and the Arkansas Class)

        394.    Plaintiff Nowlin (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        395.    This Count is brought on behalf of Plaintiff and the Arkansas Class (“Class” for

the purposes of this Count).

        396.    Defendants are “merchants” and the Rock ’n Play Sleepers are “goods” as defined

under the Uniform Commercial Code. Ark. Code Ann. § 4-2-105.

        397.    Pursuant to Ark. Code Ann. § 4-2-314, an implied warranty that goods are

merchantable is implied in every contract for a sale of goods. Defendants impliedly warranted

that the Rock ’n Play Sleepers were merchantable.

        398.    Pursuant to Ark. Code Ann. § 4-2-315, a warranty that the Rock ‘n Play Sleeper

was appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by

law.

       399.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.




                                                - 119 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 120 of 245




       400.    As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants, and

Defendants’ “brand” of utmost safety in products for children, and upon said implied warranties

in purchasing and/or owning the Rock ‘n Play Sleeper.

       401.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       402.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       403.    Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       404.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the



                                                - 120 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 121 of 245




product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       405.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       406.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and are

not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       407.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be established

nor is it required because Plaintiff and the Class members are intended third-party beneficiaries of

contracts between Defendants and their resellers, authorized dealers, and, specifically, of

Defendants’ implied warranties.

        408.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.




                                                  - 121 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 122 of 245




                                             COUNT 12

                                             Negligence
                      (On Behalf of Plaintiff Nowlin and the Arkansas Class)

        409.     Plaintiff Nowlin (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        410.     This Count is brought on behalf of Plaintiff and the Arkansas Class (“Class” for

the purposes of this Count).

        411.     Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

        412.     Defendants also owed a duty to Plaintiff and Class members to detect and address

major defects in a timely manner.

       413.      Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep, including

prolonged or overnight sleep.

       414.      Had Plaintiff and the members of the Class known of Defendants’ breaches of their

duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

       415.      Defendants benefitted from their breaches of their duties because they were able to

sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products than

they are worth

       416.      Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members.         The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.


                                                - 122 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 123 of 245




        417.        Therefore, Plaintiff and Class members are entitled to damages in an amount

to be proven at trial.

                                            COUNT 13

                                       Unjust Enrichment
                     (On Behalf of Plaintiff Nowlin and the Arkansas Class)

        418.    Plaintiff Nowlin (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        419.    This Count is brought on behalf of Plaintiff and the Arkansas Class (“Class” for

the purposes of this Count).

        420.    As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling and sale of the Rock ’n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through the purchase of the

Rock ’n Play Sleeper, because it does not provide the benefits as represented and exposes their

child(ren) to greater and more serious risks than represented.

        421.    Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiff and the Class.

Claims Brought on Behalf of the California Class:

                                            COUNT 14

                  Violations of the California Consumers Legal Remedies Act,
                                  Cal. Civil Code § 1750, et seq.
               (On Behalf of Plaintiffs Flores and Kaden and the California Class)

        422.    Plaintiffs Flores and Kaden (“Plaintiffs” for the purposes of this count) repeat and

reallege the allegations contained in ¶¶ 1 through 272 as if fully set forth herein.


                                               - 123 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 124 of 245




       423.    This Count is brought on behalf of Plaintiffs and the California Class (“Class” for

the purposes of this Count) for violation of the Consumer Legal Remedies Act, California Civil

Code § 1750, et seq. (“CLRA”), which provides that enumerated “unfair methods of competition

and unfair or deceptive acts or practices undertaken by any person in a transaction intended to

result or that results in the sale or lease of goods or services to any consumer are unlawful.”

CLRA § 1770(a).

       424.    The CLRA provides that “[a]ny consumer who suffers any damage as a result of

the use or employment by any person of a method, act, or practice declared to be unlawful by

Section 1770 may bring an action against that person to recover or obtain” various forms of

relief, including injunction, damages, and attorneys’ fees. CLRA § 1780(a).

       425.    On May 31, 2019, prior to the filing of this Complaint, Plaintiff Flores’s counsel

sent Fisher-Price a CLRA notice letter, which complies in all respects with California Civil Code

§1782(a). The letter was sent via certified mail, return receipt requested, advising Fisher-Price

that it was in violation of the CLRA and demanding that it cease and desist from such violations

and make full restitution by refunding the monies received therefrom. The letter stated that it

was sent on behalf of Plaintiff Flores and all other similarly situated purchasers.

       426.    Defendants’ sales of the Rock ‘n Play Sleepers were “sales of … good[s]” within

the meaning of Cal. Civ. Code §§ 1761(a) and 1770.

       427.    Defendants’ conduct violates the CLRA because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiffs and the Class, conveying, on the boxes containing the product and elsewhere, and

Defendants’ “brand” of utmost safety in products for children, the false message that the Rock ‘n

Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.



                                               - 124 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 125 of 245




       428.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       429.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiffs and members of the Class.

       430.    Defendants’ actions impact the public interest because Plaintiffs and the Class

have been injured in exactly the same way as millions of other consumers by Defendants’

deceptive acts and practices as described herein.

       431.    Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiffs and

members of the Class.

       432.    Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiffs and members of the Class.

       433.    Defendants’ violation of the CLRA was willful and knowing.              As described

above, at all relevant times, Defendants, among other things, knew their Rock ‘n Play Sleepers

had caused many infant deaths and injuries; knew the AAP, as well multiple other pediatric

professionals and consumer groups, pronounced that safe infant sleep, including prolonged or

overnight sleep, requires infants to be placed supine on a flat surface without bedding, which



                                              - 125 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 126 of 245




necessarily means that Rock `n Play Sleepers, which are at a 30-degree incline, are unsafe; and

knew certain other countries prohibited them from marketing and selling their Rock `n Play

Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations, misleading

statements, and omissions as detailed above, continued to sell the products in the United States

for infant sleep, including overnight and prolonged sleep, in order to increase their own profits,

all the while putting the lives of nearly 5 million infants at risk.

        434.   Had Plaintiffs and the members of the Class known of Defendants’

misrepresentations, deceptive acts and practices including their misleading statements and

omissions about the Rock ‘n Play Sleeper, they would not have purchased and/or owned the

product.

        435.   Defendants were able to charge more for the Rock ‘n Play Sleeper than what the

product is worth.

        436.   As a direct and proximate result of Defendants’ conduct in violation of the CLRA,

Plaintiffs and the members of the Class have been injured in an amount to be proven at trial.

        437.   Plaintiffs also seek injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

        438.   Additionally, pursuant to section 1780(a)(2) of the CLRA, Plaintiffs and the Class

seek attorneys’ fees and costs.

        439.   Plaintiffs further demand punitive damages on their own behalf and on behalf of

the Class as allowed by law.

        440.   Pursuant to section 1780(d) of the CLRA, annexed to this pleading is a declaration

showing that this action has been commenced in the proper forum.



                                                - 126 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 127 of 245




                                            COUNT 15

                    Violations of the California Unfair Competition Law,
                      Cal. Business & Professions Code § 17200, et seq.
              (On Behalf of Plaintiffs Flores and Kaden and the California Class)

       441.    Plaintiffs Flores and Kaden (“Plaintiffs” for the purposes of this count) repeat and

reallege the allegations contained in ¶¶ 1 through 272 as if fully set forth herein.

       442.    This Count is brought on behalf of Plaintiffs and the California Class (“Class” for

the purposes of this Count).

       443.    The    Unfair    Competition     Law,     Cal.   Business    &    Professions   Code

§ 17200, et seq. (“UCL”), prohibits any “unlawful,” “unfair,” or “fraudulent” business act or

practice and any false or misleading advertising.

       444.    In the course of conducting business, Defendants committed unlawful business

practices by, inter alia, making the representations and omissions of material facts, as set forth

more fully herein, and violating Cal. Civil Code § 1750, et seq., and the common law.

       445.    Plaintiffs, individually and on behalf of the other members of Class, reserve the

right to allege other violations of law which constitute other unlawful business acts or practices.

       446.    Defendants’ actions constitute “unfair” business acts or practices because, as

alleged above, inter alia, Defendants engaged in deceptive and false advertising, and

misrepresented and omitted material facts regarding their Rock ‘n Play Sleepers, and thereby

offend an established public policy, and engaged in immoral, unethical, oppressive, and

unscrupulous activities substantially injurious to consumers. This conduct constitutes violations

of the unfair prong of the UCL.

       447.    The UCL also prohibits any “fraudulent business act or practice.” Defendants’

actions, claims, nondisclosures, and misleading statements, as alleged herein, also constitute



                                               - 127 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 128 of 245




“fraudulent” business practices in violation of the UCL because, among other things, they are

false, misleading, and/or likely to deceive reasonable consumers within the meaning of the UCL.

       448.    There were reasonably available alternatives to further Defendants’ legitimate

business interests, other than the conduct described herein.

       449.    Defendants’ conduct violates the UCL because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiffs and the Class, conveying, on the boxes containing the product and elsewhere, and

Defendants’ “brand” of utmost safety in products for children, the false message that the Rock ‘n

Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.

       450.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       451.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiffs and members of the Class.

       452.    Defendants’ actions impact the public interest because Plaintiffs and the Class

have been injured in exactly the same way as millions of other consumers by Defendants’

deceptive acts and practices as described herein.




                                              - 128 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 129 of 245




       453.   Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiffs and

members of the Class.

       454.   Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiffs and members of the Class.

       455.   As a result of their deception, Defendants have been able to reap unjust revenue

and profit in violation of the UCL.

       456.   Had Plaintiffs and the members of the Class known of Defendants’

misrepresentations, deceptive acts and practices including their misleading statements and

omissions about the Rock ‘n Play Sleeper, they would not have purchased and/or owned the

product.

       457.   Defendants were able to charge more for the Rock ‘n Play Sleeper than what the

product is worth.

       458.   As a direct and proximate result of Defendants’ conduct in violation of the UCL,

Plaintiffs and the members of the Class have been injured in an amount to be proven at trial, with

a statutory minimum of fifty dollars per Class member. In addition, Plaintiffs, individually, and

on behalf of the Class, seek restitution and disgorgement of all money obtained from Plaintiffs

and the members of the Class collected by Defendants as a result of unlawful, unfair, and/or

fraudulent conduct, and seeks attorneys’ fees and costs and all other relief this Court deems

appropriate, consistent with California Business & Professions Code, § 17203.




                                             - 129 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 130 of 245




                                            COUNT 16

                                 Breach of Implied Warranty
              (On Behalf of Plaintiffs Flores and Kaden and the California Class)

       459.    Plaintiffs Flores and Kaden (“Plaintiffs” for the purposes of this count) repeat and

reallege the allegations contained in ¶¶ 1 through 272 as if fully set forth herein.

       460.    This Count is brought on behalf of Plaintiffs and the California Class (“Class” for

the purposes of this Count).

       461.     Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

in California’s Uniform Commercial Code governing the implied warranty of merchantability.

Cal. U. Com. Code §§ 2104, 2105.

       462.     Pursuant to Cal. U. Com. Code. § 2314, a warranty that the Rock ‘n Play Sleeper

was in merchantable condition was implied by law in the sale of the product. Defendants

impliedly warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

       463.     Pursuant to Cal. U. Com. Code § 2314, a warranty that the Rock ‘n Play Sleeper

was appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by

law.

       464.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for its customary and intended use, infant sleep, including prolonged or overnight sleep.

       465.    As merchants, Defendants knew that consumers, including Plaintiffs and the

Class, relied upon Defendants to design, manufacture, distribute, market, advertise, label, and

sell products that are safe and not deceptively marketed, and in fact members of the public,

including Plaintiffs and the Class, reasonably relied upon the skill and judgment of Defendants,


                                               - 130 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 131 of 245




and Defendants’ “brand” of utmost safety in products for children, and upon said implied

warranties in purchasing and/or owning the Rock ‘n Play Sleeper.

       466.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       467.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       468.    Plaintiffs and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       469.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards and “given the

reported incidents in which the product was used contrary to safety warnings and instructions,”

Defendants were instituting the Recall and that the Recall “was not due to any alleged defect in

the product.” See Ex. B. It is not required, and would be futile, for Plaintiffs to provide

Defendants further opportunity to cure their breach. Defendants have also been provided notice

of their breaches of warranty through numerous complaints filed against them, including the




                                               - 131 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 132 of 245




numerous complaints filed against them in this Court and other courts that were transferred to

this Court by the Judicial Panel on Multidistrict Litigation.

       470.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiffs and the Class.

       471.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiffs’ and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       472.    Plaintiffs’ and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiffs and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiffs and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       473.    As a direct and proximate result of Defendants’ breach warranties, Plaintiffs and

the Class are entitled to damages in an amount to be determined at trial.




                                               - 132 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 133 of 245




                                            COUNT 17

     Breach of Implied Warranty Pursuant to Song-Beverly Consumer Warranty Act,
                     California Civil Code §§ 1792 and 1791.1, et seq.
           (On Behalf of Plaintiffs Flores and Kaden and the California Class)

       474.    Plaintiffs Flores and Kaden (“Plaintiffs” for the purposes of this count) repeat and

reallege the allegations contained in ¶¶ 1 through 272 as if fully set forth herein.

       475.    This Count is brought on behalf of Plaintiffs and the California Class (“Class” for

the purposes of this Count).

       476.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class.

       477.    Plaintiffs’ Rock ‘n Play Sleepers are “consumer goods” within the meaning of the

Song-Beverly Consumer Warranty Act, Cal. Civ. Code § 1795.1.

       478.    Defendants were at all relevant times the manufacturers, distributors, warrantors,

and/or sellers of the Rock ‘n Play Sleeper. Defendants knew or had reason to know of the

specific use for which Rock ‘n Play Sleepers were purchased.

       479.    Defendants provided Plaintiffs and the Class members with an implied warranty

that Rock ‘n Play Sleepers were merchantable and fit for the ordinary purposes for which they

were sold. Defendants breached the implied warranty of merchantability because a “sleeper,” to

be merchantable, must provide a suitable and safe sleeping environment, including for prolonged

periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are not safe

and, in fact, are dangerous.

       480.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.




                                               - 133 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 134 of 245




       481.    Plaintiffs and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       482.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiffs to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       483.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiffs and the Class. The

defect is inherent and was present in each Rock ‘n Play Sleeper at the time of sale.

       484.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against



                                                  - 134 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 135 of 245




Defendants with respect to Plaintiffs’ and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       485.    Plaintiffs’ and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiffs and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiffs and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       486.    As a result of Defendants’ breach of the applicable implied warranties, purchasers

of Rock ‘n Play Sleepers suffered an ascertainable loss of money, property, and/or value of their

Rock ‘n Play Sleepers.

       487.    As a direct and proximate result of Defendants’ breach of implied warranty of

merchantability, Plaintiffs and the California Class are entitled to damages in an amount to be

determined at trial.

       488.    Plaintiffs also seek injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

       489.    Additionally, Plaintiffs and the Class seek attorneys’ fees and costs pursuant to

Cal. Civ. Code § 1794.




                                               - 135 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 136 of 245




                                            COUNT 18

                                          Negligence
           (On Behalf of the Plaintiffs Flores and Kaden and the California Class)

       490.    Plaintiffs Flores and Kaden (“Plaintiffs” for the purposes of this count) repeat and

reallege the allegations contained in ¶¶ 1 through 272 as if fully set forth herein.

       491.    This Count is brought on behalf of Plaintiffs and the California Class (“Class” for

the purposes of this Count).

       492.    Defendants owed a duty to Plaintiffs and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

       493.    Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

       494.    Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

       495.    Had Plaintiffs and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

       496.    Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

       497.    Plaintiffs and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiffs and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.


                                               - 136 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 137 of 245




        498.    Therefore, Plaintiffs and Class members are entitled to damages in an amount to

be proven at trial.

                                             COUNT 19

                                        Unjust Enrichment
               (On Behalf of Plaintiffs Flores and Kaden and the California Class)

        499.    Plaintiffs Flores and Kaden (“Plaintiffs” for the purposes of this count) repeat and

reallege the allegations contained in ¶¶ 1 through 272 as if fully set forth herein.

        500.    This Count is brought on behalf of Plaintiffs and the California Class (“Class” for

the purposes of this Count).

        501.    As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiffs and all other Class members through the purchase of the

Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

        502.    Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiffs and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiffs and the Class.

Claims Brought on Behalf of the Colorado Class:

                                             COUNT 20

                      Violation of Colorado Consumer Protection Act,
                                    C.R.S.A. § 6-1-101 et al.
           (On Behalf of Plaintiffs Pasternacki and Wray and the Colorado Class)

        503.     Plaintiffs Pasternacki and Wray (“Plaintiffs” for the purposes of this count) repeat

and reallege the allegations contained in ¶¶ 1 through 272 as if fully set forth herein.


                                                - 137 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 138 of 245




       504.    This Count is brought on behalf of Plaintiffs and the Colorado Class (“Class” for

the purposes of this Count) for violation of the Colorado Consumer Protection Act, C.R.S.A. § 6-

1-101 et. al. (“CCPA”), which prohibits deceptive acts or practices in the conduct of any

business in Colorado.

       505.    C.R.S.A. § 6-1-113 provides a right to bring a civil action to any consumer of the

Defendants’ goods, or successor in interest. In federal court, such action may be brought as a

class action. See, e.g., Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393,

407 (2010) (holding that class action could proceed in federal court despite state rule’s class

action bar); In re Volkswagen Timing Chain Prod. Liab. Litig., Civil Action No. 16-2765 (JLL),

2017 U.S. Dist. LEXIS 70299, at *74 (D.N.J. May 8, 2017) (denying motion to dismiss class

CCPA claim, and holding that in Shady Grove, “the Supreme Court has addressed this issue and

has held that matters may proceed as putative class actions, regardless of whether state statutes

prohibit such claims, so long as the application of Fed. R. Civ. P. 23 does not ‘abridge, enlarge or

modify any substantive right.’”).

       506.    Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes “business” under C.R.S.A. § 6-1-105.

       507.    Defendants’ conduct violates C.R.S.A. § 6-1-105 because Defendants engaged in

the deceptive acts and practices described above, which included issuing marketing messages

directed at Plaintiffs and the Class, conveying, on the boxes containing the product and

elsewhere, and through Defendants’ “brand” of utmost safety in products for children, the false

message that the Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and

prolonged sleep.




                                              - 138 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 139 of 245




       508.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       509.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiffs and members of the Class.

       510.    Defendants’ actions impact the public interest because Plaintiffs and the Class

have been injured in exactly the same way as millions of other consumers by Defendants’

deceptive acts and practices as described herein.

       511.    Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances including Plaintiffs and

members of the Class.

       512.    Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiffs and members of the Class.

       513.    Defendants’ violation of the CCPA was willful and knowing.              As described

above, at all relevant times, Defendants, among other things, knew their Rock ‘n Play Sleepers

had caused many infant deaths and injuries; knew the AAP, as well multiple other pediatric

professionals and consumer groups, pronounced that safe infant sleep, including prolonged or

overnight sleep, requires infants to be placed supine on a flat surface without bedding, which



                                              - 139 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 140 of 245




necessarily means that Rock `n Play Sleepers, which are at a 30-degree incline, are unsafe; and

knew certain other countries prohibited them from marketing and selling their Rock ‘n Play

Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations, misleading

statements, and omissions as detailed above, continued to sell the products in the United States

for infant sleep, including overnight and prolonged sleep, in order to increase their own profits,

all the while putting the lives of nearly 5 million infants at risk.

         514.   Had Plaintiffs and the members of the Class known of Defendants’

misrepresentations, deceptive acts and practices including their misleading statements and

omissions about the Rock ‘n Play Sleeper, they would not have purchased and/or owned the

product.

         515.   As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleeper than what the product is

worth.

         516.   As a direct and proximate result of Defendants’ conduct in violation of the CCPA,

Plaintiffs and the members of the Class have sustained damages in amounts to be proven at trial.

         517.   As a result, pursuant to the CCPA, Plaintiffs and the Class are entitled to make

claims against Defendant for damages to be determined at trial, but not less than actual damages

or $500 dollars per Class member.

         518.   Plaintiffs also seek injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.




                                                - 140 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 141 of 245




                                            COUNT 21

                                Breach of Implied Warranty
           (On Behalf of Plaintiffs Pasternacki and Wray and the Colorado Class)

       519.    Plaintiffs Pasternacki and Wray (“Plaintiffs” for the purposes of this count) repeat

and reallege the allegations contained in ¶¶ 1 through 272 as if fully set forth herein.

       520.    Pursuant to C.R.S.A. § 4-2-314, a warranty that the Rock ‘n Play Sleeper was in

merchantable condition was implied by law in the sale of the product. Defendants impliedly

warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

       521.    Pursuant to C.R.S.A. § 4-2-315, a warranty that the Rock ‘n Play Sleeper was

appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by law.

       522.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

       523.    As merchants, Defendants knew that consumers, including Plaintiffs and the

Class, relied upon Defendants to design, manufacture, distribute, market, advertise, label, and

sell products that are safe and not deceptively marketed, and in fact members of the public,

including Plaintiffs and the Class, reasonably relied upon the skill and judgment of Defendants,

and Defendants’ “brand” of utmost safety in products for children, and upon said implied

warranties in purchasing the Rock ‘n Play Sleeper.

       524.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and the Rock ‘n Play Sleepers do not.




                                               - 141 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 142 of 245




       525.    The Rock ‘n Play Sleeper is dangerous in that it is of such a character that when

used in its expected manner it is likely to be a source of potential death and injury to babies.

       526.    Plaintiffs and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       527.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiffs to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       528.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiffs and the Class.

       529.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and



                                                  - 142 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 143 of 245




are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiffs’ and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       530.    Plaintiffs’ and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiffs and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiffs and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       531.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiffs and the Class are entitled to damages in an amount to be determined at trial.

                                            COUNT 22

                                          Negligence
           (On Behalf of Plaintiffs Pasternacki and Wray and the Colorado Class)

       532.    Plaintiffs Wray and Pasternacki (“Plaintiffs” for the purposes of this count) repeat

and reallege the allegations contained in ¶¶ 1 through 272 as if fully set forth herein.

       533.    This Count is brought on behalf of Plaintiffs and the Colorado Class (“Class” for

the purposes of this Count).

       534.    Defendants owed a duty to Plaintiffs and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

       535.    Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.


                                               - 143 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 144 of 245




          536.   Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

          537.   Had Plaintiffs and the members of the Class known of Defendants’ breaches of

their duties they would not have purchased and/or owned Rock ‘n Play Sleepers.

          538.   Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

          539.   Plaintiffs and Class members were foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiffs and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

          540.   Therefore, Plaintiffs and Class members are entitled to damages in an amount to

be proven at trial.

                                            COUNT 23

                                        Unjust Enrichment
             (On Behalf of Plaintiffs Pasternacki and Wray and the Colorado Class)

          541.   Plaintiffs Pasternacki and Wray (“Plaintiffs” for the purposes of this Count)

repeat and reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set forth

herein.

          542.   This Count is brought on behalf of Plaintiffs and the Colorado Class (“Class” for

the purposes of this Count).

          543.   As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly


                                               - 144 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 145 of 245




enriched at the expense of Plaintiffs and all other Class members through the purchase of the

Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

       544.     Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiffs and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiffs and the Class.

Claims Brought on Behalf of the Connecticut Class:

                                            COUNT 24

              Violations of the Connecticut Unfair Trade Practices Act (“CUTPA”)
                         Connecticut General Statutes § 42-110a, et seq.,
                  (On Behalf of Plaintiff Simmonds and the Connecticut Class)

       545.     Plaintiff Simmonds (“Plaintiff” for the purposes of this Count) repeats and

realleges the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       546.     This Count is brought on behalf of Plaintiff and the Connecticut Class (“Class” for

the purposes of this Count) for violation of the Connecticut Unfair Trade Practices Act

(“CUTPA”), which provides: “No person shall engage in unfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce.” Conn. Gen. Stat.

§ 42-110b(a).

       547.     CUTPA provides that “[a]ny person who suffers any ascertainable loss of money

or property, real or personal, as a result of the use or employment of a method, act or practice

[statutorily] prohibited . . . may bring an action . . . to recover actual damages” and that “[t]he

court may, in its discretion, award punitive damages and may provide such equitable relief as it




                                               - 145 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 146 of 245




deems necessary or proper” and “costs and reasonable attorneys’ fees.” Conn. Gen. Stat. § 42-

110g(a), 110g(d).

       548.    Each Defendant is a “person” within the meaning of CUTPA, Conn. Gen. Stat. §

42-110a(3). At all relevant times, Defendants were acting in the conduct of trade or commerce as

they advertised, distributed, marketed and sold Rock ‘n Play Sleepers to consumers in

Connecticut and the rest of the United States.

       549.    Defendants’ conduct violates CUTPA because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere, and

through Defendants’ “brand” of utmost safety in products for children, the false message that the

Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.

       550.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       551.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.




                                                 - 146 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 147 of 245




         552.   Defendants’ actions impact the public interest because Plaintiff and the Class have

been injured in exactly the same way as millions of other consumers by Defendants’ deceptive

acts and practices as described herein.

         553.   Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

         554.   Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiff and members of the Class.

         555.   Defendants’ acts and practices caused substantial injury to Plaintiff and Class

members because consumers have overpaid for the Rock ‘n Play Sleepers, could not have

reasonably avoided such injury and such injury is not outweighed by any countervailing benefits

to consumers or competition.

         556.   Had Plaintiff and the members of the Class known of Defendants’

misrepresentations, deceptive acts and practices including their misleading statements and

omissions about the Rock ‘n Play Sleeper, they would not have purchased and/or owned the

product.

         557.   As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleepers than what the product is

worth.

         558.   As a direct and proximate result of Defendants’ conduct in violation of CUTPA,

Plaintiff and the other Class members should be awarded damages, including punitive damages

as allowed by law, in an amount to be determined at trial.




                                              - 147 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 148 of 245




        559.   Plaintiff also seeks injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

        560.   Additionally, pursuant to Conn. Gen. Stat. § 42-110g(d), Plaintiff and the Class

seek attorneys’ fees and costs.

        561.   Plaintiffs further demand punitive damages on their own behalves and behalf of

the Class as allowed by law.

                                            COUNT 25

                                   Breach of Implied Warranty
                   (On Behalf of Plaintiff Simmonds and the Connecticut Class)

        562.    Plaintiff Simmonds (“Plaintiff” for the purposes of this Count) repeats and

realleges the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       563.    This Count is brought on behalf of Plaintiff and the Connecticut Class (“Class” for

the purposes of this Count).

       564.    Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

under the Connecticut Uniform Commercial Code – Sales governing the implied warranty of

merchantability.

       565.    Pursuant to Conn. Code § 42a-2-314, a warranty that the Rock ‘n Play Sleeper was

in merchantable condition was implied by law in the sale of the product. Defendants impliedly

warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

       566.    Pursuant to Conn. Code § 42a-2-315, a warranty that the Rock ‘n Play Sleeper was

appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by law.

       567.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising


                                               - 148 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 149 of 245




and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

       568.    As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants, and

Defendants’ “brand” of utmost safety in products for children, and upon said implied warranties

in purchasing and/or owning the Rock ‘n Play Sleeper.

       569.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       570.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       571.    Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       572.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were



                                                - 149 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 150 of 245




instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       573.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       574.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and are

not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       575.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be established

nor is it required because Plaintiff and the Class members are intended third-party beneficiaries of

contracts between Defendants and their resellers, authorized dealers, and, specifically, of

Defendants’ implied warranties.




                                                  - 150 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 151 of 245




       576.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.

                                            COUNT 26

                                           Negligence
                 (On Behalf of Plaintiff Simmonds and the Connecticut Class)

        577.    Plaintiff Simmonds (“Plaintiff” for the purpose of this Count) repeats and

realleges the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        578.    This Count is brought on behalf of Plaintiff and the Connecticut Class (“Class” for

the purposes of this Count).

        579.    Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

        580.    Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

        581.    Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

        582.    Had Plaintiff and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

        583.    Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

        584.    Plaintiff and Class members were foreseeable victims of Defendants’ wrongdoing.

Defendants knew or should have known that their Rock ‘n Play Sleepers would cause damages


                                               - 151 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 152 of 245




to Class members. The damages to Plaintiff and the Class members are a proximate, reasonably

foreseeable result of Defendants’ breaches of their duties.

        585.       Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.

                                               COUNT 27

                                         Unjust Enrichment
                    (On Behalf of Plaintiff Simmonds and the Connecticut Class)

        586.       Plaintiff Simmonds (“Plaintiff” for the purposes of this Count) repeats and

reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        587.       This Count is brought on behalf of Plaintiff and the Connecticut Class (“Class” for

the purposes of this Count).

        588.       As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through the purchase of the

Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

        589.       Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiff and the Class.




                                                 - 152 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 153 of 245




Claims Brought on Behalf of the Florida Class:

                                             COUNT 28

                 Violation of Florida Deceptive and Unfair Trade Practices Act,
                                    Fla. Stat. §§ 501.201-213
                       (On Behalf of Plaintiff Huey and the Florida Class)

          590.      Plaintiff Huey (“Plaintiff” for the purposes of this Count) repeats and realleges

  the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       591.      This Count is brought on behalf of Plaintiff and the Florida Class (“Class” for

purposes of this Count) for violation of the Florida Deceptive and Unfair Trade Practices Act, §§

501.201-213 (“FDUTPA”), which prohibits deceptive acts or practices in the conduct of any

business, trade or commerce in the State of Florida.

       592.      The FDUTPA, Fla. Stat. § 501.202(2), is intended to “protect the consuming

public … from those who engage in unfair methods of competition, or unconscionable,

deceptive, or unfair acts or practices in the conduct of any trade or commerce.”

       593.      The FDUTPA, Fla. Stat. § 501.211(2), provides that “[i]n any action brought by a

person who has suffered a loss as a result of a violation of this part, such person may recover

actual damages, plus attorney’s fees and court costs….”

       594.      Plaintiff and the Florida Class are “consumers” within the meaning of Fla. Stat. §

501.203(7).

       595.      Each Defendant is a “person” or “entity” as used in the FDUPTA.

       596.      Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes “trade or commerce” within the meaning of Fla.

Stat. § 501.203(8).




                                                - 153 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 154 of 245




       597.    FDUTPA, Fla. Stat. 501.204(1), declares “[u]nfair methods of competition,

unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct of any

trade or commerce” to be unlawful.

       598.    Defendants have engaged in “[u]nfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or

commerce” as set forth in, and in violation of, Fla. Stat. § 501.204(1) because Defendants

engaged in the deceptive acts and practices described above, which included marketing messages

directed at Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere,

and Defendants’ “brand” of utmost safety in products for children, the message that the Rock ’n

Play Sleeper is appropriate for safe infant sleep, including overnight and prolonged sleep.

       599.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ’n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ’n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       600.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.

       601.    Defendants’ actions impact the public interest because Plaintiff and the Class have

been injured in exactly the same way as millions of other consumers by Defendants’ deceptive

acts and practices described herein.



                                              - 154 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 155 of 245




       602.    Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

       603.    Defendants’ misrepresentations, misleading statements and omissions were

materially misleading to Plaintiff and members of the Class.

       604.    Defendants’ violation of the FDUTPA was knowing and intentional.              As

described above, at all relevant times, Defendants, among other things, knew their Rock ‘n Play

Sleepers had caused many infant deaths and injuries; knew the AAP, as well multiple other

pediatric professionals and consumer groups, pronounced that safe infant sleep, including

prolonged or overnight sleep, requires infants to be placed supine on a flat surface without

bedding, which necessarily means that Rock ‘n Play Sleepers, which are at a 30-degree incline,

are unsafe; and knew certain other countries prohibited them from marketing and selling their

Rock `n Play Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations,

misleading statements and omissions as detailed above, continued to sell the products in the

United States for overnight and prolonged sleep, in order to increase their own profits, all the

while putting the lives of nearly 5 million infants at risk.

       605.   Had Plaintiff and the members of the Class known of Defendants’

misrepresentations, misleading statements and omissions about the Rock ‘n Play Sleeper, they

would not have purchased and/or owned the product.

       606.    As a result of their deceptive acts and practices, Defendants were able to charge

more for the Rock ‘n Play Sleeper than what the product is worth.




                                                - 155 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 156 of 245




         607.     As a direct and proximate result of Defendants’ conduct in violation of the

FDUTPA, Plaintiff and the members of the Class have been injured in an amount to be proven at

trial.

         608.   Plaintiff also seeks injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

         609.     Additionally, pursuant to the FDUTPA, Plaintiff and the Class seek attorneys’

fees and costs.

         610.     Plaintiff further demands punitive damages on her own behalf and behalf of the

Class.

                                              COUNT 29

                    Breach of Implied Warranty of Merchantability and Fitness
                        (On Behalf of Plaintiff Huey and the Florida Class)

         611.     Plaintiff Huey (“Plaintiff” for the purposes of this Count) repeats and realleges the

allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

         612.     This Count is brought on behalf of Plaintiff and the Florida Class (“Class” for the

purposes of this Count).

         613.     The Rock ’n Play Sleeper is a “good” and Defendants are “merchants” as defined

in Florida’s codification of the Uniform Commercial Code. Fla. Stat. Ann. §§ 672.104(1);

672.105(1).

         614. Pursuant to Fla. Stat. Ann. § 672.314, a warranty that the Rock ‘n Play Sleeper was

in merchantable condition was implied by law in the sale of the product. Defendants impliedly

warranted that the Rock ‘n Play Sleepers were of a merchantable quality.




                                                 - 156 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 157 of 245




       615.    Pursuant to Fla. Stat. Ann. § 672.315, a warranty that the Rock ‘n Play Sleeper was

appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by law.

       616.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

       617.    As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants and upon said

implied warranties in purchasing and/or owning the Rock ‘n Play Sleeper.

       618.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous.

       619.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       620.    Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       621.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff



                                               - 157 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 158 of 245




Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       622.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       623.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and are

not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       624.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be established

nor is it required because Plaintiff and the Class members are intended third-party beneficiaries of



                                                  - 158 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 159 of 245




contracts between Defendants and their resellers, authorized dealers, and, specifically, of

Defendants’ implied warranties.

        625.      As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.

                                              COUNT 30

                                             Negligence
                         (On Behalf of Plaintiff Huey and the Florida Class)

        626.      Plaintiff Huey (“Plaintiff” for the purposes of this Count) repeat and reallege the

allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        627.      This Count is brought on behalf of Plaintiff and the Florida Class (“Class” for the

purposes of this Count).

        628. Defendants owed a duty to Plaintiff and Class members to exercise reasonable care

in designing, manufacturing, distributing, marketing, advertising, labeling and selling products

for infant use.

        629. Defendants also owed a duty to Class members to detect and address major defects

in a timely manner.

        630. Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

        631. Had Plaintiff and the members of the Class known of Defendants’ breaches of their

duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

        632. Defendants benefitted from their breaches of their duties because they were able to

sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products than

they are worth


                                                - 159 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 160 of 245




        633. Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

        634. Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.

                                               COUNT 31

                                        Unjust Enrichment
                         (On Behalf of Plaintiff Huey and the Florida Class)

        635.       Plaintiff Huey (“Plaintiff” for the purposes of this Count) repeats and realleges the

allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        636.       This Count is brought on behalf of Plaintiff and the Florida Class (“Class” for the

purposes of this Count).

        637. As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through their purchase of the

Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

        638. Under the circumstances, it would be against equity and good conscience to permit

Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as the result

of their deceptive marketing and advertising practices.           Thus, it would be inequitable for

Defendants to retain the benefit without restitution to Plaintiff and the Class.




                                                  - 160 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 161 of 245




       639.    Plaintiff and the Class are entitled to seek and do seek restitution from Defendants

as well as an order from this Court requiring disgorgement of all profits, benefits, and other

compensation obtained by Defendants by virtue of their wrongful conduct.

Claims Brought on Behalf of the Iowa Class:

                                            COUNT 32

                           Violation of the Consumer Frauds Act,
                                  Iowa Code Chapter 714H
                      (On Behalf of Plaintiff Hanson and the Iowa Class)

       640.    Plaintiff Hanson (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       641.    This Count is brought on behalf of Plaintiff and the Iowa Class (“Class” for the

purposes of this Count) for violation of the Iowa Consumer Fraud Act,                which prohibits

representations and omissions of material facts that are made “with the intent that others rely

upon the unfair practice, deception, fraud, false pretense, false promise, misrepresentation,

concealment, suppression, or omission in connection with the advertisement, sale, or lease of

consumer merchandise.” Iowa Code § 714H.3.

       642.    Iowa Code § 714H.5 provides that a “consumer who suffers an ascertainable loss

of money or property as the result of a prohibited practice or act in violation of this chapter may

bring an action at law to recover actual damages.”

       643.    Iowa Code § 714H.5 further provides that “the court shall award to the consumer

the costs of the action and to the consumer’s attorney reasonable fees” and may award “statutory

damages up to three times the amount of actual damages.”

       644.    Defendants’ conduct violates Iowa law because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at



                                               - 161 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 162 of 245




Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere, and

through Defendants’ “brand” of utmost safety in products for children, the false message that the

Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.

       645.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       646.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.

       647.    Defendants intended for others to rely upon their marketing of the Rock ‘n Play

Sleeper as suitable for safe infant sleep, including prolonged or overnight sleep, in deciding

whether to purchase or own the product for that purpose.

       648.    Plaintiff and the Class justifiably relied upon Defendants’ misleading statements

and deceptive acts and practices.

       649.    Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

       650.    Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiff and members of the Class.



                                              - 162 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 163 of 245




         651.      Defendants’ violation of Iowa law was willful and wanton. As described above, at

all relevant times, Defendants, among other things, knew their Rock ‘n Play Sleepers had caused

many infant deaths and injuries; knew the AAP, as well multiple other pediatric professionals

and consumer groups, pronounced that safe infant sleep, including prolonged or overnight sleep,

requires infants to be placed supine on a flat surface without bedding, which necessarily means

that Rock ‘n Play Sleepers, which are at a 30-degree incline, are unsafe; and knew certain other

countries prohibited them from marketing and selling their Rock ‘n Play Sleepers as sleepers.

Nonetheless, Defendants, through their misrepresentations, misleading statements, and omissions

as detailed above, continued to sell the products in the United States for overnight and prolonged

sleep, in order to increase their own profits, all the while putting the lives of nearly 5 million

infants at risk.

         652.      Had Plaintiff and the members of the Class known of Defendants’ deceptive acts

and practices, including their misrepresentations, misleading statements and omissions about the

Rock ‘n Play Sleeper, they would not have purchased and/or owned the product.

         653.      As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleeper than what the product is

worth.

         654.      As a direct and proximate result of Defendants’ conduct in violation of Iowa law,

Plaintiff and the members of the Class have been injured and are entitled to make claims against

Defendant for ascertainable damages in an amount to be proven at trial. Because Defendants’

violation was willful and wanton, Plaintiff and the Class are entitled to treble damages under

Iowa Code § 714H.5(4).




                                                 - 163 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 164 of 245




        655.    Additionally, pursuant to Iowa Code § 714H.5(2), Plaintiff and the Class seek

attorneys’ fees and costs.

        656.    Plaintiff obtained the attorney general’s approval prior to filing this action

pursuant to Iowa Code § 714H.7.

                                            COUNT 33

                                 Breach of Implied Warranty
                       (On Behalf of Plaintiff Hanson and the Iowa Class)

        657.    Plaintiff Hanson (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        658.    This Count is brought on behalf of Plaintiff and the Iowa Class (“Class” for the

purposes of this Count).

        659.    Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

under the Iowa Commercial Code governing the implied warranty of merchantability

       660.    Pursuant to Iowa Code § 544.2314, a warranty that the Rock ‘n Play Sleeper was

in merchantable condition was implied by law in the sale of the product. Defendants impliedly

warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

       661.    Pursuant to Iowa Code § 544.2315, a warranty that the Rock ‘n Play Sleeper was

appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by law.

       662.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

       663.    As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell


                                               - 164 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 165 of 245




products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants, and

Defendants’ “brand” of utmost safety in products for children, and upon said implied warranties

in purchasing and/or owning the Rock ‘n Play Sleeper.

       664.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       665.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       666.    Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       667.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their



                                                - 165 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 166 of 245




breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       668.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       669.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and are

not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       670.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be established

nor is it required because Plaintiff and the Class members are intended third-party beneficiaries of

contracts between Defendants and their resellers, authorized dealers, and, specifically, of

Defendants’ implied warranties.

        671.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.




                                                  - 166 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 167 of 245




                                              COUNT 34

                                            Negligence
                        (On Behalf of Plaintiff Hanson and the Iowa Class)

        672.      Plaintiff Hanson (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       673.    This Count is brought on behalf of Plaintiff Hanson and the Iowa Class (“Class”

for the purposes of this Count).

       674.    Defendants owed a duty to Plaintiff and Class members to exercise reasonable care

in designing, manufacturing, distributing, marketing, advertising, labeling and selling products for

infant use.

       675.    Defendants also owed a duty to Class members to detect and address major defects

in a timely manner.

       676.    Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep, including

prolonged or overnight sleep.

       677.    Had Plaintiff and the members of the Class known of Defendants’ breaches of their

duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

       678.    Defendants benefitted from their breaches of their duties because they were able to

sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products than

they are worth.

       679.    Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members.          The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.


                                                 - 167 -
        Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 168 of 245




        680.       Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.

                                               COUNT 35

                                         Unjust Enrichment
                             (On Behalf of Plaintiff Hanson and the Iowa Class)

         681.      Plaintiff Hanson (“Plaintiff” for the purposes of this Count) repeats and realleges

 the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

         682.      This Count is brought on behalf of Plaintiff and the Iowa Class (“Class” for the

 purposes of this Count).

         683.      As a result of Defendants’ material, deceptive design, manufacture, distribution,

 marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

 enriched at the expense of Plaintiff and all other Class members through the purchase of the

 Rock ‘n Play Sleeper, because it does not provide the benefits as represented and exposes their

 child(ren) to greater and more serious risks than represented.

         684.      Under the circumstances, it would be against equity and good conscience to

 permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

 the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

 for Defendants to retain the benefit without restitution to Plaintiff and the Class.

 Claims Brought on Behalf of the Maryland Class:

                                               COUNT 36

                               Maryland Consumer Protection Act,
                            Md. Code Ann., Com. Law §§ 13-101, et seq.
                       (On Behalf of Plaintiff Persons and the Maryland Class)

         685.      Plaintiff Persons (“Plaintiff” for the purposes of this Count) repeats and realleges

 the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.


                                                 - 168 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 169 of 245




        686.       This Count is brought on behalf of Plaintiff and the Maryland Class (“Class”

for the purposes of this Count) for violation of the Maryland Consumer Protection Act, Md.

Code Ann., Com. Law §§ 13-101, et seq. (“Maryland CPA”), which prohibits any person from

engaging in “any unfair, abusive, or deceptive trade practice” in connection with the “sale, lease,

rental, loan, or bailment of consumer goods” or the “offer for sale, lease, rental, loan, or bailment

of consumer goods” in the State of Maryland. Md. Code Ann., Com. Law § 13-303.

        687.       The Maryland CPA prohibits “any [f]alse, falsely disparaging, or misleading

oral or written statement, visual description, or other representation of any kind which has the

capacity, tendency, or effect of deceiving or misleading consumers.” Md. Code Ann., Com. Law

§ 13-301(1). The Maryland CPA also prohibits any “[d]eception, fraud, false pretense, false

premise, misrepresentation, or knowing concealment, suppression, or omission of any material

fact with the intent that a consumer rely on the same in connection with . . . [t]he promotion or

sale of any consumer goods.” Md. Code Ann., Com. Law § 13-301(9) – 13-301(9)(i).

        688.       The Maryland CPA, Md. Code Ann., Com. Law § 13-408(a), provides that

“any person may bring an action to recover for injury or loss sustained by him as the result of a

practice prohibited by this title.”

        689.       The Maryland CPA, Md. Code Ann., Com. Law § 13-408(b), further provides

that “[a]ny person who brings an action to recover for injury or loss under this section and who is

awarded damages may also seek, and the court may award, reasonable attorney’s fees.”

        690.       Plaintiff and the Maryland Class are “consumers” within the meaning of the

Maryland CPA. Md. Code Ann., Com. Law § 13-101(c).

        691.       Each Defendant is a “person” as used in the Maryland CPA. Md. Code Ann.,

Com. Law § 13-101(h).



                                               - 169 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 170 of 245




       692.       The Rock ’n Play Sleeper is a “consumer good” within the meaning of the

Maryland CPA. Md. Code Ann., Com. Law § 13-101(d).

       693.       Defendants’ design, manufacture, distribution, marketing, adverting, labeling,

and sale of the Rock ’n Play Sleeper constitutes a “sale” or “offer for sale” under the Maryland

CPA.

       694.       Defendants’ conduct violates the Maryland CPA because Defendants engaged

in the deceptive acts and practices described above, which included marketing messages directed

at Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere, and

Defendants’ “brand” of utmost safety in products for children, and the message that the Rock ’n

Play Sleeper is appropriate for safe infant sleep, including overnight and prolonged sleep.

       695.       Defendants’ marketing and sale of the product omitted material facts

concerning the danger of death and injury associated with the use of Rock ’n Play Sleepers.

Defendants also misrepresented facts and made misleading statements and omissions concerning

the fitness of the product for safe infant sleep, including prolonged and overnight sleep, which

were deceptive, false and misleading given the dangers of Rock ’n Play Sleepers described

herein. Defendants’ conduct is inherently deceptive and materially misleading, which was

known, or by the exercise of reasonable care, should have been known, to be untrue, deceptive or

misleading by Defendants.

       696.       Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.

       697.       Defendants intended for others to rely upon their marketing of the Rock ’n Play

Sleeper as suitable for safe infant sleep, including prolonged or overnight sleep, in deciding

whether to purchase or own the product for that purpose.



                                              - 170 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 171 of 245




       698.       Plaintiff and the Class justifiably relied upon Defendants’ misleading

statements and deceptive acts and practices.

       699.       Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

       700.       Defendants’ actions impact the public interest because Plaintiff and the Class

have been injured in exactly the same way as millions of other consumers by Defendants’

deceptive acts and practices as described herein.

       701.       Defendants’ misrepresentations, misleading statements and omissions were

material to Plaintiff and members of the Class.

       702.       Defendants’ violation of the Maryland CPA was knowing and intentional. As

described above, at all relevant times, Defendants, among other things, knew their Rock ’n Play

Sleepers had caused many infant deaths and injuries; knew the AAP, as well multiple other

pediatric professionals and consumer groups, pronounced that safe infant sleep, including

prolonged or overnight sleep, requires infants to be placed supine on a flat surface without

bedding, which necessarily means that Rock ’n Play Sleepers, which are at a 30-degree incline,

are unsafe; and knew certain other countries prohibited them from marketing and selling their

Rock ’n Play Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations,

misleading statements and omissions as detailed above, continued to sell the products in the

United States for infant sleep, including overnight and prolonged sleep, in order to increase their

own profits, all the while putting the lives of nearly 5 million infants at risk.




                                                - 171 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 172 of 245




        703.       Had Plaintiff and the members of the Class known of Defendants’

misrepresentations, misleading statements and omissions about the Rock ‘n Play Sleeper, they

would not have purchased and/or owned the product.

        704.       As a result of their deceptive acts and practices, Defendants were able to

charge more for the Rock ’n Play Sleeper than what the product is worth.

        705.       As a direct and proximate result of Defendants’ conduct in violation of the

Maryland CPA, Plaintiff and the members of the Class have been injured in an amount to be

proven at trial.

        706.       Plaintiff also seeks injunctive relief, including a state of the art notice program

for the wide dissemination of a factually accurate recall notice for the Rock ’n Play Sleeper and

the implementation of a corrective advertising campaign by Defendants.

        707.       Additionally, pursuant to Md. Code Ann., Com. Law § 13-408(b), Plaintiff and

the Class seek attorneys’ fees and costs.

                                            COUNT 37

                                 Breach of Implied Warranty
                    (On Behalf of Plaintiff Persons and the Maryland Class)

        708.       Plaintiff Persons (“Plaintiff” for the purposes of this Count) repeats and

realleges the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        709.       This Count is brought on behalf of Plaintiff and the Maryland Class (“Class”

for the purposes of this Count).

        710.       Defendants are “merchants” and the Rock ’n Play is a “good” as defined in

Maryland’s Commercial Law governing the implied warranty of merchantability. Md. Code

Ann., Com. Law §§ 2-104(1), 2-105(1)




                                               - 172 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 173 of 245




          711.    Pursuant to Maryland Code § 2-314, a warranty that the Rock ‘n Play Sleeper

was in merchantable condition was implied by law in the sale of the product. Defendants

impliedly warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

          712.    Pursuant to Maryland Code § 2-315, a warranty that the Rock ‘n Play Sleeper

was appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by

law.

          713.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is reasonably safe, and that all claims in their

advertising and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play

Sleeper is safe for infant sleep, including prolonged or overnight sleep.

          714.    As merchants, Defendants knew that consumers, including Plaintiff and the

Class, relied upon Defendants to design, market, label, and sell products that were reasonably

safe and not deceptively marketed, and in fact members of the public, including Plaintiff and the

Class, reasonably relied upon the skill and judgment of Defendants and upon said implied

warranties in purchasing and/or owning the Rock ’n Play Sleeper.

          715.    Defendants breached the implied warranty of merchantability because a

“sleeper,” to be merchantable, must provide a suitable and safe infant sleeping environment,

including for prolonged periods or overnight, and, for the reasons stated above, the Rock ’n Play

Sleepers are not safe and, in fact, are dangerous for infants.

          716.    The Rock ’n Play Sleeper is unsafe and dangerous because it is of such a

character that when used in its expected manner it is a source of potential death and injury to

babies.




                                               - 173 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 174 of 245




       717.       Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ’n Play Sleepers.

       718.       At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       719.       The Rock ’n Play Sleepers were defective when Defendants delivered the

sleepers to their resellers, dealers, and distributors which sold the Rock ’n Play Sleepers, and the

Rock ’n Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       720.       Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ’n Play Sleepers to consumers and

are not, themselves, consumers of Rock ’n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ’n Play



                                                  - 174 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 175 of 245




Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ’n Play Sleepers.

       721.       Plaintiff’s and each Class member’s acquisition of the Rock ’n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiff and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       722.       As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Maryland Class are entitled to damages in an amount to be determined at trial.

                                            COUNT 38

                                          Negligence
                   (On Behalf of Plaintiff Persons and the Maryland Class)

       723.       Plaintiff Persons (“Plaintiff” for the purposes of this Count) repeats and

realleges the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       724.       This Count is brought on behalf of Plaintiff and the Maryland Class (“Class”

for the purposes of this Count).

       725.       Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

       726.       Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.




                                               - 175 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 176 of 245




        727.          Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

        728.          Had Plaintiff and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned the defective Rock ’n Play Sleepers.

        729.          Defendants benefitted from their breaches of their duties because they were

able to sell millions of their Rock ’n Play Sleepers, and were able to charge more for the

products than they are worth.

        730.          Plaintiff and Class members were reasonably foreseeable victims of

Defendants’ wrongdoing. Defendants knew or should have known that their Rock ’n Play

Sleepers would cause damages to Class members. The damages to Plaintiff and the Class

members are a proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

        731.          Therefore, Plaintiff and Class members are entitled to damages in an amount to

be proven at trial.

                                              COUNT 39

                                        Unjust Enrichment
                      (On Behalf of Plaintiff Persons and the Maryland Class)

        732.          Plaintiff Persons (“Plaintiff” for the purposes of this Count) repeats and

realleges the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        733.          This Count is brought on behalf of Plaintiff and the Maryland Class (“Class”

for the purposes of this Count).

        734.          As a result of Defendants’ material, deceptive design, manufacture,

distribution, marketing, advertising, labeling, and sale of the Rock ’n Play Sleeper, Defendants

were unjustly enriched at the expense of Plaintiff and all other Class members through their


                                                 - 176 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 177 of 245




purchase of the Rock ’n Play Sleeper, because it is unsafe and dangerous and unfit for its stated

purpose of safe infant sleep, including overnight and prolonged sleep.

       735.       Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiff and the Class.

Claims Brought on Behalf of the Massachusetts Class:

                                            COUNT 40

                      Violation of the Massachusetts Consumer Protection Act,
                                 Mass. Gen. Laws ch. 93A § 1, et seq.
                     (On Behalf of Plaintiff Cuddy and the Massachusetts Class)

       736.    Plaintiff Cuddy (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       737.    This Count is brought on behalf of Plaintiff and the Massachusetts Class (“Class”

for the purposes of this Count) for violation of Mass. Gen. Laws ch. 93A § 2 (the “MCPA”),

which prohibits “[u]nfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce.”

       738.    The MCPA provides that “[a]ny person . . . who has been injured by another

person’s use or employment of any method, act or practice declared to be unlawful [under the

MCPA] . . . may bring an action . . . for damages and [] equitable relief.” Mass. Gen. Laws ch.

93A § 9(1).

       739.    The MCPA further provides that “damages may include double or treble damages,

attorneys’ fees and costs.” Mass. Gen. Laws ch. 93A § 9(3A).




                                               - 177 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 178 of 245




         740.   Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes “trade or commerce.”        Mass. Gen. Laws ch.

93A § 2.

         741.   Defendants’ conduct violates the MCPA because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere, and

through Defendants’ “brand” of utmost safety in products for children, the false message that the

Rock ‘n Play Sleeper is appropriate for safe infant sleep, including overnight and prolonged

sleep.

         742.   Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ’n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ’n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

         743.   Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.

         744.   Defendants’ actions impact the public interest because Plaintiff and the Class have

been injured in exactly the same way as millions of other consumers by Defendants’ deceptive

acts and practices as described herein.




                                              - 178 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 179 of 245




        745.   Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

        746.   Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiff and members of the Class.

        747.   Defendants’ violation of the MCPA was willful and knowing. As described

above, at all relevant times, Defendants, among other things, knew their Rock ‘n Play Sleepers

had caused many infant deaths and injuries; knew the AAP, as well multiple other pediatric

professionals and consumer groups, pronounced that safe infant sleep, including prolonged or

overnight sleep, requires infants to be placed supine on a flat surface without bedding, which

necessarily means that Rock `n Play Sleepers, which are at a 30-degree incline, are unsafe; and

knew certain other countries prohibited them from marketing and selling their Rock `n Play

Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations, misleading

statements, and omissions as detailed above, continued to sell the products in the United States

for infant sleep, including overnight and prolonged sleep, in order to increase their own profits,

all the while putting the lives of nearly 5 million infants at risk.

        748.   Had Plaintiff and the members of the Class known of Defendants’ deceptive acts

and practices, including their misrepresentations, deceptive acts and practices including their

misleading statements and omissions about the Rock ‘n Play Sleeper, they would not have

purchased and/or owned the product.

        749.   Defendants were able to charge more for the Rock ‘n Play Sleeper than what the

product is worth.




                                                - 179 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 180 of 245




       750.    As a direct and proximate result of Defendants’ conduct in violation of the

MCPA, Plaintiff and the members of the Class have been injured and a threatened with further

injury in an amount to be proven at trial, Because Defendants’ violation was willful and

knowing, Plaintiff is entitled to treble damages under Mass. Gen. Laws ch. 93A, § 9(3A).

       751.    Plaintiff also seeks injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

       752.    Additionally, pursuant to Mass. Gen. Laws ch. 93A, § 9(3A)(4), Plaintiff and the

Class seek attorneys’ fees and costs.

                                            COUNT 41

                                Breach of Implied Warranty
                 (On Behalf of Plaintiff Cuddy and the Massachusetts Class)

       753.    Plaintiff Cuddy (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       754.    This Count is brought on behalf of Plaintiff and the Massachusetts Class (“Class”

for the purposes of this Count).

       755.    Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

in Massachusetts’s Uniform Commercial Code governing the implied warranty of

merchantability. Mass. Gen. Laws ch. 106 §§ 2-104, 2-105.

       756.    Pursuant to Mass. Gen. Laws ch. 106 § 2-314, a warranty that the Rock ‘n Play

Sleeper was in merchantable condition was implied by law in the parties’ transactions.

Defendants impliedly warranted that the Rock ‘n Play Sleepers were of a merchantable quality.




                                               - 180 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 181 of 245




       757.    Pursuant to Mass. Gen. Laws ch. § 106 2-315, a warranty that the Rock ‘n Play

Sleeper was appropriate for safe infant sleep, including prolonged or overnight sleep, was

implied by law.

       758.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

       759.    As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants, and

Defendants’ “brand” of utmost safety in products for children, and upon said implied warranties

in purchasing and/or owning the Rock ‘n Play Sleeper.

       760.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       761.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       762.    Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       763.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the



                                               - 181 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 182 of 245




truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       764.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleeper, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       765.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       766.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the



                                                  - 182 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 183 of 245




one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiff and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties. Moreover, Plaintiff and the members of the

Class are persons whom the Defendants knew might reasonably have expected to use, consume

or be affected by the goods, and as such, under Mass. Gen. Laws ch. 106 § 2-318, lack of privity

shall be no defense to any claim for breach of express or implied warranty brought against

Defendants.

       767.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.

                                            COUNT 42

                                          Negligence
                 (On Behalf of Plaintiff Cuddy and the Massachusetts Class)

       768.    Plaintiff Cuddy (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       769.    This Count is brought on behalf of Plaintiff and the Massachusetts Class (“Class”

for the purposes of this Count).

       770.    Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

       771.    Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.




                                               - 183 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 184 of 245




        772.       Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

        773.       Had Plaintiff and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

        774.       Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

        775.       Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

        776.       Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.

                                              COUNT 43

                                         Unjust Enrichment
                     (On Behalf of Plaintiff Cuddy and the Massachusetts Class)

        777.       Plaintiff Cuddy (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        778.       This Count is brought on behalf of Plaintiff and the Massachusetts Class (“Class”

for the purposes of this Count).

        779.       As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through the purchase of the


                                                 - 184 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 185 of 245




Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

       780.    Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiff and the Class.

Claims Brought on Behalf of the New Jersey Class:

                                            COUNT 44

                      Breach of the New Jersey Consumer Fraud Act
                                     N.J.S.A. 56:8-1, et seq.
            (On Behalf of Plaintiffs Kimmel and Nadel and the New Jersey Class)

       781.    Plaintiffs Kimmel and Nadel (“Plaintiffs” for the purposes of this Count) repeat

and reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       782.    This Count is brought on behalf of Plaintiffs and the New Jersey Class (“Class”

for the purposes of this Count) for violation of the New Jersey Consumer Fraud Act (“NJCFA”),

which was enacted to protect consumers against sharp and unconscionable commercial practices

by persons engaged in the sale of merchandise, including goods or services.

       783.    The NJCFA provides that “[a]ny person who suffers any ascertainable loss of

moneys or property, real or personal, as a result of the use or employment by another person of

any method, act, or practice declared unlawful under this act . . . may bring an action.” N.J. Stat.

Ann. § 56:8-19.

       784.    The NJCFA further provides that “the court shall also award reasonable attorneys’

fees, filing fees and reasonable costs of suit.” N.J. Stat. Ann. § 56:8-19.




                                               - 185 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 186 of 245




       785.    Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes “merchandise” under the NJCFA.

       786.    Defendants’ conduct violates the NJCFA because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiffs and the Class, conveying, on the boxes containing the product and elsewhere, and

through Defendants’ “brand” of utmost safety in products for children, the false message that the

Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.

       787.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       788.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiffs and members of the Class.

       789.    Defendants’ actions impact the public interest because Plaintiffs and the Class

have been injured in exactly the same way as millions of other consumers by Defendants’

deceptive acts and practices as described herein.

       790.    Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiffs and

members of the Class.



                                              - 186 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 187 of 245




        791.   Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiffs and members of the Class.

        792.   Defendants’ violation of NJCFA was willful and knowing. As described above, at

all relevant times, Defendants, among other things, knew their Rock ‘n Play Sleepers had caused

many infant deaths and injuries; knew the AAP, as well multiple other pediatric professionals

and consumer groups, pronounced that safe infant sleep, including prolonged or overnight sleep,

requires infants to be placed supine on a flat surface without bedding, which necessarily means

that Rock `n Play Sleepers, which are at a 30-degree incline, are unsafe; and knew certain other

countries prohibited them from marketing and selling their Rock `n Play Sleepers as sleepers.

Nonetheless, Defendants, through their misrepresentations, misleading statements, and omissions

as detailed above, continued to sell the products in the United States for infant sleep, including

overnight and prolonged sleep, in order to increase their own profits, all the while putting the

lives of nearly 5 million infants at risk.

        793.   Had Plaintiffs and the members of the Class known of Defendants’

misrepresentations, deceptive acts and practices including their misleading statements and

omissions about the Rock ‘n Play Sleeper, they would not have purchased and/or owned the

product.

        794.   Defendants were able to charge more for the Rock ‘n Play Sleeper than what the

product is worth.

        795.   As a direct and proximate result of Defendants’ conduct in violation of the

NJCFA, Plaintiffs and the members of the Class have been injured and are entitled to make

claims against Defendant for ascertainable damages in an amount to be proven at trial. Plaintiffs

and the Class are entitled to treble damages under N.J. Stat. Ann. § 56:8-19.



                                              - 187 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 188 of 245




       796.    Plaintiffs also seek injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

       797.    Additionally, pursuant to N.J. Stat. Ann. § 56:8-19, Plaintiffs and the Class seek

attorneys’ fees and costs.

                                            COUNT 45

                                Breach of Implied Warranty
            (On Behalf of Plaintiffs Kimmel and Nadel and the New Jersey Class)

       798.    Plaintiffs Kimmel and Nadel (“Plaintiffs” for the purposes of this Count) repeat

and reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       799.    This Count is brought on behalf of Plaintiffs and the New Jersey Class (“Class”

for the purposes of this Count).

       800.    Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

in New Jersey’s Commercial Code governing the implied warranty of merchantability. N.J. Rev.

Stat. §§ 12A:2-104, 12A:2-105 (2013),

       801.    Pursuant to New Jersey’s Commercial Code §2-314, a warranty that the Rock ‘n

Play Sleeper was in merchantable condition was implied by law in the sale of the product.

Defendants impliedly warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

       802.    Pursuant to New Jersey’s Commercial Code §2-315, a warranty that the Rock ‘n

Play Sleeper was appropriate for safe infant sleep, including prolonged or overnight sleep, was

implied by law.

       803.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising




                                               - 188 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 189 of 245




and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

       804.    As merchants, Defendants knew that consumers, including Plaintiffs and the

Class, relied upon Defendants to design, manufacture, distribute, market, advertise, label, and

sell products that are safe and not deceptively marketed, and in fact members of the public,

including Plaintiffs and the New Jersey Class, reasonably relied upon the skill and judgment of

Defendants, and Defendants’ “brand” of utmost safety in products for children, and upon said

implied warranties in purchasing and/or owning the Rock ‘n Play Sleeper.

       805.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       806.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       807.    Plaintiffs and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       808.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards and “given the



                                               - 189 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 190 of 245




reported incidents in which the product was used contrary to safety warnings and instructions,”

Defendants were instituting the Recall and that the Recall “was not due to any alleged defect in

the product.” See Ex. B. It is not required, and would be futile, for Plaintiffs to provide

Defendants further opportunity to cure their breach. Defendants have also been provided notice

of their breaches of warranty through numerous complaints filed against them, including the

numerous complaints filed against them in this Court and other courts that were transferred to

this Court by the Judicial Panel on Multidistrict Litigation.

       809.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiffs and the Class.

       810.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiffs’ and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       811.    Plaintiffs’ and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiffs and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiffs and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.




                                               - 190 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 191 of 245




       812.    As a direct and proximate result of the Defendants’ breach of implied warranties,

Plaintiffs and the other Class members are entitled to damages available under applicable law,

including, but not limited to, the purchase price of the Rock ‘n Play Sleepers.

                                            COUNT 46

                                         Negligence
            (On Behalf of Plaintiffs Kimmel and Nadel and the New Jersey Class)

       813.    Plaintiffs Kimmel and Nadel (“Plaintiffs” for the purposes of this count) repeat

and reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       814.    This Count is brought on behalf of Plaintiffs and the New Jersey Class (“Class”

for the purposes of this Count).

       815.    Defendants owed a duty to Plaintiffs and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

       816.    Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

       817.    Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

       818.    Had Plaintiffs and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

       819.    Plaintiffs and Class members were foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiffs and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.


                                               - 191 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 192 of 245




        820.   Therefore, Plaintiffs and Class members are entitled to damages in an amount to

be proven at trial.

                                            COUNT 47

                                      Unjust Enrichment
            (On Behalf of Plaintiffs Kimmel and Nadel and the New Jersey Class)

        821.   Plaintiffs Kimmel and Nadel (“Plaintiffs” for the purposes of this Count) repeat

and reallege the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        822.   This Count is brought on behalf of Plaintiffs and the New Jersey Class (“Class”

for the purposes of this Count).

        823.   As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiffs and all other Class members through the purchase of the

Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

        824.   Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiffs and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiffs and the Class.

Claims Brought on Behalf of the Oklahoma Class:

                                            COUNT 48

                        Violation of Oklahoma Consumer Protection Act,
                                        15 O.S. §§ 751 et al.
                      (On Behalf of Plaintiff Fieker and the Oklahoma Class)

        825.   Plaintiff Fieker (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.


                                               - 192 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 193 of 245




       826.    This Count is brought on behalf of Plaintiff and the Oklahoma Class (“Class” for

the purposes of this Count) for violation of the Oklahoma Consumer Protection Act, 15 O.S. §§

751, et al. (“OCPA”), which prohibits deceptive acts or practices in the conduct of any business

in Oklahoma.

       827.    OCPA § 761.1(A) provides that “… the aggrieved consumer shall have a private

right of action for damages, including but not limited to, costs and attorney's fees.”

       828.    Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes Defendants’ “course of business.”

       829.    Defendants’ conduct alleged herein violates the OCPA because Defendants

engaged in the deceptive acts and practices described above, which included marketing messages

directed at Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere,

and Defendants’ “brand” of utmost safety in products for children, the false message that the

Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.

       830.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       831.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.



                                               - 193 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 194 of 245




       832.    Defendants’ actions impact the public interest because Plaintiff and the Class have

been injured in exactly the same way as millions of other consumers by Defendants’ deceptive

acts and practices as described herein.

       833.    Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

       834.    Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiff and members of the Class.

       835.    Defendants’ violation of the OCPA was unconscionable and knowing.               As

described above, at all relevant times, Defendants, among other things, knew that their Rock ‘n

Play Sleepers had caused many infant deaths and injuries, and that the AAP, as well multiple

other pediatric professionals and consumer groups, recommended they not be used as sleepers,

and that certain other countries had prohibited them from being sold as sleepers. Nonetheless,

Defendants continued to sell the products in the United States for infant sleep, including

overnight and prolonged sleep, in order to increase their own profits.

       836.    Had Plaintiff and the members of the Class known of Defendants’ deceptive acts

and practices, including their misrepresentations, deceptive acts and practices including their

misleading statements and omissions about the Rock ‘n Play Sleeper, they would not have

purchased and/or owned the product.

       837.    Defendants were also able to charge more than what the Rock ‘n Play Sleeper

would have been worth had they disclosed the truth about it.

       838.    As a direct and proximate result of Defendants’ conduct in violation of the OCPA,

Plaintiff and the members of the Class have been injured in an amount to be proven at trial.



                                              - 194 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 195 of 245




       839.    Plaintiff also seeks injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

       840.    Additionally, pursuant to the OCPA, Plaintiff and the Class seek attorneys’ fees

and costs.

                                            COUNT 49

                                Breach of Implied Warranty
                   (On Behalf of Plaintiff Fieker and the Oklahoma Class)

       841.    Plaintiff Fieker (“Plaintiff” for the purposes of this Count) incorporates by

reference and re-alleges herein ¶¶ 1 through 272 above.

       842.    This Count is brought on behalf of Plaintiff and the Oklahoma Class (“Class” for

the purposes of this Count).

       843.    Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

under the Oklahoma Commercial Code. 12A O.S. §§ 2-104, 2-105.

       844.    Pursuant to 12A O.S. § 2-314, a warranty that the Rock ‘n Play Sleeper was in

merchantable condition was implied by law in the sale of the product. Defendants impliedly

warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

       845.    Pursuant to 12A O.S. § 2-315, a warranty that the Rock ‘n Play Sleeper was

appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by law.

       846.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.




                                               - 195 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 196 of 245




       847.    As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public,

including, including Plaintiff and the Class, reasonably relied upon the skill and judgment of

Defendants, and Defendants’ “brand” of utmost safety in products for children, and upon said

express and implied warranties in purchasing the Rock ‘n Play Sleeper.

       848.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       849.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       850.    Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       851.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards and “given the

reported incidents in which the product was used contrary to safety warnings and instructions,”

Defendants were instituting the Recall and that the Recall “was not due to any alleged defect in



                                               - 196 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 197 of 245




the product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide

Defendants further opportunity to cure their breach. Defendants have also been provided notice

of their breaches of warranty through numerous complaints filed against them, including the

numerous complaints filed against them in this Court and other courts that were transferred to

this Court by the Judicial Panel on Multidistrict Litigation.

       852.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       853.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       854.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiff and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       855.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.




                                               - 197 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 198 of 245




                                            COUNT 50

                                           Negligence
                    (On Behalf of Plaintiff Fieker and the Oklahoma Class)

       856.    Plaintiff Fieker (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       857.    This Count is brought on behalf of Plaintiff and the Oklahoma Class (“Class” for

the purposes of this Count).

       858.    Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

       859.    Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

       860.    Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

       861.    Had Plaintiff and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

       862.    Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

       863.    Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.


                                               - 198 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 199 of 245




        864.       Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.

                                               COUNT 51

                                         Unjust Enrichment
                       (On Behalf of Plaintiff Fieker and the Oklahoma Class)

        865.       Plaintiff Fieker (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        866.       This Count is brought on behalf of Plaintiff and the Oklahoma Class (“Class” for

the purposes of this Count).

        867.       As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through the purchase of the

Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

        868.       Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiff and the Class.

Claims Brought on Behalf of the Pennsylvania Class:

                                               COUNT 52

   Violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law,
                             73 Pa. Cons. Stat. §§ 201-1, et seq.
                 (On Behalf of Plaintiff Drover and the Pennsylvania Class)

        869.       Plaintiff Drover (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.


                                                  - 199 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 200 of 245




         870.   This Count is brought on behalf of Plaintiff and the Pennsylvania Class (“Class”

for the purposes of this Count) for violation of the Pennsylvania Unfair Trade Practices Act

(“Pennsylvania UTPA”), which prohibits “unfair or deceptive acts or practices in the conduct of

any trade or commerce ….” 73 Pa. Cons. Stat. § 201-3.

         871.   The Pennsylvania UTPA provides that “[a]ny person who purchases or leases

goods or services primarily for personal, family or household purposes and thereby suffers any

ascertainable loss of money or property, real or personal, as a result of the use or employment by

any person of a method, act or practice declared unlawful by . . . this act, may bring a private

action to recover actual damages or one hundred dollars ($ 100), whichever is greater.” 73 Pa.

Cons. Stat. § 201-9.2(a).

         872.   The Pennsylvania UTPA further provides that “[t]he court may, in its discretion,

award up to three times the actual damages sustained, but not less than one hundred dollars ($

100), and may provide such additional relief as it deems necessary or proper., and that “[t]he

court may award to the plaintiff, in addition to other relief provided in this section, costs and

reasonable attorney fees.” 73 Pa. Cons. Stat. § 201-9.2(a).

         873.   Defendants’ conduct violates the Pennsylvania UTPA because Defendants

engaged in the deceptive acts and practices described above, which included marketing messages

directed at Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere,

and through Defendants’ “brand” of utmost safety in products for children, the false message that

the Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged

sleep.

         874.   Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also



                                              - 200 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 201 of 245




misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       875.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.

       876.    Defendants intended for others to rely upon their marketing of the Rock ‘n Play

Sleeper as suitable for safe infant sleep, including prolonged or overnight sleep, in deciding

whether to purchase or own the product for that purpose.

       877.    Plaintiff and the Class justifiably relied upon Defendants’ deceptive acts and

practices, including their misrepresentations, misleading statements, and omissions.

       878.    Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

       879.    Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiff and members of the Class.

       880.    Defendants’ violation of the Pennsylvania UTPA was willful and knowing. As

described above, at all relevant times, Defendants, among other things, knew their Rock ‘n Play

Sleepers had caused many infant deaths and injuries; knew the AAP, as well multiple other

pediatric professionals and consumer groups, pronounced that safe infant sleep, including

prolonged or overnight sleep, requires infants to be placed supine on a flat surface without



                                              - 201 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 202 of 245




bedding, which necessarily means that Rock `n Play Sleepers, which are at a 30- incline, are

unsafe; and knew certain other countries prohibited them from marketing and selling their Rock

`n Play Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations,

misleading statements, and omissions as detailed above, continued to sell the products in the

United States for overnight and prolonged sleep, in order to increase their own profits, all the

while putting the lives of nearly 5 million infants at risk.

         881.   Had Plaintiff and the members of the Class known of Defendants’ deceptive acts

and practices, including their misrepresentations, misleading statements, and omissions about the

Rock ‘n Play Sleeper, they would not have purchased and/or owned the product.

         882.   As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleeper than what the product is

worth.

         883.   As a direct and proximate result of Defendants’ conduct in violation of the

Pennsylvania UTPA, Plaintiff and the members of the Class have been injured in an amount to

be proven at trial, with a statutory minimum of one hundred dollars per Class member. Plaintiff

and the Class are also entitled to treble damages under 73 Pa. Cons. Stat. § 201-9.2(a).

         884.   Plaintiff also seeks injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

         885.   Additionally, pursuant to 73 Pa. Cons. Stat. § 201-9.2(a), Plaintiff and the Class

seek attorneys’ fees and costs.




                                                - 202 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 203 of 245




                                             COUNT 53

                                  Breach of Implied Warranty
                   (On Behalf of Plaintiff Drover and the Pennsylvania Class)

       886.      Plaintiff Drover (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       887.      This Count is brought on behalf of Plaintiff and the Pennsylvania Class (“Class”

for the purposes of this Count).

          888.      Defendants are and were at all relevant times “merchants” and “sellers” of

  products under 13 Pa. Cons. Stat. §§ 2104 and 2103(a).

          889.      Pursuant to 13 Pa. Cons. Stat. §§ 2314 and 2A212, a warranty that the Rock ‘n

  Play Sleepers were in merchantable condition was implied by law.

          890.      Pursuant to 13 Pa. Cons. Stat. §§ 2315, a warranty that the Rock ‘n Play

  Sleeper was appropriate for safe infant sleep, including prolonged or overnight sleep, was

  implied by law

       891.      By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

       892.      As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants, and

Defendants’ “brand” of utmost safety in products for children, and upon said implied warranties

in purchasing and/or owning the Rock ‘n Play Sleeper.


                                               - 203 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 204 of 245




       893.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       894.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       895.    Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       896.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.




                                                  - 204 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 205 of 245




       897.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       898.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       899.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiff and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       900.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.

                                            COUNT 54

                                           Negligence
                  (On Behalf of Plaintiff Drover and the Pennsylvania Class)

       901.    Plaintiff Drover (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       902.    This Count is brought on behalf of Plaintiff and the Pennsylvania Class (“Class”

for the purposes of this Count).


                                               - 205 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 206 of 245




        903.       Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

        904.       Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

        905.       Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

        906.       Had Plaintiff and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

        907.       Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

        908.       Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

        909.       Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.

                                               COUNT 55

                                        Unjust Enrichment
                     (On Behalf of Plaintiff Drover and the Pennsylvania Class)

        910.       Plaintiff Drover (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.


                                                 - 206 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 207 of 245




       911.    This Count is brought on behalf of Plaintiff and the Pennsylvania Class (“Class”

for the purposes of this Count).

       912.    As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through the purchase of the

Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

       913.    Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiff and the Class.

Claims Brought on Behalf of the Tennessee Class:

                                             COUNT 56

                     Violation of the Tennessee Consumer Protection Act,
                             Tenn. Code Ann. § 47-18-101, et seq.
                    (On Behalf of Plaintiff Willis and the Tennessee Class)

       914.    Plaintiff Willis (“Plaintiff” for the purpose of this Count) repeats and realleges the

allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       915.    This Count is brought on behalf of Plaintiff and the Tennessee Class (“Class” for

the purposes of this Count) for violation of Tenn. Code Ann. § 47-18-101, et seq. (the “TCPA”),

which prohibits deceptive acts or practices in the conduct of any business, trade or commerce or

in the furnishing of any service in Tennessee.

       916.    Tenn. Code Ann. § 47-18-109(a)(1) provides that “[a]ny person who suffers an

ascertainable loss of money or property, real, personal, or mixed, or any other article,



                                                 - 207 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 208 of 245




commodity, or thing of value wherever situated, as a result of the use or employment by another

person of an unfair or deceptive act or practice described in § 47-18-104(b) and declared to be

unlawful by this part, may bring an action individually to recover actual damage.”

       917.    In federal court, an action under the TCPA may be brought on behalf of a class.

Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 407 (2010) (holding

that class action could proceed in federal court despite state rule’s class action bar); In re Zetia

(Ezetimibe) Antitrust Litig., No. 2:18md2836, 2019 U.S. Dist. LEXIS 134791, at *58 (E.D. Va.

Aug. 9, 2019) (“the court agrees with the Magistrate Judge's conclusion that Shady Grove

governs class actions in federal court and permits the EPPs' suit under the Tennessee statute.”).

       918.    Tenn. Code Ann. § 47-18-109(a)(3) further provides that “[i]f the court finds that

the use or employment of the unfair or deceptive act or practice was a willful or knowing

violation of this part, the court may award three (3) times the actual damages sustained and may

provide such other relief as it considers necessary and proper….”

       919.    Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes “trade or commerce.”

       920.    Defendants’ conduct violates the TCPA because Defendants engaged in unfair or

deceptive acts and practices described above, which included issuing marketing messages

directed at Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere,

and through Defendants’ “brand” of utmost safety in products for children, the false message

that the Rock ‘n Play Sleeper is appropriate for safe infant sleep, including overnight and

prolonged sleep.

       921.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also



                                              - 208 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 209 of 245




misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       922.    The materially misleading statements and deceptive acts and practices of

Defendants alleged herein were directed at the public at large, including Plaintiff and the Class.

       923.    Defendants’ actions impact the public interest because Plaintiff and the Class have

been injured in exactly the same way as millions of other consumers by Defendants’ deceptive

acts and practices as described herein.

       924.    Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances.

       925.    Defendants’ misrepresentations, misleading statements, and omissions were

materially misleading to Plaintiff and members of the Class.

       926.    Defendants’ violation of Tenn. Code Ann. § 47-18-104 was willful and knowing.

As described above, at all relevant times, Defendants, among other things, knew their Rock ‘n

Play Sleepers had caused many infant deaths and injuries; knew the AAP, as well multiple other

pediatric professionals and consumer groups, pronounced that safe infant sleep, including

prolonged or overnight sleep, requires infants to be placed supine on a flat surface without

bedding, which necessarily means that Rock `n Play Sleepers, which are at a 30-degree incline,

are unsafe; and knew certain other countries prohibited them from marketing and selling their

Rock `n Play Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations,



                                              - 209 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 210 of 245




misleading statements, and omissions as detailed above, continued to sell the products in the

United States for infant sleep, including overnight and prolonged sleep, in order to increase their

own profits, all the while putting the lives of nearly 5 million infants at risk.

         927.   Had Plaintiff and the members of the Class known of Defendants’ deceptive acts

and practices, including their misrepresentations, deceptive acts and practices including their

misleading statements and omissions about the Rock ‘n Play Sleeper, they would not have

purchased and/or owned the product.

         928.   As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleeper than what the product is

worth.

         929.   As a direct and proximate result of Defendants’ conduct in violation of Tenn.

Code Ann. § 47-18-104, Plaintiff and the members of the Class have been injured in an amount

to be determined at trial, Because Defendants’ violation was willful and knowing, Plaintiff is

entitled to treble damages under Tenn. Code Ann. § 47-18-109.

         930.   Plaintiff also seeks injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

         931.   Additionally, pursuant to Tenn. Code Ann. § 47-18-109, Plaintiff and the Class

seek attorneys’ fees and costs.

                                             COUNT 57

                                 Breach of Implied Warranty
                     (On Behalf of Plaintiff Willis and the Tennessee Class)

         932.   Plaintiff Willis (“Plaintiff” for the purpose of this Count) repeats and realleges the

allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.


                                                - 210 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 211 of 245




       933.    This Count is brought on behalf of Plaintiff and the Tennessee Class (“Class” for

the purposes of this Count).

       934.    Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

under Tenn. Code Ann. §§ 47-2-104 and 47-2-105.

       935.    Pursuant to Tenn. Code Ann. § 47-2-314, a warranty that the Rock ‘n Play Sleeper

was in merchantable condition was implied by law in the transactions relevant thereto.

Defendants impliedly warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

       936.    Pursuant to Tenn. Code Ann. § 47-2-315, a warranty that the Rock ‘n Play Sleeper

was appropriate for safe infant sleep, including prolonged or overnight sleep, was implied by

law.

       937.    By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

       938.    As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants, and

Defendants’ “brand” of utmost safety in products for children, and upon said implied warranties

in purchasing and/or owning the Rock ‘n Play Sleeper.

       939.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for




                                              - 211 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 212 of 245




prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       940.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       941.    Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       942.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       943.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.



                                                  - 212 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 213 of 245




       944.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       945.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiff and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       946.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.

                                            COUNT 58

                                          Negligence
                    (On Behalf of Plaintiff Willis and the Tennessee Class)

       947.    Plaintiff Willis (“Plaintiff” for the purpose of this Count) repeats and realleges the

allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       948.    This Count is brought on behalf of Plaintiff and the Tennessee Class (“Class” for

the purposes of this Count).

       949.    Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.


                                               - 213 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 214 of 245




        950.       Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

        951.       Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

        952.       Had Plaintiff and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

        953.       Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

        954.       Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

        955.       Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.

                                               COUNT 59

                                         Unjust Enrichment
                        (On Behalf of Plaintiff Willis and the Tennessee Class)

        956.       Plaintiff Willis (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        957.       This Count is brought on behalf of Plaintiff and the Tennessee Class (“Class” for

the purposes of this Count).




                                                 - 214 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 215 of 245




        958.    As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through the purchase of the

Rock ‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including for overnight and prolonged sleep.

        959.    Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiff and the Class.

Claims Brought on Behalf of the Texas Class:

                                             COUNT 60

                Texas Deceptive Trade Practices and Consumer Protection Act,
                           Tex. Bus. & Com. Code § 17.41, et seq.
                      (On Behalf of Plaintiff Black and the Texas Class)

       960.    Plaintiff Black (“Plaintiff” for the purposes of this Count) repeats and realleges the

allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       961.    This Count is brought on behalf of Plaintiff and the Texas Class (“Class” for the

purposes of this Count) for violation of the Texas Deceptive Trade Practices and Consumer

Protection Act, Tex. Bus. & Com. Code § 17.41, et seq. (“TDTPA”), which prohibits unfair,

unconscionable, and deceptive methods, acts, and practices in the State of Texas.

       962.    The TDTPA, Tex. Bus. & Com. Code § 17.50, provides that a “consumer may

maintain an action where [there is a statutorily prescribed] cause of economic damages or

damages for mental anguish.”




                                                - 215 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 216 of 245




       963.    The TDTPA, Tex. Bus. & Com. Code § 17.50, further provides that “the trier of

fact may award not more than three times the amount of damages for mental anguish and

economic damages” and that “[e]ach consumer who prevails shall be awarded court costs and

reasonable and necessary attorneys’ fees.”

       964.    Plaintiff and the Class are “consumers” within the meaning of the TDTPA.

       965.    Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes “trade” and “commerce” within the meaning of

the TDTPA.

       966.    Defendants’ conduct violates the TDTPA because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere, and

through Defendants’ “brand” of utmost safety in products for children, the false message that the

Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.

       967.    Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by Defendants.

       968.    Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.




                                               - 216 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 217 of 245




         969.   Defendants intended for others to rely upon their marketing of the Rock ‘n Play

Sleeper as suitable for safe infant sleep, including prolonged or overnight sleep, in deciding

whether to purchase or own the product for that purpose.

         970.   Plaintiff and the Class justifiably relied upon Defendants’ misleading statements

and deceptive acts and practices.

         971.   Defendants’ acts and practices described above were likely to mislead a reasonable

consumer acting reasonably under the circumstances, including Plaintiff and members of the

Class.

         972.   Defendants’ actions impact the public interest because Plaintiff and the Class have

been injured in exactly the same way as millions of other consumers by Defendants’ deceptive

acts and practices as described herein.

         973.   Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiff and members of the Class.

         974.   Defendants’ violation of the TDTPA was knowing and/or intentional. As described

above, at all relevant times, Defendants, among other things, knew their Rock ‘n Play Sleepers

had caused many infant deaths and injuries; knew the AAP, as well multiple other pediatric

professionals and consumer groups, pronounced that safe infant sleep, including prolonged or

overnight sleep, requires infants to be placed supine on a flat surface without bedding, which

necessarily means that Rock `n Play Sleepers, which are at a 30-degree incline, are unsafe; and

knew certain other countries prohibited them from marketing and selling their Rock `n Play

Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations, misleading

statements, and omissions as detailed above, continued to sell the products in the United States for




                                               - 217 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 218 of 245




infant sleep, including overnight and prolonged sleep, in order to increase their own profits, all

the while putting the lives of nearly 5 million infants at risk.

         975.   Had Plaintiff and the members of the Class known of Defendants’ deceptive acts

and practices, including their misrepresentations, misleading statements and omissions about the

Rock ‘n Play Sleeper, they would not have purchased and/or owned the product.

         976.   As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleeper than what the product is worth.

         977.   As a direct and proximate result of Defendants’ conduct in violation of the

TDTPA, Plaintiff and the members of the Class have been injured in an amount to be proven at

trial. Because Defendants’ violation was knowing and/or intentional, Plaintiff and the Class are

entitled to treble damages under Tex. Bus. & Com. Code § 17.50(b)(1).

         978.   Plaintiff also seeks injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

         979.   Additionally, pursuant to Tex. Bus. & Com. Code § 17.50(d), Plaintiff and the

Class seek attorneys’ fees and costs.

         980.   Plaintiff further demands punitive damages on her own behalf and on behalf of the

Class.

                                              COUNT 61

                                 Breach of Implied Warranty
                        (On Behalf of Plaintiff Black and the Texas Class)

         981.   Plaintiff Black (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.




                                                 - 218 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 219 of 245




          982.   This Count is brought on behalf of Plaintiff and the Texas Class (“Class” for the

purposes of this Count).

          983.   Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

under the Texas Business and Commercial Code governing the implied warranty of

merchantability.

          984.   Pursuant to Texas Bus. & Com. Code § 2.314, a warranty that the Rock ‘n Play

Sleeper was in merchantable condition was implied by law in the sale of the product. Defendants

impliedly warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

          985.   Pursuant to Texas Bus. & Com. Code § 2.315, a warranty that the Rock ‘n Play

Sleeper was appropriate for safe infant sleep, including prolonged or overnight sleep, was implied

by law.

          986.   By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

          987.   As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants, and

Defendants’ “brand” of utmost safety in products for children, and upon said implied warranties

in purchasing and/or owning the Rock ‘n Play Sleeper.

          988.   Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for



                                               - 219 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 220 of 245




prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

       989.    The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.

       990.    Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       991.    At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       992.    The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.



                                                  - 220 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 221 of 245




       993.    Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and are

not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

       994.    Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be established

nor is it required because Plaintiff and the Class members are intended third-party beneficiaries of

contracts between Defendants and their resellers, authorized dealers, and, specifically, of

Defendants’ implied warranties.

       995.    As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.

                                             COUNT 62

                                          Negligence
                       (On Behalf of Plaintiff Black and the Texas Class)

       996.    Plaintiff Black (“Plaintiff” for the purposes of this Count) repeats and realleges the

allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       997.    This Count is brought on behalf of Plaintiff and the Texas Class (“Class” for the

purposes of this Count).

       998.    Defendants owed a duty to Plaintiff and Class members to exercise reasonable care

in designing, manufacturing, distributing, marketing, advertising, labeling and selling products for

infant use.


                                                - 221 -
        Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 222 of 245




        999.       Defendants also owed a duty to Class members to detect and address major defects

in a timely manner.

        1000. Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep, including

prolonged or overnight sleep.

        1001. Had Plaintiff and the members of the Class known of Defendants’ breaches of their

duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

        1002. Defendants benefitted from their breaches of their duties because they were able to

sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products than

they are worth.

        1003. Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members.          The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

        1004. Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.

                                              COUNT 63

                                         Unjust Enrichment
                          (On Behalf of Plaintiff Black and the Texas Class)

        1005. Plaintiff Black (“Plaintiff” for the purposes of this Count) repeats and realleges the

allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        1006. This Count is brought on behalf of Plaintiff and the Texas Class (“Class” for the

purposes of this Count).




                                                 - 222 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 223 of 245




       1007. As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through the purchase of the Rock

‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe infant

sleep, including for overnight and prolonged sleep.

       1008. Under the circumstances, it would be against equity and good conscience to permit

Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as the result

of their deceptive marketing and advertising practices.         Thus, it would be inequitable for

Defendants to retain the benefit without restitution to Plaintiff and the Class.

Claims Brought on Behalf of the Virginia Class:

                                             COUNT 64

                               Virginia Consumer Protection Act,
                                   Va. Code §§ 59.1-196, et seq.
                      (On Behalf of Plaintiff Mandley and the Virginia Class)

        1009. Plaintiff Mandley (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

        1010. This Count is brought on behalf of Plaintiff and the Virginia Class (“Class” for

the purposes of this Count) for violation of the Virginia Consumer Protection Act, Va. Code §

59.1-196, et seq. (“VCPA”), which provides that enumerated “fraudulent acts or practices

committed by a supplier in connection with a consumer transaction are hereby declared

unlawful.” Va. Code § 59.1-200.

        1011. The       VCPA,     Va.   Code     §    59.1-200(A)(5),    prohibits   suppliers   from

“[m]isrepresenting that goods or services have certain quantities, characteristics, ingredients,

uses, or benefits.”



                                                - 223 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 224 of 245




        1012. The VCPA, Va. Code § 59.1-200(A)(14), further prohibits suppliers from

engaging in any “deception, fraud, false pretense, false promise, or misrepresentation in

connection with a consumer transaction.”

        1013. The VCPA, Va. Code § 59.1-204(A)-(B), provides that “[a]ny person who suffers

loss as the result of a violation of this chapter shall be entitled to initiate an action to recover

actual damages, or $500, whichever is greater” and that “such person also may be awarded

reasonable attorneys’ fees and court costs.”

        1014. The VCPA, Va. Code § 59.1-204(A), further provides that “[i]f the trier of fact

finds that violation was willful, it may increase damages to an amount not exceeding three times

the actual damages sustained, or $1,000, whichever is greater.”

        1015. Each Defendant is a “supplier” and the Rock ‘n Play Sleeper is a “good” as

defined under Va. Code § 59.1-198.

        1016. Defendants’ design, manufacture, distribution, marketing, adverting, labeling, and

sale of the Rock ’n Play Sleeper constitutes a “consumer transaction” within the meaning of the

VCPA.

        1017. Defendants’ conduct violates the VCPA because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere, and

Defendants’ “brand” of utmost safety in products for children, and the message that the Rock ’n

Play Sleeper is appropriate for safe infant sleep, including overnight and prolonged sleep.

        1018. Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ’n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the



                                               - 224 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 225 of 245




product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ’n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by

Defendants.

       1019. Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.

       1020. Defendants intended for others to rely upon their marketing of the Rock ’n Play

Sleeper as suitable for safe infant sleep, including prolonged or overnight sleep, in deciding

whether to purchase or own the product for that purpose.

       1021. Plaintiff and the Class justifiably relied upon Defendants’ misleading statements

and deceptive acts and practices.

       1022. Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances, including Plaintiff and

members of the Class.

       1023. Defendants’ actions impact the public interest because Plaintiff and the Class

have been injured in exactly the same way as millions of other consumers by Defendants’

deceptive acts and practices described herein.

       1024. Defendants’ misrepresentations, misleading statements and omissions were

material to Plaintiff and members of the Class.

       1025. Defendants’ violation of the VCPA was knowing, intentional, and willful. As

described above, at all relevant times, Defendants, among other things, knew their Rock ’n Play

Sleepers had caused many infant deaths and injuries; knew the AAP, as well multiple other



                                              - 225 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 226 of 245




pediatric professionals and consumer groups, pronounced that safe infant sleep, including

prolonged or overnight sleep, requires infants to be placed supine on a flat surface without

bedding, which necessarily means that Rock ’n Play Sleepers, which are at a 30-degree incline,

are unsafe; and knew certain other countries prohibited them from marketing and selling their

Rock ’n Play Sleepers as sleepers. Nonetheless, Defendants, through their misrepresentations,

misleading statements and omissions as detailed above, continued to sell the products in the

United States for overnight and prolonged sleep, in order to increase their own profits, all the

while putting the lives of nearly 5 million infants at risk.

       1026. Had Plaintiff and the members of the Class known of Defendants’

misrepresentations, misleading statements and omissions about the Rock ‘n Play Sleeper, they

would not have purchased and/or owned the product.

       1027. As a result of their deceptive acts and practices, Defendants were able to charge

more for the Rock ’n Play Sleeper than what the product is worth.

       1028. As a direct and proximate result of Defendants’ conduct in violation of the VCPA,

Plaintiff and the members of the Class have been injured in an amount to be proven at trial.

       1029. Plaintiff also seeks injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ’n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

       1030. Additionally, pursuant to Va. Code § 59.1-204(B), Plaintiff and the Class seek

attorneys’ fees and costs.




                                                - 226 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 227 of 245




                                            COUNT 65

                                   Breach of Implied Warranty
                      (On Behalf of Plaintiff Mandley and the Virginia Class)

       1031. Plaintiff Mandley (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       1032. This Count is brought on behalf of Plaintiff and the Virginia Class (“Class” for

the purposes of this Count).

       1033. Defendants are “merchants” and the Rock ’n Play is a “good” as defined in

Virginia’s Commercial Code governing the implied warranty of merchantability. Va. Code §§

8.2-104(1), 105(1).

       1034. Pursuant to Va. Code § 8.2-314, a warranty that the Rock ’n Play Sleeper was in

merchantable condition was implied by law in sale of the product.             Defendants impliedly

warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

       1035. Pursuant to Va. Code § 8.2-315, a warranty that the Rock ’n Play Sleeper was

appropriate for safe sleep, including prolonged or overnight sleep, was implied by law.

       1036. By placing the Rock ’n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ’n Play Sleeper is reasonably safe, and that all claims in their

advertising and marketing of the Rock ’n Play Sleeper were true, including that the Rock ’n Play

Sleeper is safe for infant sleep, including prolonged or overnight sleep.

       1037. As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, market, label, and sell products that were reasonably safe and

not deceptively marketed, and in fact members of the public, including Plaintiff and the Class,

reasonably relied upon the skill and judgment of Defendants and upon said implied warranties in

purchasing and/or owning the Rock ’n Play Sleeper.


                                               - 227 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 228 of 245




          1038. Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ’n Play Sleepers are

not safe and, in fact, are dangerous for infants.

          1039. The Rock ’n Play Sleeper is unsafe and dangerous because it is of such a

character that when used in its expected manner it is a source of potential death and injury to

babies.

          1040. Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ’n Play Sleepers.

          1041. At all times that Defendants warranted and sold the Rock ’n Play Sleeper, they

knew or should have known that its warranties were false, and yet they did not disclose the truth

in a timely manner, or stop manufacturing or selling the Rock ’n Play Sleeper, and instead

continued to issue false warranties, and continue to insist the product is safe. On February 21,

2019, Plaintiff Barton sent each of the Defendants a letter informing them of her statutory

consumer protection and warranty claims under California law. See Ex. A. On April 24, 2019,

Defendants responded and asserted that the Rock ‘n Play Sleeper met all applicable safety

standards, that they were instituting the Recall due to “the reported incidents in which the

product was used contrary to safety warnings and instructions,” and that the Recall “was not due

to any alleged defect in the product.” See Ex. B. It is not required, and would be futile, for

Plaintiff to provide Defendants further opportunity to cure their breach. Defendants have also

been provided notice of their breaches of warranty through numerous complaints filed against

them, including the numerous complaints filed against them in this Court and other courts that

were transferred to this Court by the Judicial Panel on Multidistrict Litigation.



                                               - 228 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 229 of 245




       1042. The Rock ’n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ’n Play Sleepers, and the Rock ’n

Play Sleepers were therefore still defective when it reached Plaintiff and the Class.

       1043. Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ’n Play Sleepers to consumers and

are not, themselves, consumers of Rock ’n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ’n Play

Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ’n Play Sleepers.

       1044. Plaintiff’s and each Class member’s acquisition of the Rock ’n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiff and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       1045. As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Virginia Class are entitled to damages in an amount to be determined at trial.

                                            COUNT 66

                                           Negligence
                    (On Behalf of Plaintiff Mandley and the Virginia Class)

       1046. Plaintiff Mandley (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       1047. This Count is brought on behalf of Plaintiff and the Virginia Class (“Class” for

the purposes of this Count).


                                               - 229 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 230 of 245




        1048. Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing, distributing, marketing, advertising, labeling and selling

products for infant use.

        1049. Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

        1050. Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

        1051. Had Plaintiff and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned the defective Rock ’n Play Sleepers.

        1052. Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ’n Play Sleepers, and were able to charge more for the products

than they are worth.

        1053. Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ’n Play Sleepers would

cause damages to Class members. The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

        1054. Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.

                                            COUNT 67

                                     Unjust Enrichment
                   (On Behalf of Plaintiff Mandley and the Virginia Class)

        1055. Plaintiff Mandley (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.


                                               - 230 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 231 of 245




        1056. This Count is brought on behalf of Plaintiff and the Virginia Class (“Class” for

the purposes of this Count).

        1057. As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ’n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through their purchase of the

Rock ’n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe

infant sleep, including overnight and prolonged sleep.

        1058. Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as

the result of their deceptive marketing and advertising practices. Thus, it would be inequitable

for Defendants to retain the benefit without restitution to Plaintiff and the Class.

Claims Brought on Behalf of the Washington Class:

                                             COUNT 68

     Violations of the Washington Unfair Business Practices – Consumer Protection Act,
                       Revised Code of Washington § 19.86.010, et seq.
                  (On Behalf of Plaintiff Shaffer and the Washington Class)

       1059. Plaintiff Shaffer (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       1060. This Count is brought on behalf of Plaintiff and the Washington Class (“Class” for

the purposes of this Count) for violation of the Washington Unfair Business Practices – Consumer

Protection Act, Revised Code of Washington § 19.86.010, et seq., which prohibits unfair or

deceptive acts and practices in the State of Washington.

       1061. Wash. Rev. Code § 19.86.020 prohibits any “unfair or deceptive acts or practices

in the conduct of any trade or commerce” in the State of Washington.



                                                - 231 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 232 of 245




       1062. Wash. Rev. Code § 19.86.090 further provides that “the court may, in its

discretion, increase the award of damages up to an amount not to exceed three times the actual

damages sustained . . . [up to] twenty-five thousand dollars” and that the court may award

“reasonable attorney’s fees.”

       1063. Plaintiff and the Class are “persons” within the meaning of Wash. Rev. Code §

19.86.010.

       1064. Defendants’ design, manufacture, distribution, marketing, advertising, labeling,

and sale of the Rock ‘n Play Sleeper constitutes “trade” and “commerce” within the meaning of

Wash. Rev. Code § 19.86.010.

       1065. Defendants’ conduct violates Washington law because Defendants engaged in the

deceptive acts and practices described above, which included marketing messages directed at

Plaintiff and the Class, conveying, on the boxes containing the product and elsewhere, and

through Defendants’ “brand” of utmost safety in products for children, the false message that the

Rock ‘n Play Sleeper is suitable for safe infant sleep, including overnight and prolonged sleep.

       1066. Defendants’ marketing and sale of the product omitted material facts concerning

the danger of death and injury associated with the use of Rock ‘n Play Sleepers. Defendants also

misrepresented facts and made misleading statements and omissions concerning the fitness of the

product for safe infant sleep, including prolonged and overnight sleep, which were deceptive,

false and misleading given the dangers of Rock ‘n Play Sleepers described herein. Defendants’

conduct is inherently deceptive and materially misleading, which was known, or by the exercise

of reasonable care, should have been known, to be untrue, deceptive or misleading by Defendants.

       1067. Defendants’ materially misleading statements and deceptive acts and practices

were directed at the public at large, including Plaintiff and members of the Class.



                                               - 232 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 233 of 245




         1068. Defendants intended for others to rely upon their marketing of the Rock ‘n Play

Sleeper as suitable for safe infant sleep, including prolonged or overnight sleep, in deciding

whether to purchase or own the product for that purpose.

         1069. Plaintiff and the Class justifiably relied upon Defendants’ misleading statements

and deceptive acts and practices.

         1070. Defendants’ acts and practices described above were likely to mislead a reasonable

consumer acting reasonably under the circumstances, including Plaintiff and members of the

Class.

         1071. Defendants’ actions impact the public interest because Plaintiff and the Class have

been injured in exactly the same way as millions of other consumers by Defendants’ deceptive

acts and practices as described herein.

         1072. Defendants’ misrepresentations, misleading statements, and omissions were

material to Plaintiff and members of the Class.

         1073. As described above, at all relevant times, Defendants, among other things, knew

their Rock ‘n Play Sleepers had caused many infant deaths and injuries; knew the AAP, as well

multiple other pediatric professionals and consumer groups, pronounced that safe infant sleep,

including prolonged or overnight sleep, requires infants to be placed supine on a flat surface

without bedding, which necessarily means that Rock `n Play Sleepers, which are at a 30-degree

incline, are unsafe; and knew certain other countries prohibited them from marketing and selling

their    Rock   `n   Play   Sleepers    as   sleepers.     Nonetheless,   Defendants,    through   their

misrepresentations, misleading statements, and omissions as detailed above, continued to sell the

products in the United States for infant sleep, including overnight and prolonged sleep, in order to

increase their own profits, all the while putting the lives of nearly 5 million infants at risk.



                                                 - 233 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 234 of 245




       1074. Had Plaintiff and the members of the Class known of Defendants’ deceptive acts

and practices, including their misrepresentations, misleading statements and omissions about the

Rock ‘n Play Sleeper, they would not have purchased and/or owned the product.

       1075. As a result of their unfair, unconscionable and/or deceptive acts and practices,

Defendants were able to charge more for the Rock ‘n Play Sleeper than what the product is worth.

       1076. As a direct and proximate result of Defendants’ conduct in violation of the Wash.

Rev. Code § 19.86.020, Plaintiff and the members of the Class have been injured in an amount to

be proven at trial. Plaintiff and the Class are entitled to treble damages under Wash. Rev. Code §

19.86.090.

       1077. Plaintiff also seeks injunctive relief, including a state of the art notice program for

the wide dissemination of a factually accurate recall notice for the Rock ‘n Play Sleeper and the

implementation of a corrective advertising campaign by Defendants.

       1078. Additionally, pursuant to Wash. Rev. Code § 19.86.090, Plaintiff and the Class

seek attorneys’ fees and costs.

                                             COUNT 69

                                 Breach of Implied Warranty
                   (On Behalf of Plaintiff Shaffer and the Washington Class)

       1079. Plaintiff Shaffer (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       1080. This Count is brought on behalf of Plaintiff and the Washington Class (“Class” for

the purposes of this Count).

       1081. Defendants are “merchants” and the Rock ‘n Play Sleepers are “goods” as defined

under the Uniform Commercial Code – Sales.




                                                - 234 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 235 of 245




          1082. Pursuant to Revised Code of Washington § 62A.2-314, a warranty that the Rock ‘n

Play Sleeper was in merchantable condition was implied by law in the sale of the product.

Defendants impliedly warranted that the Rock ‘n Play Sleepers were of a merchantable quality.

          1083. Pursuant to Wash. Rev. Code § 62A.2.315, a warranty that the Rock ‘n Play

Sleeper was appropriate for safe infant sleep, including prolonged or overnight sleep, was implied

by law.

          1084. By placing the Rock ‘n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ‘n Play Sleeper is safe, and that all claims in their advertising

and marketing of the Rock ‘n Play Sleeper were true, including that the Rock ‘n Play Sleeper is

safe for infant sleep, including prolonged or overnight sleep.

          1085. As merchants, Defendants knew that consumers, including Plaintiff and the Class,

relied upon Defendants to design, manufacture, distribute, market, advertise, label, and sell

products that are safe and not deceptively marketed, and in fact members of the public, including

Plaintiff and the Class, reasonably relied upon the skill and judgment of Defendants, and

Defendants’ “brand” of utmost safety in products for children, and upon said implied warranties

in purchasing and/or owning the Rock ‘n Play Sleeper.

          1086. Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment, including for

prolonged periods or overnight, and, for the reasons stated above, the Rock ‘n Play Sleepers are

not safe and, in fact, are dangerous for infants.

          1087. The Rock ‘n Play Sleeper is unsafe and dangerous because it is of such a character

that when used in its expected manner it is a source of potential death and injury to babies.




                                               - 235 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 236 of 245




       1088. Plaintiff and members of the Class are among those intended to be ultimate

consumers of Rock ‘n Play Sleepers.

       1089. At all times that Defendants warranted and sold the Rock ‘n Play Sleeper, they

knew or should have known that their warranties were false, and yet they did not disclose the

truth, or stop manufacturing or selling the Rock ‘n Play Sleeper, and instead continued to issue

false warranties, and continued to insist the product is safe. On February 21, 2019, Plaintiff

Barton sent each of the Defendants a letter informing them of her statutory consumer protection

and warranty claims under California law. See Ex. A. On April 24, 2019, Defendants responded

and asserted that the Rock ‘n Play Sleeper met all applicable safety standards, that they were

instituting the Recall due to “the reported incidents in which the product was used contrary to

safety warnings and instructions,” and that the Recall “was not due to any alleged defect in the

product.” See Ex. B. It is not required, and would be futile, for Plaintiff to provide Defendants

further opportunity to cure their breach. Defendants have also been provided notice of their

breaches of warranty through numerous complaints filed against them, including the numerous

complaints filed against them in this Court and other courts that were transferred to this Court by

the Judicial Panel on Multidistrict Litigation.

       1090. The Rock ‘n Play Sleepers were defective when Defendants delivered the sleepers

to their resellers, dealers, and distributors which sold the Rock ‘n Play Sleepers, and the Rock ‘n

Play Sleepers were therefore still defective when they reached Plaintiff and the Class.

       1091. Defendants’ resellers, dealers, and distributors are intermediaries between

Defendants and consumers. These intermediaries sell Rock ‘n Play Sleepers to consumers and

are not, themselves, consumers of Rock ‘n Play Sleepers, and therefore have no rights against

Defendants with respect to Plaintiff’s and all other Class members’ acquisition of Rock ‘n Play



                                                  - 236 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 237 of 245




Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

owned Rock ‘n Play Sleepers.

        1092. Plaintiff’s and each Class member’s acquisition of the Rock ‘n Play Sleepers

suffices to create privity of contract between Plaintiff and all other members of the Class, on the

one hand, and Defendants, on the other hand; however, privity of contract need not be

established nor is it required because Plaintiff and the Class members are intended third-party

beneficiaries of contracts between Defendants and their resellers, authorized dealers, and,

specifically, of Defendants’ implied warranties.

       1093. As a direct and proximate result of Defendants’ breach of implied warranties,

Plaintiff and the Class are entitled to damages in an amount to be determined at trial.

                                             COUNT 70

                                           Negligence
                   (On Behalf of Plaintiff Shaffer and the Washington Class)

       1094. Plaintiff Shaffer (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

       1095. This Count is brought on behalf of Plaintiff and the Washington Class (“Class” for

the purposes of this Count).

       1096. Defendants owed a duty to Plaintiff and Class members to exercise reasonable care

in designing, manufacturing, distributing, marketing, advertising, labeling and selling products for

infant use.

        1097. Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.




                                                - 237 -
         Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 238 of 245




         1098. Defendants also owed a duty to disclose the material fact that Rock ‘n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for infant sleep,

including prolonged or overnight sleep.

         1099. Had Plaintiff and the members of the Class known of Defendants’ breaches of

their duties, they would not have purchased and/or owned Rock ‘n Play Sleepers.

         1100. Defendants benefitted from their breaches of their duties because they were able

to sell millions of their Rock ‘n Play Sleepers, and were able to charge more for the products

than they are worth.

         1101. Plaintiff and Class members were reasonably foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ‘n Play Sleepers would

cause damages to Class members. The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

Therefore, Plaintiff and Class members are entitled to damages in an amount to be proven at

trial.

                                             COUNT 71

                                       Unjust Enrichment
                    (On Behalf of Plaintiff Shaffer and the Washington Class)

         1102. Plaintiff Shaffer (“Plaintiff” for the purposes of this Count) repeats and realleges

the allegations contained in ¶¶ 1 through 272 above, as if fully set forth herein.

         1103. This Count is brought on behalf of Plaintiff and the Washington Class (“Class” for

the purposes of this Count).

         1104. As a result of Defendants’ material, deceptive design, manufacture, distribution,

marketing, advertising, labeling, and sale of the Rock ‘n Play Sleeper, Defendants were unjustly

enriched at the expense of Plaintiff and all other Class members through the purchase of the Rock


                                                - 238 -
       Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 239 of 245




‘n Play Sleeper, because it is unsafe and dangerous and unfit for its stated purpose of safe infant

sleep, including for overnight and prolonged sleep.

       1105. Under the circumstances, it would be against equity and good conscience to permit

Defendants to retain the ill-gotten benefits they received from Plaintiff and the Class as the result

of their deceptive marketing and advertising practices.         Thus, it would be inequitable for

Defendants to retain the benefit without restitution to Plaintiff and the Class.

                                     REQUEST FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request relief against Defendants as set forth

below:

         1.      Certifying the proposed Nationwide Class and State Classes;

         2.      Appointing Plaintiffs as Class representatives and their undersigned counsel as

Class counsel;

         3.      Awarding Plaintiffs and the proposed Class members damages;

         4.      Awarding punitive damages to the extent permitted under applicable law;

         5.      Awarding restitution and disgorgement of Defendants’ revenues to Plaintiffs and

the proposed Class members;

         6.      Awarding declaratory relief as permitted by equity, including directing

Defendants to identify, with Court supervision, the victims of their misconduct and pay them

restitution and disgorgement of all monies acquired by Defendants by means of any act or

practice declared by the Court to be unlawful;

         7.      Ordering Defendants to modify the Recall of all Rock ‘n Play Sleepers sold in the

United States to provide full recompense to all Class members;




                                                - 239 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 240 of 245




         8.     Ordering Defendants to modify the Recall so that owners of all Rock ‘n Play

Sleepers sold in the United States can participate in the Recall without burdensome

requirements;

         9.     Ordering Defendants to engage in a corrective advertising campaign;

         10.    Awarding attorneys’ fees and costs; and

         11.    Granting such additional relief as the Court deems just and proper.

                                    JURY TRIAL DEMANDED

         Plaintiffs demand a jury trial on all issues so triable.

Dated:          Buffalo, New York
                October 28, 2019

                                                           CONNORS LLP

                                                           /s/ Terrence M. Connors
                                                           Terrence M. Connors
                                                           Katherine G. Howard
                                                           1000 Liberty Building
                                                           Buffalo, NY 14202
                                                           (716) 852-5533
                                                           tmc@connorsllp.com
                                                           kgh@connorsllp.com

                                                           Plaintiffs’ Liaison Counsel

                                                           WOLF HALDENSTEIN ADLER
                                                           FREEMAN & HERZ LLP
                                                           Demet Basar
                                                           Daniel Tepper
                                                           Kate McGuire
                                                           270 Madison Ave.
                                                           New York, New York 10016
                                                           (212) 545-4600
                                                           basar@whafh.com
                                                           tepper@whafh.com
                                                           mcguire@whafh.com

                                                           Plaintiffs’ Lead Counsel




                                                 - 240 -
Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 241 of 245




                                       PIERCE BAINBRIDGE BECK PRICE
                                       & HECHT LLP
                                       Andrew J. Lorin
                                       Jonathan A. Sorkowitz
                                       Kristin Darr
                                       Melody McGowin
                                       277 Park Avenue, 45th Floor
                                       New York, New York 10172
                                       (212) 484-9866
                                       alorin@piercebainbridge.com
                                       jsorkowitz@piercebainbridge.com
                                       kdarr@piercebainbridge.com
                                       mmcgowin@piercebainbridge.com

                                       DeNITTIS OSEFCHEN PRINCE, P.C.
                                       Stephen P. DeNittis (admitted pro hac vice)
                                       5 Greentree Centre
                                       525 Route 73 North, Suite 410
                                       Marlton, NJ 08053
                                       (856) 797-9951
                                       sdenittis@denittislaw.com

                                       SMOLEN & ROYTMAN
                                       Daniel Smolen
                                       701 S. Cincinnati Avenue
                                       Tulsa, OK 74119
                                       (918) 585-2667
                                       danielsmolen@ssrok.com

                                       BURSOR & FISHER, P.A.
                                       L. Timothy Fisher
                                       Blair Reed
                                       1990 North California Blvd., Suite 940
                                       Walnut Creek, CA 94596
                                       (925) 300-4455
                                       ltfisher@bursor.com
                                       breed@bursor.com

                                       Plaintiffs’ Executive Committee




                             - 241 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 242 of 245




Additional Counsel to Plaintiffs:

CARUSO LAW FIRM, P.C.
Mark A. Smith
The Colonial Building
1325 East 15th Street, Suite 201
Tulsa, OK 74120
(918) 583-5900
msmith@carusolawfirm.com

KANTROWITZ, GOLDHAMER &
GRAIFMAN, P.C.
Gary S. Graifman
747 Chestnut Ridge Road
Chestnut Ridge, New York 10977
(845) 356-2570
ggraifman@kgglaw.com

STULL, STULL & BRODY
Melissa R. Emert
Howard T. Longman
6 East 45th Street-5th floor
New York, NY 10017
(212) 687-7230
memert@ssbny.com
hlongman@ssbny.com

REICH RADCLIFFE & HOOVER LLP
Mark G. Reich
Adam T. Hoover
4675 MacArthur Court, Suite 550
Newport Beach, CA 92660
(949) 975-0512
mgr@reichradcliffe.com
adhoover@reichradcliffe.com

FORCHELLI DEEGAN TERRANA LLP
Elbert F. Nasis
333 Earle Ovington Blvd., Suite 1010
Uniondale, New York 11553
(516) 248-1700
enasis@forchellilaw.com




                                       - 242 -
     Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 243 of 245




BRANSTETTER, STRANCH & JENNINGS, PLLC
J. Gerard Stranch, IV
Benjamin A. Gastel
223 Rosa L. Parks Avenue, Suite 200
Nashville, TN 37203
(615) 254-8801
gerards@bsjfirm.com
beng@bsjfirm.com

CORY WATSON P.C.
F. Jerome Tapley
Douglas A. Dellaccio, Jr.
Hirlye R. “Ryan” Lutz, III
Adam W. Pittman
Lauren S. Miller
2131 Magnolia Ave. S.
Birmingham, AL 35205
(205) 328-2200
jtapley@corywatson.com
ddellaccio@corywatson.com
rlutz@corywatson.com
apittman@corywatson.com
lmiller@corywatson.com

PITTMAN, DUTTON & HELLUMS, P.C.
Chris T. Hellums
Jonathan S. Mann
2001 Park Place North, Suite 1100
Birmingham, AL 35203
(205) 322-8880
chrish@pittmandutton.com
jonm@pittmandutton.com

SHINDLER ANDERSON GOPLERUD & WEESE PC
J. Barton Goplerud
Brian O. Marty
5015 Grand Ridge Dr.
West Des Moines, IA 50265
(515) 223-4567
goplerud@sagwlaw.com
marty@sagwlaw.com




                                    - 243 -
     Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 244 of 245




LOCKRIDGE GRINDAL NAUEN P.L.L.P.
Robert K. Shelquist
100 South Washington Ave., Suite 2200
Minneapolis, MN 55401
(612) 339-6900
rkshelquist@locklaw.com

CUNEO GILBERT & LADUCA, LLP
Charles J. LaDuca
4725 Wisconsin Ave, NW
Washington, DC 20016
(202) 789-3960
CharlesL@cuneolaw.com

                                                                         806644




                                   - 244 -
      Case 1:19-cv-00512-GWC Document 76 Filed 10/28/19 Page 245 of 245




                              CLRA VENUE DECLARATION

             PURSUANT TO CALIFORNIA CIVIL CODE SECTION 1780(D)

       I, Terrence M. Connors, declare as follows:

       1.     I am an attorney licensed to practice in the State of New York and a member of

the Bar of this Court. I am the principal of Connors LLP, Plaintiffs’ Liaison Counsel in this

matter. I have personal knowledge of the facts in this Declaration based upon the records

maintained by my law firm, and if called as a witness, I could and would competently testify

thereto under oath.

       2.     I am informed that Plaintiff Karen Flores resides in Orange County, California,

and that Plaintiff Megan Kaden resides in Marin County, California.

       3.     The Consolidated Amended Complaint filed in this action is filed in a proper

place for trial under California Civil Code Section 1780(d) because the Judicial Panel on

Multidistrict Litigation coordinated the proceedings in the Western District of New York,

Defendant Fisher-Price has its principal place of business in this District, and a substantial

portion of the events alleged in the Consolidated Amended Complaint occurred in this District.

       I declare under penalty of perjury that the foregoing is true and correct. Executed in

Buffalo, New York on October 28, 2019.

                                                     /s/ Terrence M .Connors
                                                     Terrence M. Connors




                                            - 245 -
